Exhibit 10.1
 


 


 


 


 


______________________________________________________________________________




SECURITIES PURCHASE AGREEMENT




dated as of August 22, 2014




between




SUMMIT FINANCIAL GROUP, INC.




and




CASTLE CREEK CAPITAL PARTNERS V, LP




______________________________________________________________________________
 
 



 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS


 
 
 

  Page     ARTICLE I Purchase; Closings 2   1.1 Purchase 2   1.2 Closings 2    
    ARTICLE II Representations and Warranties 7   2.1 Disclosure 7   2.2
Representations and Warranties of the Company 8   2.3 Representations and
Warranties of the Investor 27         ARTICLE III Covenants 31   3.1 Filings;
Other Actions 31   3.2 Use of Proceeds; Expenses 32   3.3 Access, Information
and Confidentiality 32   3.4 Transfer 33   3.5 Reasondable Efforts 33   3.6
Shareholder Litigation 34   3.7 Most Favored Nation 34   3.8 Notice of Certain
Events 34   3.9 Conduct of the Business 34         ARTICLE IV Termination 35  
4.1 Termination 35   4.2 Effects of Termination 36         ARTICLE V Additional
Agreements 36  
5.1
No Rights Agreement 36   5.2 Compliance with Laws 37   5.3 Legend 37   5.4
Certain Transactions 38   5.5 Idemnity 39   5.6 Rule 144; Rule 144A Reporting 42
  5.7 Anti-Takeover Matters 42   5.8 Additional Regulatory Matters 42   5.9
Governance Matters 44   5.10 Gross-Up Rights 46   5.11 Form D and Blue Sky 49  
5.12 Securities Laws Disclosure; Publicity 50   5.13 No Additional Issuances 50

 
 
i 
 

--------------------------------------------------------------------------------

 
                                                                                                                                                                                                                                                                                                                                                    





 
 

  5.14 Acknowledgment of Dilution 50   5.15 Rights Offering 51   5.16 Certain
Adjustments 51   5.17 Corporate Opportunities 51   5.18 Exchange Listing 52  
5.19 Registration Rights 52   5.20 Priority of Indemnification 65        
ARTICLE VI Miscellaneous 65   6.1 Survival 66   6.2 Amendment 66   6.3 Waivers
66   6.4 Counterparts and Facsimile 66   6.5 Governing Law 66   6.6 Waiver of
Jury Trial 66   6.7 Notices 66   6.8 Entire Agreement, etc 67   6.9 Other
Definitions 68   6.10 Captions 70   6.11 Severability 70   6.12 No Third-Party
Beneficiaries 70   6.13 Time of Essence 71   6.14 Public Announcements 71   6.15
Specific Performance 71

 





































































LIST OF EXHIBITS
 
Exhibit A:                      Form of Opinion of Company Counsel

Exhibit B:                       Form of Officer’s Certificate of the Company
Exhibit C:                       Form of Secretary’s Certificate of the Company
Exhibit D:                      VCOC Letter Agreement
Exhibit E:                       Form of Passivity Commitment
Exhibit F:                       Form of Officer’s Certificate of the Investor

ii 
 

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT, dated as of August 22, 2014 (this “Agreement”),
between Summit Financial Group, Inc., a West Virginia corporation (the
“Company”), and Castle Creek Capital Partners V, LP, a Delaware limited
partnership (the “Investor”).
 
RECITALS:
 
A.           The Investment.  The Company intends to sell to the Investor, and
the Investor intends to purchase from the Company, as an investment in the
Company, the securities as described herein. The securities to be purchased at
the Closings are shares of common stock, $2.50 par value per share, of the
Company (“Common Stock”). The number of shares of Common Stock (the “Purchased
Shares”) to be purchased by the Investor hereunder in each of the First Closing
and the Second Closing are set forth on the signature page hereto. The purchase
of the Purchased Shares shall not cause the Investor, together with any other
person whose Beneficial Ownership of Company Securities would be aggregated with
the Investor’s Beneficial Ownership of Company Securities for purposes of any
bank regulation or law, to collectively own, control or have the power to vote,
as of the applicable Closing Date, more than (i) 9.9% of the Common Stock after
the First Closing, and (ii) 9.9% of the Common Stock (following the consummation
of the Preferred Stock Conversion) after the Second Closing.  For purposes of
this Agreement, the phrase “Company Securities” means, collectively, (1) all of
the issued and outstanding shares of Common Stock; (2) all of the issued and
outstanding shares of preferred stock of the Company authorized under its
Articles of Incorporation, as amended to date (collectively, the “Preferred
Stock”); (3) all rights, options and warrants to acquire either Common Stock or
Preferred Stock, to the extent presently exercisable or exercisable at any time
in the future, subject only to the condition of the passage of time; (4) all
notes, bonds, debentures and other instruments convertible into or exchangeable
for Common Stock and/or Preferred Stock; and (5) any other types of equity
securities of the Company, as determined in accordance with the rules of the
Financial Accounting Standards Board (all of the securities referenced in the
preceding sub-clauses (3), (4) and (5) are referred to herein collectively as
“Exercisable Rights”).  For purposes of this Agreement, unless otherwise
specifically noted, the amount of Company Securities issued and outstanding
shall be determined on a fully diluted basis, as if all Exercisable Rights had
been exercised, converted into or exchanged for Common Stock or Preferred Stock.
 
B.           Transaction Documents.  The term “Transaction Documents” refers
collectively to this Agreement and the schedules and exhibits attached hereto
and thereto, and any other documents or agreements executed in connection with
the transactions contemplated hereunder and thereunder.
 
C.           Rights Offering.  Following the Second Closing and subject to the
timing requirements set forth in Section 5.15(a), the Company will commence the
Rights Offering in which the Company will distribute to Legacy Shareholders
non-transferable subscription rights (the “Rights”) to purchase shares of Common
Stock as set forth in Section 5.15 at a price per share of $9.75 (the “Per Share
Rights Purchase Price”).  The Rights shall be issued and distributed to the
Legacy Shareholders at no cost to such shareholders.
 
 
Table of Contents 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:
 
ARTICLE I
 
Purchase; Closings
1.1           Purchase.  On the terms and subject to the conditions set forth
herein, (i) at the First Closing, the Investor will purchase from the Company,
and the Company will sell to the Investor, the Purchased Shares as set forth on
the signature page hereto under “Number of Purchased Shares at First Closing”,
and (ii) at the Second Closing, the Investor will purchase from the Company, and
the Company will sell to the Investor, the Purchased Shares as set forth on the
signature page hereto under “Number of Purchased Shares at Second Closing”.
 
1.2           Closings.
 
(a)           Purchased Shares.  Unless this Agreement has been terminated
pursuant to Article IV and subject to the satisfaction or waiver of the
conditions to the closing set forth in Section 1.2(b), (i) the first closing
(the “First Closing”) shall take place as soon as commercially practicable, but
in no event more than three business days, following the day on which the
conditions set forth in Section 1.2(b) (other than Section 1.2(b)(1)(xix) and
those that by their nature are to be satisfied at the First Closing, but subject
to the fulfillment or waiver of those conditions) are satisfied or waived, and
(ii) the second closing (the “Second Closing” and, together with the First
Closing, the “Closings”, and each, a “Closing”) shall take place as soon as
commercially practicable, but in no event more than three business days,
following the day on which the conditions set forth in Section 1.2(b) (other
than those that by their nature are to be satisfied at the Second Closing, but
subject to the fulfillment or waiver of those conditions) are satisfied or
waived, in each case via electronic communication, or at such location as agreed
by the parties in writing. The date of the First Closing is referred to as the
“First Closing Date” and the date of the Second Closing is referred to as the
“Second Closing Date”, and each of the First Closing Date and the Second Closing
Date is a “Closing Date.” Subject to the satisfaction or waiver of the
conditions described in Section 1.2(b), at the Closings, the Company will
deliver to the Investor the applicable Purchased Shares in certificated form or
in uncertificated book-entry form (pursuant to written instructions provided by
the Investor to the Company at least two business days in advance of the
applicable Closing Date) against payment by the Investor of an aggregate of (1)
$7,988,994.00 at the First Closing (the “First Closing Purchase Price”), and (2)
$2,318,091.75 at the Second Closing (the “Second Closing Purchase Price” and,
together with the First Closing Purchase Price, the “Purchase Price”), in each
case representing $9.75 per Purchased Share, by wire transfer of immediately
available United States funds to a bank account designated by the Company.  The
Purchased Shares are also referred to herein as the “Securities.”  If the
Investor elects to have the Purchased Shares delivered in certificated form, the
Company shall be required to make a book entry representing the issuance and
delivery of the Purchased Shares as of the applicable Closing, but may deliver
the actual certificate representing the Investor’s ownership of the Purchased
Shares at any time on or before the close of business on the fifth calendar day
following the date of the applicable Closing.
 
 
Table of Contents  
2

--------------------------------------------------------------------------------

 
 
(b)           Closing Conditions.
 
(1)           The obligation of the Investor to consummate each Closing is
subject to the fulfillment (or written waiver by the Investor) prior to or
contemporaneously with each Closing of each of the following conditions:
 
(i)           (A) no provision of any applicable law or regulation and no
judgment, injunction, order or decree shall prohibit the applicable Closing or
shall prohibit or restrict the Investor or its Affiliates from owning or voting
any Securities of the Company in accordance with the terms thereof and (B) no
lawsuit shall have been commenced by any court, administrative agency or
commission or other governmental authority or instrumentality, whether federal,
state, local or foreign, or any applicable industry self-regulatory organization
(each, a “Governmental Entity”) seeking to effect any of the foregoing, the
Investor’s purchase, ownership or voting of the Purchased Shares or otherwise
materially and adversely affecting the ability of the parties hereto to complete
the transaction described herein;
 
(ii)           the representations and warranties of the Company set forth in
this Agreement shall be true and correct in all respects as of the date hereof
and as of the applicable Closing (except (A) to the extent such representations
and warranties are made as of a specified date, in which case, subject to clause
(B) below, such representations and warranties shall be true and correct in all
respects as of such date, and (B) with respect to each of the representations
and warranties of the Company in this Agreement (other than Section 2.2(a),
Section 2.2(b), Section 2.2(c) (which shall be true and correct in all respects
except to a de minimis extent that is addressed to the Investor’s reasonable
satisfaction at the applicable Closing pursuant to Section 5.16), Section
2.2(d)(1), Section 2.2(d)(2)(i)(A), Section 2.2(d)(3), Section 2.2(e), Section
2.2(h) (tenth sentence only), Section 2.2(i)(i) (which shall be true and correct
in all respects), Section 2.2(k), Section 2.2(t), Section 2.2(v), Section
2.2(aa) and Section 2.2(dd) (which all shall be true and correct in all material
respects except as set forth above)) where the failure to be true and correct
(without regard to any materiality or Material Adverse Effect qualifications
contained therein), individually or in the aggregate, would not be reasonably
likely to have a Material Adverse Effect with respect to the Company);
 
(iii)           since the date hereof, there shall not have occurred any
circumstance, event, change, development or effect that, individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect on the Company or its wholly-owned banking subsidiary, Summit Community
Bank (the “Bank”);
 
(iv)           the Company shall have performed in all material respects all
obligations required to be performed by it at or prior to or contemporaneously
with the applicable Closing under this Agreement (except that with respect to
obligations that are qualified by materiality, the Company shall have performed
such obligations, as so qualified, in all respects);
 
 
Table of Contents  
3

--------------------------------------------------------------------------------

 
 
(v)           Bowles Rice LLP, counsel for the Company (“Bowles Rice”), shall
have delivered to the Investor their written opinion, dated the applicable
Closing Date, as to the matters set forth in Exhibit A hereto, and otherwise in
form and substance reasonably satisfactory to the Investor and Bowles Rice;
 
(vi)           the Company and the Investor shall have obtained all third party
consents and approvals that are material and necessary to consummate the
transactions contemplated by the Transaction Documents (except for such consents
and approvals the absence of which will not reasonably be expected to result in
a Material Adverse Effect on the Company or the Bank);
 
(vii)           with respect to the Purchased Shares to be acquired by the
Investor at the First Closing and the Second Closing, the Investor shall have
received (x) confirmation, satisfactory in such Investor’s reasonable good faith
judgment, from the Board of Governors of the Federal Reserve System (the
“Federal Reserve”) to the effect that the purchase of the Securities and the
consummation of the Second Closing and the transactions contemplated by the
Transaction Documents will not result in the Investor or any of its Affiliates
(i) being deemed in control of the Company for purposes of the Bank Holding
Company Act of 1956, as amended (the “BHC Act”), or (ii) otherwise being
regulated as a bank holding company within the meaning of the BHC Act, and (y)
confirmation, satisfactory in such Investor’s reasonable good faith judgment,
from the West Virginia Division of Financial Institutions (the “WVDFI”) to the
effect that neither the Investor nor any of its Affiliates is a bank holding
company for purposes of the West Virginia Code, § 31A et seq., as a result of
the purchase of the Securities and the consummation of the First Closing, the
Second Closing and the other transactions contemplated by the Transaction
Documents; and otherwise the Company and the Investor shall have obtained all
applicable governmental or regulatory approvals or authorizations of or, to the
extent required by applicable law or regulation, consents, approvals or
exemptions from bank regulatory authorities, required in connection with the
transactions contemplated by the Transaction Documents;
 
(viii)           following the date hereof, the Company shall not have agreed to
enter into or entered into (A) any agreement or transaction in order to raise
capital or (B) any transaction that resulted in, or would result in if
consummated, a Change in Control of the Company, in each case, other than in
connection with the transactions contemplated by the Transaction Documents;
 
(ix)           the Company shall have delivered to the Investor a duly executed
Officer’s Certificate in the form set forth in Exhibit B hereto, dated as of the
applicable Closing Date;
 
(x)           the Company shall have delivered to the Investor a certificate of
the Secretary of the Company, in the form attached hereto as Exhibit C, dated as
of the applicable Closing Date;
 
 
Table of Contents  
4

--------------------------------------------------------------------------------

 
 
(xi)           the Company shall have delivered to the Investor a letter
agreement in the form attached hereto as Exhibit D, dated as of the First
Closing Date (the “VCOC Letter Agreement”);
 
(xii)           the Company shall have delivered to the Investor the following
dated as of a date not more than fifteen (15) days prior to the applicable
Closing Date:
 
(A)  
a Certificate of Existence for the Company from the West Virginia Secretary of
State;

 
(B)  
a certificate of the West Virginia Secretary of State to the effect that the
Bank is existing under the laws of the State of West Virginia;

 
(C)  
a certificate of the Federal Reserve Bank of Richmond to the effect that the
Company is a registered bank holding company under the Bank Holding Company Act
of 1956, as amended (the “BHC Act”) and has elected to be treated as a financial
holding company thereunder; and

 
(D)  
a certificate of the Federal Deposit Insurance Corporation (the “FDIC”) to the
effect that the deposit accounts of the Bank are insured by the FDIC under the
provisions of the Federal Deposit Insurance Act.

 
(xiii)           the Common Stock shall continue to be eligible for listing on
the NASDAQ Capital Market (“NASDAQ”);
 
(xiv)           the Investor shall have received such other documents and
certificates as it may reasonably request or as may be required pursuant to this
Agreement or under applicable law;
 
(xv)           since the date hereof, there shall not be any action taken, or
any law enacted, entered, enforced or deemed applicable, by any Governmental
Entity, which imposes any new restriction or condition on the Company or the
Company Subsidiaries or the Investor or any of its Affiliates (other than such
restrictions as are described in the passivity or anti-association commitments,
if any, required to be entered into by the Investor and/or any such Affiliate in
connection with the Second Closing, provided that such passivity or
anti-association commitments are not more restrictive in any material respect
than those contained in the form attached hereto as Exhibit E) which is
materially burdensome on the Company’s business following the Second Closing or
on the Investor (or any of its Affiliates), as applicable, or reasonably could
be expected to reduce in any material respect the economic benefits of the
transactions contemplated by this Agreement to the Investor (any such condition
or restriction, a “Burdensome Condition”); and, for the avoidance of doubt, any
requirement to disclose any Investor Confidential Information shall be deemed a
Burdensome Condition unless otherwise determined by such Investor in its sole
discretion;
 
 
Table of Contents  
5

--------------------------------------------------------------------------------

 
 
(xvi)           (A) using the Bank’s balance sheet as of the month end
immediately prior to the applicable Closing Date and (B) after the applicable
Closing and the consummation of the transactions contemplated by this Agreement,
(1) the Bank shall meet the quantitative capital requirements to be “well
capitalized” as defined in 12 C.F.R. § 325.103(b)(1); and (2) the Company shall
meet the quantitative capital requirements to be “well capitalized” as defined
in 12 C.F.R. § 225.2(r);
 
(xvii)           as of the end of the month immediately prior to the applicable
Closing, the total value of nonperforming assets of the Bank shall not have
increased by any amount in excess of 25% of the total value of nonperforming
assets as of March 31, 2014, as disclosed in the Company 10-Q;
 
(xviii)           the purchase of the Purchased Shares hereunder shall not cause
the Investor, together with any other person whose Beneficial Ownership of
Company Securities would be aggregated with the Investor’s Beneficial Ownership
of Company Securities for purposes of any bank regulation or law, to
collectively be deemed to own, control or have the power to vote Company
Securities which (assuming, for this purpose only, full conversion and/or
exercise of such Company Securities by the Investor) would represent more than
(A) 9.9% of the Common Stock outstanding at the First Closing, and (B) 9.9% of
the Common Stock outstanding (following the Preferred Stock Conversion) at the
Second Closing; and
 
(xix) with respect to the Second Closing, all of the outstanding shares of the
Series 2009 Preferred Stock and the Series 2011 Preferred Stock shall have been
converted into shares of Common Stock in accordance with the terms of the
Articles of Incorporation (the “Preferred Stock Conversion”).
 
(2)           The obligation of the Company to consummate each Closing is
subject to the fulfillment prior to each Closing of each of the following
conditions:
 
(i)           the representations and warranties of the Investor set forth in
this Agreement shall be true and correct in all material respects (except to the
extent such representations and warranties are qualified by materiality, in
which case they shall be true and correct in all respects) as of the date hereof
and as of the applicable Closing (except to the extent such representations and
warranties are made as of a specified date, in which case such representations
and warranties shall be true and correct in all material respects as of such
date), in each case except as would not have a Material Adverse Effect with
respect to the Investor;
 
(ii)           no provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the applicable Closing and no lawsuit
shall have been commenced by any Governmental Entity seeking to effect the
foregoing;
 
(iii)           the Investor shall have obtained all third party consents and
approvals necessary for the Investor to consummate the transactions contemplated
by the Transaction Documents (except for such consents and approvals the absence
of which would not reasonably be expected to result in a Material Adverse Effect
on the Investor);
 
 
Table of Contents  
6

--------------------------------------------------------------------------------

 
 
(iv)           the Investor shall have performed in all material respects all
obligations required to be performed by it at or prior to or contemporaneously
with the applicable Closing under this Agreement (except that with respect to
obligations that are qualified by materiality, the Investor shall have performed
such obligations, as so qualified, in all respects); and
 
(v)           the Investor shall have delivered to the Company a duly executed
Officer’s Certificate in the form set forth in Exhibit F hereto.
 
ARTICLE II
 
Representations and Warranties
 
2.1           Disclosure.
 
(a)           On or prior to the date of this Agreement, the Company delivered
to the Investor a schedule (“Disclosure Schedule”) setting forth, among other
things, items the disclosure of which is necessary or appropriate either in
response to an express disclosure requirement contained in a provision hereof or
as an exception to one or more representations or warranties contained in
Section 2.2; provided, however, that notwithstanding anything in this Agreement
to the contrary, the mere inclusion of an item in the Disclosure Schedule shall
not be deemed an admission that such item represents a material exception or
material fact, event or circumstance or that such item has had or would
reasonably be expected to have a Material Adverse Effect on the Company.
 
(b)           “Material Adverse Effect” means, with respect to the Investor,
only clause (2) that follows, or, with respect to the Company and the Bank, both
clauses (1) and (2) that follow, any circumstance, event, change, development or
effect that, individually or in the aggregate, (1) is or would reasonably be
expected to be material and adverse to the financial position, results of
operations, business or condition (financial or otherwise) of the Company and
the Company Subsidiaries, including the Bank, taken as a whole, or (2) would
materially impair the ability of either the Investor or the Company,
respectively, to perform its respective obligations under this Agreement or
otherwise materially threaten or materially impede the consummation of the
transactions contemplated by this Agreement; provided, however, that in
determining whether a Material Adverse Effect has occurred with respect to
clause (1) only, there shall be excluded any effect to the extent resulting from
the following: (A) changes, after the date hereof, in U.S. generally accepted
accounting principles (“GAAP”) or regulatory accounting principles, (B) changes,
after the date hereof, in applicable laws, rules and regulations or
interpretations thereof by any Governmental Entity, (C) actions or omissions of
the Company expressly required by the terms of this Agreement or taken with the
prior written consent of the Investor, (D) general changes, after the date
hereof, in the economy or the industries in which the Company and the Company
Subsidiaries operate, (E) changes, after the date hereof, in the market price or
trading volume of the Common Stock (but not excluding the underlying causes of
such changes, except to the extent related to the other exclusions in this
definition) and (F) changes, after the date hereof, in global or national
political conditions, including the outbreak or escalation of war or acts of
terrorism; except, with respect to clauses (A), (B), (D) and (F), to the extent
that the effects of such changes have a disproportionate effect on the Company
and the Company Subsidiaries, taken as a whole, relative to other banks, savings
associations and their holding companies generally.
 
 
Table of Contents  
7

--------------------------------------------------------------------------------

 
 
(c)           “Previously Disclosed” means any information set forth on the
Disclosure Schedule corresponding to the provision of this Agreement to which
such information relates or any information set forth in the Specified SEC
Reports; provided that information the relationship of which to another
provision of this Agreement is reasonably apparent on its face shall also be
deemed to be Previously Disclosed with respect to such other provision.
 
(d)           “Specified SEC Reports” means information publicly disclosed by
the Company in the Company Reports filed by it with or furnished to the
Securities and Exchange Commission (the “SEC”) since January 1, 2013 and
publicly available prior to the date of this Agreement (excluding any risk
factor disclosures contained in such documents under the heading “Risk Factors”
and any disclosures of risks included in any “forward looking statements”
disclaimer or other statements that are similarly non-specific and are
predictive or forward-looking in nature).
 
(e)           The representations, warranties and covenants of each party as set
forth in this Agreement (i) are made only for purposes of this Agreement and as
of specific dates, (ii) are solely for the benefit of the parties hereto, (iii)
may be subject to limitations, qualification and exceptions agreed upon or to be
agreed upon by the parties (including being qualified by confidential
disclosures), (iv) may have been made for the purposes of allocating contractual
risk between the parties to the Agreement instead of establishing these matters
as facts, and (v) may be subject to standards of materiality applicable to the
parties that differ from those applicable to persons not party to this
Agreement.
 
2.2           Representations and Warranties of the Company.  Except as
Previously Disclosed, the Company represents and warrants as of the date of this
Agreement and as of each Closing Date (except to the extent made only as of a
different specified date, in which case as of such date) to the Investor that:
 
(a)           Organization and Authority.  The Company is a corporation duly
organized and validly existing under the laws of the State of West Virginia, is
duly qualified to do business and is in good standing in all jurisdictions where
its ownership or leasing of property or the conduct of its business requires it
to be so qualified and where failure to be so qualified would reasonably be
expected to have a Material Adverse Effect on the Company. The Company has
corporate power and authority to own its properties and assets and to carry on
its business as it is now being conducted. The Company is duly registered as a
bank holding company under the BHC Act. The Company has filed with the SEC true,
correct and complete copies of the Company’s Articles of Incorporation, as
amended through the date of this Agreement (the “Articles of Incorporation”),
and bylaws, as amended through the date of this Agreement. The Company is not in
violation of any of the provisions of the Articles of Incorporation or its
bylaws.
 
(b)           Company’s Subsidiaries.  The Company has Previously Disclosed a
true, complete and correct list of all of its subsidiaries as of the date of
this Agreement (individually, a “Company Subsidiary” and, collectively, the
“Company Subsidiaries”), all shares of the outstanding capital stock of each of
which are owned directly or indirectly by the Company. No equity securities of
any Company Subsidiary is or may be required to be issued by reason of any
 
Table of Contents  
8

--------------------------------------------------------------------------------

 
 
option, warrant, scrip, preemptive right, right to subscribe to, gross-up right,
call or commitment of any character whatsoever relating to, or security or right
convertible into, shares of any capital stock of such Company Subsidiary, and
there are no contracts, commitments, understandings or arrangements by which any
Company Subsidiary is bound to issue additional shares of its capital stock, or
any bonds, debentures, notes or other indebtedness having the right to vote on
any matters on which the shareholders of the Company Subsidiary may vote
(“Subsidiary Voting Debt”) of such Company Subsidiary, or any option, warrant or
right to purchase or acquire any additional shares of its capital stock or any
Subsidiary Voting Debt of such Company Subsidiary.  Except as Previously
Disclosed, all of such shares so owned by the Company are duly authorized and
validly issued, fully paid and nonassessable and are owned by it free and clear
of any lien, adverse right or claim, charge, option, pledge, covenant, title
defect, security interest or other encumbrances of any kind (“Liens”) with
respect thereto, other than Permitted Liens.  Each Company Subsidiary is an
entity duly organized, validly existing, duly qualified to do business and in
good standing under the laws of its jurisdiction of organization, and has
corporate or other appropriate organizational power and authority to own or
lease its properties and assets and to carry on its business as it is now being
conducted, except as would not reasonably be expected to have a Material Adverse
Effect on the Company.  Except in respect of the Company Subsidiaries, the
Company does not own beneficially, directly or indirectly, more than 5% of any
class of equity securities or similar interests of any corporation, bank,
business trust, association or similar organization, and is not, directly or
indirectly, a partner in any partnership or party to any joint venture. The Bank
is duly organized and validly existing as a West Virginia state-chartered
commercial bank and the Bank’s deposit accounts are insured by the Federal
Deposit Insurance Corporation (the “FDIC”) to the extent permitted by the
Federal Deposit Insurance Act and the rules and regulations of the FDIC
thereunder, and all premiums and assessments required to be paid in connection
therewith have been paid when due and no proceedings for the termination of such
insurance are pending or, to the Company’s knowledge, threatened.  The Bank has
a Community Reinvestment Act rating of “satisfactory” or better.  The Company
has furnished or made available to the Investor, prior to the date hereof, true,
correct and complete copies of the charter and bylaws of the Bank, as amended
through the date of this Agreement.  No Company Subsidiary is in violation of
any of the provisions of its articles of incorporation or bylaws.
 
(c)           Capitalization.  The authorized capital stock of the Company
consists of (1) 20,000,000 shares of Common Stock and (2) 250,000 shares of
Preferred Stock. As of the date hereof, there are 7,457,222 shares of Common
Stock outstanding, 3,710 shares of Series 2009, 8% Non-Cumulative Convertible
Preferred Stock, $1.00 par value per share (the “Series 2009 Preferred Stock”),
outstanding, and 11,914 shares of Series 2011, 8% Non-Cumulative Convertible
Preferred Stock, $1.00 par value per share (the “Series 2011 Preferred Stock”),
outstanding. From the date hereof through the Second Closing Date, except in
connection with the Transaction Documents and the transactions contemplated
hereby, the Company shall not have (i) issued or authorized the issuance of any
shares of Common Stock or Preferred Stock, or any securities convertible into or
exchangeable or exercisable for shares of Common Stock or Preferred Stock (other
than shares issued upon the exercise of Company Stock Options or Preferred Stock
outstanding on the date hereof), (ii) reserved for issuance any shares of Common
Stock or Preferred Stock or (iii) repurchased or redeemed, or authorized the
repurchase or redemption of, any shares of Common Stock or Preferred Stock. As
of the date hereof, there are outstanding stock options (each, a “Company Stock
Option”) to purchase (x) an aggregate of
 
 
Table of Contents  
9

--------------------------------------------------------------------------------

 
 
171,710 shares of the Common Stock issued under the Company’s 1998 stock option
plan (the “1998 Plan”) with a weighted average exercise price equal to $20.64
per share, (y) an aggregate of 8,000 shares of the Common Stock issued under the
Company’s 2009 stock option plan (the “2009 Plan”) with a weighted average
exercise price of $3.92 and (z) zero shares of common stock issued under the
Company’s 2014 Long-Term Incentive Plan (the “2014 Plan” and, together with the
1998 Plan and the 2009 Plan, the “Stock Plans”). Other than in respect of awards
outstanding under or pursuant to the Company Stock Plans and shares of Common
Stock reserved for potential issuance under the Series 2009 Preferred Stock and
Series 2011 Preferred Stock, no shares of Common Stock are reserved for
issuance. All of the issued and outstanding shares of Common Stock and Preferred
Stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof, other than such liability as may exist under
applicable law.  The Purchased Shares will be duly authorized by all necessary
corporate action, and when issued and sold against receipt of the consideration
therefor as provided in this Agreement, such Purchased Shares will be validly
issued, fully paid and nonassessable and free of preemptive rights, with no
personal liability attaching to the ownership thereof, other than such liability
as may exist under applicable law.  Each Company Stock Option (i) was granted in
compliance with all applicable laws and all of the terms and conditions of the
applicable Company Stock Plan pursuant to which it was issued, (ii) has an
exercise price per share of Common Stock equal to or greater than the fair
market value of a share of Common Stock on the date of such grant and (iii) has
a grant date identical to the date on which the Board of Directors or
compensation committee of the Board of Directors actually awarded such Company
Stock Option. Other than the Transaction Documents, neither the Company nor any
of its officers, employees or directors is a party to any right of first
refusal, right of first offer, proxy, voting agreement, voting trust,
registration rights agreement or shareholders agreement with respect to the sale
or voting of any Company Securities. No bond, debenture, note or other
indebtedness having the right to vote on any matters on which the shareholders
of the Company may vote (“Voting Debt”) is issued and outstanding. Except for
the Company Stock Options, the Series 2009 Preferred Stock and the Series 2011
Preferred Stock, the Company does not have and is not bound by any outstanding
subscriptions, options, warrants, calls, repurchase rights, commitments or
agreements of any character calling for the purchase or issuance of, or
securities or rights convertible into or exchangeable or exercisable for, any
shares of Common Stock or any other equity securities of the Company or Voting
Debt or any securities representing the right to purchase or otherwise receive
any shares of capital stock of the Company (including any rights plan or
agreement). The Company has Previously Disclosed all shares of Company capital
stock that have been purchased, redeemed or otherwise acquired, directly or
indirectly, by the Company or any Company Subsidiary since December 31, 2010 and
through the date hereof and all dividends or other distributions that have been
declared, set aside, made or paid to the shareholders of the Company since that
date and through the date hereof.  Except for in connection with the Rights
Offering, there are no Company Securities containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities pursuant to
the transactions contemplated by this Agreement or the other Transaction
Documents.
 
(d)           Authorization.
 
(1)           The Company has the corporate power and authority to enter into
this Agreement and the other Transaction Documents and to carry out its
obligations hereunder and thereunder. The execution, delivery and performance of
this Agreement and the other Transaction Documents by the Company and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of Common Stock in accordance with the terms of this Agreement and the
other Transaction Documents, have been duly authorized by the Board of
Directors. This Agreement and the other Transaction Documents have been duly and
validly executed and delivered by the Company and, assuming due authorization,
execution and delivery of this Agreement by the Investor, are valid and binding
obligations of the Company enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganizations, fraudulent transfer or
similar laws relating to or affecting creditors generally or by general
equitable principles (whether applied in equity or at law). No other corporate
proceedings or shareholder actions are necessary for the execution and delivery
by the Company of this Agreement and the other Transaction Documents, the
performance by the Company of its obligations hereunder and thereunder or the
consummation by the Company of the transactions contemplated hereby and thereby.
 
 
Table of Contents  
10

--------------------------------------------------------------------------------

 
 
(2)           Neither the execution, delivery and performance by the Company of
this Agreement or the other Transaction Documents, nor the consummation of the
transactions contemplated hereby and thereby, nor compliance by the Company with
any of the provisions of any of the foregoing, will (i) violate, conflict with,
or result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of, any Lien, upon any of the properties or assets of the Company or any Company
Subsidiary under any of the terms, conditions or provisions of, (A) its Articles
of Incorporation or bylaws (or similar governing documents) or (B) any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Company or any Company Subsidiary is a
party or by which it may be bound, or to which the Company or any Company
Subsidiary or any of the properties or assets of the Company or any Company
Subsidiary may be subject, or (ii) subject to compliance with the statutes and
regulations referred to in the next paragraph and assuming the accuracy of the
representations and warranties of the Investor and the performance of the
covenants and agreements of the Investor contained herein, violate any
ordinance, permit, concession, grant, franchise, law, statute, rule or
regulation or any judgment, ruling, order, writ, injunction or decree of a
Governmental Entity applicable to the Company or any Company Subsidiary or any
of their respective properties, except in the case of clause (i)(B) and (ii) for
such violations, conflicts and breaches as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect on the
Company.
 
(3)           Other than in connection with Sections 5.12 and 5.15, under NASDAQ
rules, or the securities or blue sky laws of the various states and except as
otherwise provided in the Transaction Documents, and assuming the accuracy of
the representations and warranties in the Transaction Documents of the Investor
and the performance by the Company, the Bank, and the Investor of the covenants
and agreements contained herein and in the other Transaction Documents, no
material notice to, registration, declaration or filing with, exemption or
review by, or authorization, order, consent or approval of, any Governmental
Entity, or expiration or termination of any statutory waiting period, is
necessary for the consummation by the Company of the transactions contemplated
by this Agreement or the other Transaction Documents.
 
 
Table of Contents  
11

--------------------------------------------------------------------------------

 
 
(e)           Financial Statements.  The consolidated balance sheets of the
Company as of December 31, 2013, 2012 and 2011 and related consolidated
statements of operations, changes in shareholders’ equity and cash flows for the
three years ended December 31, 2013, together with the notes thereto, audited by
Arnett Foster Toothman PLLC and included in the Company’s Annual Report on Form
10-K for the year ended December 31, 2013, as filed with the SEC (the “Company
10-K”), and the consolidated balance sheet of the Company as of March 31, 2014
and related consolidated statements of operations and consolidated statements of
comprehensive income for the three-month period ended March 31, 2014, together
with the notes thereto, included in the Company’s Quarterly Report on Form 10-Q
for the quarter ended March 31, 2014, as filed with the SEC (the “Company 10-Q”)
(collectively, the “Company Financial Statements”), (1) have been prepared from,
and are in accordance with, the books and records of the Company and the Company
Subsidiaries, (2) complied, as of their respective dates of filing with the SEC,
in all material respects with applicable accounting requirements and with the
published rules and regulations of the SEC with respect thereto, (3) have been
prepared in accordance with GAAP applied on a consistent basis and (4) present
fairly in all material respects the consolidated financial position of the
Company and the Company Subsidiaries at the dates set forth therein and the
consolidated results of operations, changes in shareholders’ equity and cash
flows of the Company and the Company Subsidiaries for the periods stated therein
(subject to the absence of notes and normal year-end audit adjustments in the
case of interim unaudited statements).
 
(f)           Reports.
 
(1)           Since December 31, 2010, the Company and each Company Subsidiary
have timely filed all material reports, registrations, documents, filings,
statements and submissions together with any required amendments thereto, that
they were required to file with any Governmental Entity (the foregoing,
collectively, the “Company Reports”), and have paid all material fees and
assessments due and payable in connection therewith. As of their respective
filing dates, the Company Reports complied in all respects with all statutes and
applicable rules and regulations of the applicable Governmental Entities, as the
case may be, except for instances of non-compliance that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect on
the Company. To the knowledge of the Company, as of the date of this Agreement,
there are no outstanding comments from the SEC or any other Governmental Entity
with respect to any Company Report. Each Company Report, including the documents
incorporated by reference in each of them, contained all of the information
required be included in it and, when it was filed and as of the date of each
such Company Report filed with or furnished to the SEC, did not, as of its date
or if amended prior to the date of this Agreement, as of the date of such
amendment, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made in it, in light of
the circumstances under which they were made, not misleading and complied in all
material respects with the applicable requirements of the Securities Act of
1933, as amended, or any successor statute (the “Securities Act”), and the
Securities Exchange Act of 1934, as amended, or any successor statute (the
“Exchange Act”).  No executive officer of the Company has failed in any respect
to make the certifications required of him or her under Section 302 or 906 of
the Sarbanes-Oxley Act of 2002 and in accordance with the Company’s policies and
procedures.
 
 
Table of Contents  
12

--------------------------------------------------------------------------------

 
 
(2)           The Company maintains commercially reasonable disclosure controls
and procedures (as defined in Rule 13a-15(e) of the Exchange Act) so that
material information relating to the Company, including its consolidated
Subsidiaries, generally is made known to the principal executive officer and the
principal financial officer of the Company by others within those entities, and
such disclosure controls and procedures are sufficiently effective so as to
comply with the requirements under applicable law.  The Company maintains
internal control over financial reporting (as defined in Rule 13a-15(f) of the
Exchange Act) and has disclosed, based on its most recent evaluation prior to
the date of this Agreement and to the Company’s knowledge, to the Company’s
outside auditors and the audit committee of the Board of Directors (A) any
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting that are reasonably likely to
adversely affect the Company’s ability to record, process, summarize, and report
financial information, and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting.  Since December 31, 2008, (i) neither
the Company nor any Company Subsidiary nor, to the knowledge of the Company, any
director, officer, employee, auditor, accountant or representative of the
Company or any Company Subsidiary has received or otherwise had or obtained
knowledge of any complaint, allegation, assertion or claim, whether written or
oral, of a material nature, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Company or any Company Subsidiary or
their respective internal accounting controls, including any material complaint,
allegation, assertion or claim that the Company or any Company Subsidiary has
engaged in questionable accounting or auditing practices, and (ii) no attorney
representing the Company or any Company Subsidiary, whether or not employed by
the Company or any Company Subsidiary, has reported evidence of a violation of
securities laws, breach of fiduciary duty or similar violation by the Company or
any of its officers, directors, employees or agents to the Board of Directors or
any committee thereof or to any director or officer of the Company.
 
(g)           Properties and Leases.  Except for any Permitted Liens and as
Previously Disclosed, the Company and each Company Subsidiary have good title
free and clear of any Liens to all the real and personal property material to
the business of the Company and reflected in the Company’s consolidated balance
sheet as of March 31, 2014 included in the Company 10-Q, and all real and
personal property acquired since such date, except such real and personal
property as has been disposed of in the ordinary course of business. For
purposes of this Agreement, “Permitted Liens” means (i) Liens for taxes and
other governmental charges and assessments arising in the ordinary course that
are not yet due and payable, (ii) Liens of landlords and Liens of carriers,
warehousemen, mechanics and materialmen and other like Liens arising in the
ordinary course of business for sums not yet due and payable, and (iii) other
Liens or imperfections on property that are not material in amount or do not
materially detract from the value of or materially impair the existing use of
the property affected by such Lien or imperfection. Except as would not
reasonably be expected to have a Material Adverse Effect on the Company, all
leases of real property and all other leases pursuant to which the Company or
such Company Subsidiary, as lessee, leases real or personal property are valid
and effective in accordance with their respective terms and there is not, under
any such lease, any existing default by the Company or such Company Subsidiary
or any event which, with notice or lapse of time or both, would constitute such
a default.
 
 
Table of Contents  
13

--------------------------------------------------------------------------------

 
 
(h)           Taxes.  Except (1) as Previously Disclosed, and (2) as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company, each of the Company and the Company Subsidiaries
has timely filed (including pursuant to applicable extensions granted without
penalty) all federal, state, county, local and foreign Tax Returns, required to
be filed by it, and all such filed Tax Returns are true, complete and correct in
all material respects, and paid all Taxes owed by it and no Taxes owed by it or
assessments received by it are delinquent.  Except (1) as Previously Disclosed,
and (2) as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect on the Company, with respect to Taxes not yet
due, the Company has made adequate provision in the financial statements of the
Company (in accordance with GAAP). The federal income Tax Returns of the Company
and the Company Subsidiaries for the fiscal year ended December 31, 2007, and
for all fiscal years prior thereto, are for the purposes of routine audit by the
IRS closed because of the statute of limitations, and no claims by the IRS for
additional Taxes for such fiscal years are pending. Except as Previously
Disclosed, neither the Company nor any Company Subsidiary has waived any statute
of limitations with respect to Taxes or agreed to any extension of time with
respect to a Tax assessment or deficiency, in each case that is still in effect,
or has pending a request for any such extension or waiver. Except as Previously
Disclosed, neither the Company nor any Company Subsidiary is a party to any
pending action or proceeding, nor to the Company’s knowledge, is any such action
or proceeding threatened by any Governmental Entity, for the assessment or
collection of Taxes that could reasonably be expected to have a Material Adverse
Effect on the Company and no issue has been raised by any federal, state, local
or foreign taxing authority in connection with an audit or examination of the
Tax Returns, business or properties of the Company or any Company Subsidiary
that has not been settled, resolved and fully satisfied, or adequately reserved
for in accordance with GAAP (other than those issues Previously Disclosed or
those that would not reasonably be expected to have a Material Adverse Effect on
the Company). Except as (1) Previously Disclosed, and (2) would not reasonably
be expected to have a Material Adverse Effect on the Company, each of the
Company and the Company Subsidiaries has withheld and paid all Taxes that it is
required to withhold from amounts owing to employees, creditors or other third
parties. Neither the Company nor any Company Subsidiary is a party to, is bound
by or has any obligation under, any material Tax sharing or material Tax
indemnity agreement or similar contract or arrangement other than any contract
or agreement between or among the Company and any Company Subsidiary and other
than such tax sharing obligations as may exist under any loan participations to
which the Bank is a party, both as an originator and a participant.  Neither the
Company nor any Company Subsidiary has participated in any “reportable
transaction” within the meaning of Treasury Regulations Section 1.6011-4, or any
other transaction requiring disclosure under analogous provisions of state,
local or foreign law. Neither the Company nor any Company Subsidiary has
liability for the Taxes of any person other than the Company or any Company
Subsidiary under Treasury Regulations Section 1.1502-6 (or any similar provision
of state, local or foreign law).
 
 
Table of Contents  
14

--------------------------------------------------------------------------------

 
 
The Company has not been a “distributing corporation” or a “controlled
corporation” in any distribution in which the parties to such distribution
treated the distribution as one to which Section 355 of the Code is applicable.
The Company has not been a United States real property holding corporation
within the meaning of Section 897 of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code.  Neither the Company nor any
Company Subsidiary has undergone an “ownership change” within the meaning of
Code Section 382(g), and the consummation of the transactions contemplated by
the Rights Offering and this Agreement will not cause an “ownership change”
within the meaning of Code Section 382(g).  For the purpose of this Agreement,
the term “Tax” (including, with correlative meaning, the term “Taxes”) shall
mean any and all domestic or foreign, federal, state, local or other taxes of
any kind (together with any and all interest, penalties, additions to tax and
additional amounts imposed with respect thereto) imposed by any Governmental
Entity, including taxes on or with respect to income, franchises, windfall or
other profits, gross receipts, property, sales, use, capital stock, payroll,
employment, unemployment, social security, workers’ compensation or net worth,
and taxes in the nature of excise, withholding, ad valorem or value added or
similar taxes, and the term “Tax Return” means any return, report, information
return or other document (including any related or supporting information, and
attachments and exhibits) required to be filed with respect to Taxes, including
any claims for refunds of Taxes and any amendment or supplements to any of the
foregoing.
 
(i)           Absence of Certain Changes.  Since December 31, 2013 or except as
has been disclosed in a Specified SEC Report filed since December 31, 2013, (i)
there have been no events, occurrences or developments that have had or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect on the Company, (ii) the Company has not incurred any
material liabilities (contingent or otherwise) other than (A) trade payables,
accrued expenses and other liabilities incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (iii) the Company has not altered
materially its method of accounting or the manner in which it keeps its
accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its shareholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (other than in connection with repurchases of unvested stock
issued to employees of the Company), (v) the Company has not issued any Company
Securities to any officer, director or Affiliate, except Common Stock issued
pursuant to existing Company stock option or stock purchase plans or executive
and director arrangements disclosed in the Company Reports, (vi) there has not
been any material change or amendment to, or any waiver of any material right by
the Company under, any material contract under which the Company or any Company
Subsidiary is bound or subject, and (vii) to the knowledge of the Company, there
has not been a material increase in the aggregate dollar amount of: (A) the
Bank’s nonperforming loans (including nonaccrual loans and loans 90 days or more
past due and still accruing interest) or (B) the reserves or allowances
established on the Company’s or Bank’s financial statements with respect
thereto. Except for the transactions contemplated by the Transaction Documents,
no event, liability or development has occurred or exists with respect to the
Company or any Company Subsidiary or their respective business, properties,
operations or financial condition that would be required to be disclosed by the
Company under applicable securities laws as of the time this representation is
made that has not been publicly disclosed at least one trading day prior to the
date as of which this representation is made.
 
 
Table of Contents  
15

--------------------------------------------------------------------------------

 
 
(j)           Commitments and Contracts.  The Company has Previously Disclosed,
disclosed in a Specified SEC Report or made available to the Investor or its
representatives, prior to the date hereof, true, correct, and complete copies
of, and listed on Section 2.2(j) of the Disclosure Schedule, each of the
following to which the Company or any Company Subsidiary is a party or subject
(whether written or oral, express or implied) as of the date of this Agreement
(each, a “Significant Agreement”):
 
(1)           any contract containing covenants that limit in any material
respect the ability of the Company or any Company Subsidiary to compete in any
line of business or with any person or which involve any material restriction of
the geographical area in which, or method by which or with whom, the Company or
any Company Subsidiary may carry on its business (other than as may be required
by law or applicable regulatory authorities), and any contract that could
require the disposition of any material assets or line of business of the
Company or any Company Subsidiary;
 
(2)           any joint venture, partnership, strategic alliance or other
similar contract (including any franchising agreement, but in any event
excluding introducing broker agreements), and any contract relating to the
acquisition or disposition of any material business or material assets (whether
by merger, sale of stock or assets, or otherwise), which acquisition or
disposition is not yet complete or where such contract contains continuing
material obligations or contains continuing indemnity obligations of the Company
or any of the Company Subsidiaries;
 
(3)           any real property lease and any other lease with annual rental
payments aggregating $100,000 or more;
 
(4)           other than with respect to loans, any contract providing for, or
reasonably likely to result in, the receipt or expenditure of more than $250,000
on an annual basis, including the payment or receipt of royalties or other
amounts calculated based upon revenues or income;
 
(5)           any contract or arrangement under which the Company or any of the
Company Subsidiaries is licensed or otherwise permitted by a third party to use
any Intellectual Property that is material to its business (except for any
“shrinkwrap” or “click through” license agreements or other agreements for
software that is generally available to the public and has not been customized
for the Company or the Company Subsidiaries) or under which a third party is
licensed or otherwise permitted to use any Intellectual Property owned by the
Company or any of the Company Subsidiaries;
 
(6)           any contract that by its terms limits the payment of dividends or
other distributions by the Company or any Company Subsidiary;
 
(7)           any standstill or similar agreement pursuant to which any party
has agreed not to acquire assets or securities of another person;
 
 
Table of Contents  
16

--------------------------------------------------------------------------------

 
 
(8)           any contract that would reasonably be expected to prevent,
materially delay, or materially impede the Company’s ability to consummate the
transactions contemplated by this Agreement and the other Transaction Documents;
 
(9)           any contract providing for indemnification by the Company or any
Company Subsidiary of any person, except for contracts entered into in the
ordinary course of business consistent with past practice and with respect to
which the Company would not reasonably anticipate any such indemnification
obligation having or resulting in a Material Adverse Effect on the Company;
 
(10)           any contract that contains a put, call or similar right pursuant
to which the Company or any Company Subsidiary could be required to purchase or
sell, as applicable, any equity interests or assets that have a fair market
value or purchase price of more than $250,000; and
 
(11)           any other contract or agreement that is a “material contract”
within the meaning of Item 601(b)(10) of Regulation S-K.
 
As of the date of this Agreement, each of the Significant Agreements is valid
and binding on the Company and/or the Company Subsidiaries, as applicable, and
in full force and effect. The Company and each of the Company Subsidiaries, as
applicable, are in compliance with and have performed all obligations required
to be performed by them to date under each Company Significant Agreement, except
where the failure to be in compliance or perform would not reasonably be
expected to result in a Material Adverse Effect on the Company. To the knowledge
of the Company, there has been no, and the Company has not received written
notice of, any violation or default (or any condition which with the passage of
time or the giving of notice would cause such a violation of or a default) by
any party under any Significant Agreement that would reasonably be expected to
result in a Material Adverse Effect on the Company. No party to a Significant
Agreement has provided written notice to the Company or any Company Subsidiary
that it intends to terminate a Significant Agreement or not renew such agreement
at the expiration of the current term. Consummation of the transactions
contemplated by this Agreement or the other Transaction Documents will not
violate, conflict with, or result in a breach of any provision of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
any Significant Agreement of the Company or any Company Subsidiary, except for
such violations, conflicts and breaches as would not reasonably likely be
expected to result, individually or in the aggregate, in a Material Adverse
Effect on the Company. As of the date of this Agreement, there are no related
party transactions that the Company would be required to disclose under Item 404
of Regulation S-K that have not been Previously Disclosed or disclosed in a
Specified SEC Report.
 
(k)           Offering of Securities.  Neither the Company nor any person acting
on its behalf has taken any action (including, any offering of any securities of
the Company under circumstances that would require the integration of such
offering with the offering of any of the Securities to be issued pursuant to
this Agreement or any other Transaction Document under the Securities Act and
the rules and regulations of the SEC promulgated thereunder) that would subject
the offering, issuance or sale of any of such Securities to be issued to the
registration requirements of the Securities Act. Neither the Company nor any
person acting on its behalf has engaged or will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with any offer or sale of the Securities.
Assuming the accuracy of the Investor’s representations and warranties set forth
in Section 2.3 of this Agreement, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the Investor
under this Agreement.
 
 
Table of Contents  
17

--------------------------------------------------------------------------------

 
 
(l)           Litigation and Other Proceedings; No Undisclosed
Liabilities.  Except as Previously Disclosed:
 
(1)           there is no pending or, to the knowledge of the Company,
threatened, claim, action, suit, arbitration, mediation, demand, hearing,
investigation or proceeding against the Company or any Company Subsidiary, nor
is the Company or any Company Subsidiary subject to any order, judgment or
decree, in each case except as would not reasonably be expected to have a
Material Adverse Effect on the Company, if there were an unfavorable decision;
and
 
(2)           neither the Company nor any of the Company Subsidiaries has any
liabilities or obligations of any nature (absolute, accrued, contingent, or
otherwise) which are not appropriately reflected or reserved against in the
financial statements described in Section 2.2(e) to the extent required to be so
reflected or reserved against in accordance with GAAP, except for (i)
liabilities that have arisen since March 31, 2014 in the ordinary course of
business consistent with past practice and (ii) liabilities that have not had
and would not reasonably be expected to have a Material Adverse Effect on the
Company.  For purposes of clause (i) above (but subject in any case to clause
(ii) above), any changes in status of a performing loan or the impairment of a
nonperforming loan shall be deemed to be an event in the ordinary course of the
Company’s business.
 
(m)           Compliance with Laws and Other Matters; Insurance.  Except as
Previously Disclosed, the Company and each Company Subsidiary:
 
(1)           in the conduct of its business is in compliance in all material
respects with, and the condition and use of its properties does not in any
material respect violate or infringe in any material respect, applicable
material domestic (federal, state or local) or foreign laws, statutes,
ordinances, licenses, rules, regulations, judgments, demands, writs,
injunctions, orders or decrees applicable thereto or to employees conducting its
business, including the Sarbanes-Oxley Act of 2002, the Bank Secrecy Act and the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001, but excluding any
applicable laws, statutes, ordinances, licenses, rules, regulations, judgments,
demands, writs, injunctions, orders or decrees addressed in Section 2.2(x);
 
(2)           has all material permits, licenses, franchises, authorizations
(collectively, “Permits”), orders, and approvals of, and has made all filings,
applications and registrations with, Governmental Entities that are required in
order to permit it to own or lease its properties and assets and to carry on its
business as presently conducted; and all such Permits are in full force and
effect, are current, and, to the knowledge of the Company, no suspension or
cancellation of any of them is threatened, in each case;
 
 
Table of Contents  
18

--------------------------------------------------------------------------------

 
 
(3)           is complying in all material respects with and, to the knowledge
of the Company, is not under investigation with respect to, and has not received
any written notification or written communication from any Governmental Entity,
and, otherwise, to the knowledge of the Company, has not been threatened by any
Governmental Entity to be charged with or given notice of any material violation
of, all applicable federal, state, local and foreign laws, regulations, rules,
judgments, injunctions or decrees;
 
(4)           has, except for statutory or regulatory restrictions of general
application, not been placed under any material restriction by a Governmental
Entity on its business or properties, and except for routine examinations by
applicable Governmental Entities, as of the date of this Agreement, received no
notification or communication from any Governmental Entity that an investigation
by any Governmental Entity with respect to the Company or any of the Company
Subsidiaries is pending or threatened;
 
(5)           has not, since January 1, 2010, nor to its knowledge has any other
person on behalf of the Company or any Company Subsidiary that qualifies as a
“financial institution” under U.S. anti-money laundering laws, knowingly acted,
by itself or in conjunction with another, in any act in connection with the
concealment of any currency, securities or other proprietary interest that is
the result of a felony as defined in U.S. anti-money laundering laws (“Unlawful
Gains”), nor knowingly accepted, transported, stored, dealt in or brokered any
sale, purchase or any transaction of other nature for Unlawful Gains;
 
(6)           to the extent it qualifies as a “financial institution” under U.S.
anti-money laundering laws, has implemented in all material respects such
anti-money laundering mechanisms and kept and filed all material reports and
other necessary material documents as required by, and otherwise complied in all
material respects with, the U.S. anti-money laundering laws and the rules and
regulations thereunder; and
 
(7)           is presently insured, and during each of the past two calendar
years has been insured, for reasonable amounts with, to the knowledge of the
Company, financially sound and reputable insurance companies against such risks
as companies engaged in a similar business would, in accordance with industry
practice, customarily be insured; and neither the Company nor any Company
Subsidiaries has received any written notice of cancellation of any such
insurance, nor, to the Company’s knowledge, will it or any Company Subsidiary be
unable to renew their respective existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.
 
(n)           Labor.  Employees of the Company and the Company Subsidiaries are
not and have never been represented by any labor union nor are any collective
bargaining agreements otherwise in effect with respect to such employees. No
labor organization or group of employees of the Company or any Company
Subsidiary has made a pending demand for recognition or
 
 
Table of Contents  
19

--------------------------------------------------------------------------------

 
 
certification, and there are no representation or certification proceedings or
petitions seeking a representation proceeding presently pending or, to the
Company’s knowledge, threatened to be brought or filed with the National Labor
Relations Board or any other labor relations tribunal or authority. There are no
organizing activities, strikes, work stoppages, slowdowns, lockouts, material
arbitrations or material grievances, or other material labor disputes pending
or, to the knowledge of the Company, threatened against or involving the Company
or any Company Subsidiary. Each of the Company and the Company Subsidiaries are
in compliance with all applicable laws respecting employment and employment
practices, terms and conditions of employment, and wages and hours except for
such instances of non-compliance that, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect on the Company. To
the Company’s knowledge, the Company’s employment of its executive officers does
not violate any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement in
favor of a third party to which any such executive officer is a party.
 
(o)           Company Benefit Plans.
 
(1)           “Benefit Plan” means all existing, material employee benefit
plans, programs, agreements, contracts, policies, practices, or other
arrangements providing benefits to any current or former employee, officer,
director or consultant of the Company or any Company Subsidiary or any
beneficiary or dependent thereof that is sponsored or maintained by the Company
or any Company Subsidiary or to which the Company or any Company Subsidiary
contributes or is obligated to contribute or is party, whether or not written,
including any material “employee welfare benefit plan” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), any “employee pension benefit plan” within the meaning of Section
3(2) of ERISA (whether or not such plan is subject to ERISA) and any existing,
material bonus, incentive, deferred compensation, vacation, stock purchase,
stock option or equity award, equity-based severance, employment, change of
control, consulting or fringe benefit plan, program, agreement or policy.  Each
Benefit Plan is listed on Section 2.2(o)(1) of the Company’s Disclosure
Schedule. True and complete copies of all Benefit Plans listed on Section
2.2(o)(1) of the Company’s Disclosure Schedule have been made available to the
Investor prior to the date hereof or have been filed with a Company Report.
 
(2)           With respect to each Benefit Plan, (A) the Company and the Company
Subsidiaries have complied, and are now in compliance in all material respects
with the applicable provisions of ERISA, and the Code and all other laws and
regulations applicable to such Benefit Plan, and (B) each Benefit Plan has been
administered in all material respects in accordance with its terms. Except as
would not reasonably be expected to have a Material Adverse Effect on the
Company, none of the Company or the Company Subsidiaries nor any of their
respective ERISA Affiliates has incurred any withdrawal liability as a result of
a complete or partial withdrawal from a multiemployer plan, as those terms are
defined in Part I of Subtitle E of Title IV of ERISA, that has not been
satisfied in full. “ERISA Affiliate” means any entity, trade or business,
whether or not incorporated, which together with the Company and the Company
Subsidiaries, would be deemed a “single employer” within the meaning of Section
4001 of ERISA or Sections 414(b), (c), (m) or (o) of the Code.
 
 
Table of Contents  
20

--------------------------------------------------------------------------------

 
 
(3)           Each Benefit Plan which is subject to ERISA (an “ERISA Plan”) that
is an “employee pension benefit plan” within the meaning of Section 3(2) of
ERISA (“Pension Plan”) and that is intended to be qualified under Section 401(a)
of the Code is so qualified, has received a favorable determination letter from
the Internal Revenue Service (the “IRS”) or the Benefit Plan uses a prototype or
volume submitter plan that is the subject of an IRS opinion or advisory letter,
and, to the knowledge of the Company, nothing has occurred, whether by action or
failure to act, that could likely result in revocation of any such favorable
determination or opinion letter or the loss of the qualification of such Benefit
Plan under Section 401(a) of the Code. Neither the Company nor any Company
Subsidiary has engaged in a transaction with respect to any ERISA Plan that,
assuming the taxable period of such transaction expired as of the date hereof,
could reasonably be expected to subject the Company or any Company Subsidiary to
a material tax or material penalty imposed by either Section 4975 of the Code or
Section 502(i) of ERISA. Neither the Company nor any Company Subsidiary has
incurred or reasonably expects to incur a material tax or penalty imposed by
Section 4980F of the Code or Section 502 of ERISA.
 
(4)           Neither the Company, any Company Subsidiary nor any ERISA
Affiliate (x) sponsors, maintains or contributes to or has within the past six
years sponsored, maintained or contributed to a Pension Plan that is subject to
Subtitles C or D of Title IV of ERISA or (y) sponsors, maintains or, to the
knowledge of the Company, has any liability with respect to or an obligation to
contribute to or has within the past six years sponsored, maintained, had any
liability with respect to, or had an obligation to contribute to a
“multiemployer plan” within the meaning of Section 3(37) of ERISA.
 
(5)           None of the execution and delivery of this Agreement, the issuance
of Purchased Shares, nor the consummation of the transactions contemplated
hereby will, whether alone or in connection with another event, (i) constitute a
“change in control” or “change of control” within the meaning of any Benefit
Plan or result in any material payment or benefit (including severance,
unemployment compensation, “excess parachute payment” (within the meaning of
Section 280G of the Code), forgiveness of indebtedness or otherwise) becoming
due to any current or former employee, officer, director or consultant of the
Company or any Company Subsidiary from the Company or any Company Subsidiary
under any Benefit Plan or any other agreement with any employee, including, for
the avoidance of doubt, any employment or change in control agreements, (ii)
result in payments under any of the Benefit Plans which would not be deductible
under Section 162(m) or Section 280G of the Code, (iii) materially increase any
compensation or benefits otherwise payable under any Benefit Plan, (iv) result
in any acceleration of the time of payment or vesting of any such benefits,
including, for the avoidance of doubt, under the Company Stock Plans, (v)
require the funding or increase in the funding of any such benefits, or (vi)
result in any limitation on the right of the Company or any Company Subsidiary
to amend, merge, terminate or receive a reversion of assets from any Benefit
Plan or related trust.
 
(6)           As of the date hereof, there is no material pending or, to the
knowledge of the Company, threatened, litigation relating to the Benefit Plans
(other than claims for benefits in the ordinary course). Except as Previously
Disclosed, neither the Company nor any Company Subsidiary has any obligations
for retiree health and life benefits under any ERISA Plan or collective
bargaining agreement, except for health continuation coverage as required by
Section 4980B of the Code or Part 6 of Title I of ERISA and at no expense to the
Company and the Company Subsidiaries.
 
 
Table of Contents  
21

--------------------------------------------------------------------------------

 
 
(7)           Except as would not reasonably be expected to have a Material
Adverse Effect on the Company and except for liabilities fully reserved for or
identified in the Company Financial Statements, there are no pending or, to the
knowledge of the Company, threatened claims (other than claims for benefits in
the ordinary course), lawsuits or arbitrations which have been asserted or
instituted against (i) the Benefit Plans, (ii) any fiduciaries thereof with
respect to their duties to the Benefit Plans, or (iii) the assets of any of the
trusts under any of the Benefit Plans.
 
(p)           Investment Company.  Neither the Company nor any of the Company
Subsidiaries is an “investment company” as defined under the Investment Company
Act of 1940, as amended.
 
(q)           Risk Management; Derivatives.  Except as would not reasonably be
expected to have a Material Adverse Effect on the Company:
 
(1)           The Company and the Company Subsidiaries have in place risk
management policies and procedures sufficient in scope and operation to protect
against risks of the type and in amounts reasonably expected to be incurred by
companies of similar size and in similar lines of business as the Company and
the Company Subsidiaries.
 
(2)           All derivative instruments, including swaps, caps, floors and
option agreements, whether entered into for the Company’s own account, or for
the account of one or more of the Company Subsidiaries or, to the Company’s
knowledge, their customers, were entered into (i) only for purposes of
mitigating identified risk and in the ordinary course of business, (ii) in
accordance with prudent practices and in material compliance with all applicable
laws, rules, regulations and regulatory policies, (iii) with counterparties
believed by the Company to be financially responsible at the time and (iv) each
of them constitutes the valid and legally binding obligation of the Company or
one of the Company Subsidiaries, enforceable in accordance with its
terms.  Neither the Company nor the Company Subsidiaries, nor, to the knowledge
of the Company, any other party thereto, is in breach of any of its obligations
under any such agreement or arrangement.
 
(r)           Foreign Corrupt Practices and International Trade
Sanctions.  Neither the Company nor any Company Subsidiary, nor any of their
respective directors, officers, agents, employees or any other persons acting on
their behalf (i) has violated the Foreign Corrupt Practices Act, 15 U.S.C. §
78dd-1 et seq., as amended, or any other similar applicable foreign, federal, or
state legal requirement, (ii) has made or provided, or caused to be made or
provided, directly or indirectly, any payment or thing of value to a foreign
official, foreign political party, candidate for office or any other person
knowing that the person will pay or offer to pay the foreign official, party or
candidate, for the purpose of influencing a decision, inducing an official
 
 
Table of Contents  
22

--------------------------------------------------------------------------------

 
 
to violate their lawful duty, securing any improper advantage, or inducing a
foreign official to use their influence to affect a governmental decision, (iii)
has paid, accepted or received any unlawful contributions, payments,
expenditures or gifts, (iv) has violated or operated in noncompliance with any
export restrictions, money laundering law, anti-terrorism law or regulation,
anti-boycott regulations or embargo regulations, or (v) is currently subject to
any United States sanctions administered by the Office of Foreign Assets Control
of the United States Treasury Department (“OFAC”) and the Company will not
intentionally use the proceeds of the sale of the Securities, or lend,
contribute or otherwise make available such proceeds to any Company Subsidiary,
joint venture partner or other person or entity, towards any sales or operations
in any country sanctioned by OFAC or for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.
 
(s)           Environmental Liability.  Except as Previously Disclosed, neither
the Company nor any Company Subsidiary (i) is in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) is liable for any off-site disposal or contamination pursuant to
any Environmental Laws, (iii) is subject to any legal, administrative or other
proceeding, claim or action of any nature relating to any Environmental Laws or
(iv) owns or, to the Company’s knowledge, operates any real property
contaminated with any substance in violation of any Environmental Laws; in each
case, which violation, contamination, liability, ownership, operation or
proceeding, claim or action has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the Company; and,
to the Company’s knowledge, there is no pending or threatened investigation that
might lead to such a proceeding, claim or action or any reasonable basis for any
such proceeding, claim or action.
 
(t)           Anti-Takeover Provisions.  The Company and the Board of Directors
have taken all actions necessary to ensure that the Company, on the one hand,
and the Investor, on the other hand, will not be subject to the restrictions set
forth in any laws, rules or regulations related to changes in control of
corporations, limited liability companies or business organizations generally
(each of such articles, a “Takeover Law”) to the extent applicable to the
execution and delivery of the Transaction Documents and the consummation of the
transactions contemplated thereby. In the case that such transactions are
subject to such provisions or laws, the Board of Directors shall take all
necessary action to ensure that such transactions shall be deemed to be
exceptions to such provisions or laws, including, but not limited to, the
approval of such transactions as contemplated thereunder. The Company has not
adopted any shareholder rights plan or similar arrangement relating to
accumulations of Beneficial Ownership of Common Stock or a change in control of
the Company.
 
(u)           Intellectual Property.  (i) The Company and the Company
Subsidiaries own (free and clear of any Liens (other than Permitted Liens),
exclusive licenses or non-exclusive licenses not granted in the ordinary course
of business) or have a valid license to use all Intellectual Property used in or
necessary to carry on their business as currently conducted, and (ii) such
Intellectual Property referenced in clause (i) above is valid, subsisting and
enforceable, and is not subject to any outstanding order, judgment, decree or
agreement adversely affecting the Company’s or the Company Subsidiaries’ use of,
or rights to, such Intellectual Property. The
 
 
Table of Contents  
23

--------------------------------------------------------------------------------

 
 
Company and the Company Subsidiaries have sufficient rights to use all
Intellectual Property used in their business as presently conducted, all of
which rights shall survive unchanged the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents. Neither the
Company nor any Company Subsidiary has received any notice of infringement or
misappropriation of, or any conflict with, the rights of others with respect to
any Intellectual Property, and no reasonable basis exists for any such claim. To
the Company’s knowledge, no third party has infringed, misappropriated or
otherwise violated the Intellectual Property rights of the Company or the
Company Subsidiaries. There is no litigation, opposition, cancellation,
proceeding, objection or claim pending, asserted, or, to the Company’s
knowledge, threatened against the Company or any Company Subsidiary concerning
the ownership, validity, registerability, enforceability, infringement or use
of, or licensed right to use, any Intellectual Property. To the knowledge of the
Company, none of the Company or any of the Company Subsidiaries is using or
enforcing any Intellectual Property owned by or licensed to the Company or any
of the Company Subsidiaries in a manner that would be expected to result in the
abandonment, cancellation or unenforceability of such Intellectual
Property.  The Company and each of the Company Subsidiaries has taken
commercially reasonable measures to protect the Intellectual Property owned by
or licensed to the Company or any of the Company Subsidiaries.
 
“Intellectual Property” shall mean: trademarks, service marks, brand names,
domain names, certification marks, trade dress and other indications of origin,
the goodwill associated with the foregoing and registrations in any jurisdiction
of, and applications in any jurisdiction to register, the foregoing, including
any extension, modification or renewal of any such registration or application;
inventions, discoveries and ideas, whether patentable or not, in any
jurisdiction; patents, applications for patents (including divisions,
continuations, continuations in part and renewal applications), and any
renewals, extensions or reissues thereof, in any jurisdiction; nonpublic
information, trade secrets and confidential information and rights in any
jurisdiction to limit the use or disclosure thereof by any person; writings and
other works, whether copyrightable or not, in any jurisdiction; and
registrations or applications for registration of copyrights in any
jurisdiction, and any renewals or extensions thereof; and any similar
intellectual property or proprietary rights.
 
(v)           Brokers and Finders.  Neither the Company nor any Company
Subsidiary nor any of their respective officers, directors or employees has
employed any broker or finder or incurred any liability for any financial
advisory fees, brokerage fees, commissions or finder’s fees, and no broker or
finder has acted directly or indirectly for the Company or any Company
Subsidiary, in connection with this Agreement, the other Transaction Documents
or the transactions contemplated hereby and thereby.
 
(w)           Agreements with Regulatory Agencies.  Except as Previously
Disclosed, neither the Company nor any Company Subsidiary is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is
subject to any capital directive by, or since December 31, 2011, has adopted any
board resolutions at the request of, any Governmental Entity that currently
restricts in any material respect the conduct of its business or that in any
material respect relates to its capital adequacy, its liquidity and funding
policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management, or its
operations or business (each item in this sentence, a “Regulatory Agreement”)
nor has the Company or any Company Subsidiary been advised since December 31,
2009 by any Governmental Entity that it is considering issuing, initiating,
ordering or requesting any such Regulatory Agreement. Except as would not
reasonably be expected to have a Material Adverse Effect on the Company or as
Previously Disclosed, the Company and each Company Subsidiary are in compliance
in all respects with each Regulatory Agreement to which it is party or subject,
and neither the Company nor any Company Subsidiary has received any written
notice from any Governmental Entity indicating that either the Company or any
Company Subsidiary is not in compliance in all respects with any such Regulatory
Agreement.
 
 
Table of Contents  
24

--------------------------------------------------------------------------------

 
 
(x)           Loan Portfolio.
 
(1)           Except as Previously Disclosed to the knowledge of the Company,
each of the Company and each Company Subsidiary has complied with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any loan, lease or other extension of credit or commitment to
extend credit (“Loans”) originated, purchased or serviced by the Company or any
Company Subsidiary satisfied in all respects, (i) all applicable law with
respect to the origination, insuring, purchase, sale, pooling, servicing,
subservicing or filing of claims in connection with Loans, including all laws
relating to real estate settlement procedures, consumer credit protection, truth
in lending laws, usury limitations, fair housing, transfers of servicing,
collection practices, equal credit opportunity and adjustable rate mortgages,
the Equal Credit Opportunity Act, the Community Reinvestment Act, the Fair
Housing Act, the Home Mortgage Disclosure Act, each as amended, and all other
applicable fair lending laws or other laws relating to discrimination and
applicable privacy and customer information requirements contained in any
federal and state privacy law or regulations, (ii) the responsibilities and
obligations relating to Loans set forth in any material contract between the
Company or any Company Subsidiary and any Agency, Loan Investor or Insurer,
(iii) the applicable rules, regulations, guidelines, handbooks and other
requirements of any Agency, Loan Investor or Insurer, and (iv) the terms and
provisions of any material mortgage or other collateral documents and other Loan
documents with respect to each Loan.
 
(2)           Except as Previously Disclosed, since January 1, 2011, no Agency,
Loan Investor or Insurer has (i) claimed in writing that the Company or any
Company Subsidiary has violated or has not complied with the applicable
underwriting standards with respect to Loans sold by the Company or any Company
Subsidiary to a Loan Investor or Agency, or with respect to any sale of Loan
servicing rights to a Loan Investor, (ii) imposed in writing restrictions on the
activities (including commitment authority) of the Company or any Company
Subsidiary or (iii) indicated in writing to the Company or any Company
Subsidiary that it has terminated or intends to terminate its relationship with
the Company or any Company Subsidiary for poor performance, poor Loan quality or
concern with respect to the Company’s or any Company Subsidiary’s compliance
with laws.
 
(3)           For purposes of this Section 2.2(x): (i) “Agency” means the
Federal Housing Administration, the Federal Home Loan Mortgage Corporation, the
Farmers Home Administration (now known as Rural Housing and Community
Development Services), the Federal National Mortgage Association, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture or any other federal or state agency with authority to
(A) determine any investment, origination, lending or servicing requirements
with regard to Loans originated, purchased or serviced by the Company or any
Company Subsidiary or (B) originate, purchase or service Loans, or otherwise
promote lending, including state and local housing finance authorities; (ii)
“Loan Investor” means any person (including an Agency) having a beneficial
interest in any Loan originated, purchased or serviced by the Company or any
Company Subsidiary or a security backed by or representing an interest in any
such Loan; and (iii) “Insurer” means a person who insures or guarantees for the
benefit of the Loan holder all or any portion of the risk of loss upon borrower
default on any of the Loans originated, purchased or serviced by the Company or
any Company Subsidiary, including the Federal Housing Administration, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture and any private mortgage insurer, and providers of
hazard, title or other insurance with respect to such Loans or the related
collateral.
 
Table of Contents  
25

--------------------------------------------------------------------------------

 
 
(y)           Listing of Common Stock.  The shares of Common Stock to be issued
under this Agreement and the other Transaction Documents shall meet all
requirements for listing on the NASDAQ, subject to formal approval of listing by
NASDAQ; provided, however, as of the date of issuance of such shares, they shall
be unregistered shares of Common Stock, subject to all of the restrictions on
re-sale applicable to restricted securities under the Securities Act and
corresponding requirements of state law.
 
(z)           Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company (or any Company
Subsidiary) and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its Exchange Act filings and is not
so disclosed.
 
(aa)           Absence of Manipulation.  The Company has not, and to the
knowledge of the Company no one acting on its behalf has, taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any Security of the Company to facilitate the sale
or resale of any of the Purchased Shares.
 
(bb)           Adequate Capitalization.  As of March 31, 2014, the Bank met or
exceeded the quantitative capital requirements to be considered “well
capitalized” under the FDIC’s regulatory framework for prompt corrective action.
 
(cc)           Acknowledgment Regarding Purchase of Securities.  The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated thereby and any advice given by the Investor
or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Investor’s purchase of the Securities.
 
 
Table of Contents  
26

--------------------------------------------------------------------------------

 
 
(dd)           Shell Company Status.  The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).
 
(ee)           Change in Control.  The consummation of the transactions
contemplated by this Agreement will not trigger any rights under any “change of
control” provision in any Significant Agreement or Benefit Plan to which the
Company or any Company Subsidiary is a party, which results in payments to the
counterparty or the acceleration of vesting of benefits.
 
2.3           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants as of the date of this Agreement and as of each
Closing Date (except to the extent made only as of a different specified date,
in which case as of such date), solely with respect to itself and, where
expressly indicated, its Affiliates, to the Company that:
 
(a)           Organization and Authority.  The Investor is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and failure to be so qualified would
have a Material Adverse Effect on such Investor, and has the requisite
corporate, partnership, limited liability company or other power and authority
to own its properties and assets and to carry on its business as it is now being
conducted.
 
(b)           Authorization.
 
(1)           The Investor has the requisite corporate, partnership, limited
liability company or other power and authority to enter into this Agreement and
to carry out its obligations hereunder. The execution, delivery and performance
of this Agreement by the Investor and the consummation of the transactions
contemplated hereby have been duly authorized by the Investor’s board of
directors, general partner, managing members, investment committee or other
authorized persons, as the case may be (if such authorization is required), and
no further approval or authorization by any of such persons, as the case may be,
is required. This Agreement has been duly and validly executed and delivered by
the Investor and, assuming due authorization, execution and delivery of this
Agreement by the Company, is a valid and binding obligation of the Investor
enforceable against the Investor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganizations, fraudulent transfer or similar laws affecting creditors
generally or by general equitable principles (whether applied in equity or at
law). No other corporate, partnership, limited liability company or other
proceedings are necessary for the execution and delivery by the Investor of this
Agreement, the performance by it of its obligations hereunder or the
consummation by it of the transactions contemplated hereby.
 
(2)           Neither the execution, delivery and performance by the Investor of
this Agreement, nor the consummation of the transactions contemplated hereby,
nor compliance by the Investor with any of the provisions hereof, will (i)
violate, conflict with, or result in a breach of any provision of, or constitute
a default (or an event that, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any Lien upon any of the properties or assets of
the Investor under any of the terms, conditions or provisions of (A) its
applicable governing documents, or (B) any note, bond, mortgage, indenture, deed
of trust, license, lease, agreement or other instrument or obligation to which
the Investor is a party or by which it may be bound, or to which the Investor or
any of the properties or assets of the Investor may be subject, or (ii) subject
to compliance with the statutes and regulations referred to in the next
paragraph and assuming the accuracy of the representations and warranties of the
Company and the performance of the covenants and agreements of the Company
contained herein, violate any ordinance, permit, concession, grant, franchise,
law, statute, rule, regulation or any judgment, ruling, order, writ, injunction
or decree of a Governmental Entity applicable to the Investor or any of its
properties or assets except in the case of clauses (i)(B) and (ii) for such
violations, conflicts and breaches as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Investor.
 
 
Table of Contents  
27

--------------------------------------------------------------------------------

 
 
(3)           Other than (i) the matters described in Section 1.2(b)(1)(vii),
(ii) passivity or anti-association commitments that may be required by the
Federal Reserve and (iii) the securities or blue sky laws of the various states
and except as otherwise provided in this Agreement, and assuming the accuracy of
the representations and warranties of the Company and the performance of the
covenants and agreements of the Company contained herein, no material notice to,
registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, or
expiration or termination of any statutory waiting period, is necessary for the
consummation by the Investor of the transactions set forth in this Agreement.
 
(c)           Purchase for Investment.  The Investor acknowledges that the
Securities have not been registered under the Securities Act or under any state
securities laws. The Investor (1) is acquiring the Securities pursuant to an
exemption from registration under the Securities Act for its own account solely
for investment with no present intention or plan to distribute any of the
Securities to any person nor with a view to or for sale in connection with any
distribution thereof, (2) will not sell or otherwise dispose of any of the
Securities, except in compliance with the registration requirements or exemption
provisions of the Securities Act and any other applicable securities laws, (3)
has such knowledge and experience in financial and business matters and in
investments of this type that it is capable of evaluating the merits and risks
of its investment in the Securities and of making an informed investment
decision and has so evaluated the merits and risks of such investment, (4) is
able to bear the economic risk of an investment in the Securities and, at the
present time, is able to afford a complete loss of such investment and (5) is an
“accredited investor” (as that term is defined by Rule 501 under the Securities
Act); provided, however, that by making the representations herein, the Investor
does not agree to hold any of the Securities for any minimum period of time and
reserves the right at all times to sell or otherwise dispose of all or any part
of such Securities pursuant to an effective registration statement under the
Securities Act or under an exemption from such registration in compliance with
applicable federal and state securities laws. Without limiting any of the
foregoing, neither the Investor nor any of its Affiliates has taken, and the
Investor will not, and will cause its Affiliates not to, take any action that
would otherwise cause the Securities to be subject to the registration
requirements of the Securities Act.
 
 
Table of Contents  
28

--------------------------------------------------------------------------------

 
 
(d)           Access to Information.  The Investor acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Securities and the merits and risks
of investing in the Securities; (ii) access to information about the Company and
the Company Subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.
 
(e)           Independent Investment Decision.  The Investor has independently
evaluated the merits of its decision to purchase the Securities pursuant to this
Agreement. The Investor understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Investor in connection
with the purchase of the Securities constitutes legal, tax or investment advice.
The Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities.
 
(f)           Reliance on Exemptions.  The Investor understands and acknowledges
that the Securities being offered and sold to it in reliance on specific
exemptions from the registration requirements of U.S. federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and the Investor’s compliance with, the representations,
warranties, agreements, covenants, acknowledgements and understandings of the
Investor set forth herein in order to determine the availability of such
exemptions and the eligibility of the Investor to acquire the Securities.
 
(g)           No Governmental Review; Not Deposits and Uninsured.  The Investor
understands that no U.S. federal or state agency or any other government or
governmental agency has passed on or made any recommendation or endorsement of
the Securities or the fairness or suitability of the investment in the
Securities nor have such authorities passed upon or endorsed the merits of the
offering of the Securities. The Investor understands that the Securities are not
savings or deposit accounts or other obligations of the Bank or any other
Company Subsidiary, and the Securities are not insured by the FDIC or any other
Governmental Entity.
 
(h)           Residency.  The Investor’s residence (if an individual) or office
in which its investment decision with respect to the Purchased Shares was made
(if an entity) are located at the address set forth for the Investor in Section
6.7 of this Agreement.
 
(i)           Ownership.
 
(1)           As of the date of this Agreement, other than as set forth on its
signature page hereto, the Investor is not the owner of record or the Beneficial
Owner of shares of Common Stock, securities convertible into or exchangeable for
Common Stock, or any other equity or equity-linked security of the Company or
any Company Subsidiary.
 
(2)           Assuming the accuracy of the representations and warranties of the
Company and the performance of the covenants and agreements of the Company
contained herein, the purchase of Securities hereunder shall not cause the
Investor, together with any other person whose Beneficial Ownership of Company
Securities would be aggregated with the Investor’s Beneficial Ownership of
Company Securities for purposes of any bank regulation or law, to collectively
be deemed to own, control or have the power to vote securities which (assuming,
for this purpose only, full conversion and/or exercise of such securities by the
Investor) would represent more than (i) 9.9% of the Common Stock outstanding at
the First Closing and (ii) 9.9% of the Common Stock outstanding at the Second
Closing.
 
 
Table of Contents  
29

--------------------------------------------------------------------------------

 
 
(j)           Financial Capability.  The Investor has or will have immediately
available funds necessary to pay the applicable Purchase Price and consummate
the applicable Closing, as of the date of each Closing, on the terms and
conditions contemplated by this Agreement.
 
(k)           Brokers and Finders.  Neither the Investor nor its Affiliates or
any of their respective officers, directors or employees has employed any broker
or finder or incurred any liability for any financial advisory fees, brokerage
fees, commissions or finder’s fees, and no broker or finder has acted directly
or indirectly for the Investor or any of its Affiliates, in connection with this
Agreement or the transactions contemplated hereby.
 
(l)           No General Solicitation.  Investor: (i) became aware of the
offering of the Common Stock, and the Purchased Shares were offered to Investor,
solely by direct contact between Investor and the Company, and not by any other
means, including any form of “general solicitation” or “general advertising” (as
such terms are used in Regulation D promulgated under the Securities Act and
interpreted by the SEC); (ii) has entered into no agreements with shareholders
of the Company for the purpose of controlling the Company or any of its
subsidiaries; and (iii) has entered into no agreements with shareholders of the
Company regarding voting or transferring Investor’s interest in the Company.
 
(m)           OFAC and Anti-Money Laundering.  The Investor understands,
acknowledges, represents and agrees that (i) the Investor is not the target of
any sanction, regulation or law promulgated by the OFAC, the Financial Crimes
Enforcement Network or any other U.S. governmental entity (“U.S. Sanctions
Laws”); (ii) the Investor is not owned by, controlled by, under common control
with, or acting on behalf of any person that is the target of U.S. Sanctions
Laws; (iii) the Investor is not a “foreign shell bank” and is not acting on
behalf of a “foreign shell bank” under applicable anti-money laundering laws and
regulations; (iv) the Investor’s entry into this Agreement or consummation of
the transactions contemplated hereby will not contravene U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations; (v) the Investor will
promptly provide to any regulatory or law enforcement authority such information
or documentation as may be required to comply with U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations; and (vi) the Company may
provide to any regulatory or law enforcement authority information or
documentation regarding, or provided by, the Investor for the purposes of
complying with U.S. Sanctions Laws or applicable anti-money laundering laws or
regulations.
 
(n)           No Outside Discussion of Offering.  As of the date of this
Agreement, the Investor has not discussed the offering with any other party or
potential investors (other than the Company and Investor’s authorized
representatives, advisors and counsel), except as expressly permitted under the
terms of this Agreement.
 
 
Table of Contents  
30

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
Covenants
 
3.1           Filings; Other Actions.
 
(a)           The Investor and the Company will cooperate and consult with each
other and use commercially reasonable efforts to prepare and file all necessary
and customary documentation to effect all necessary and customary applications,
notices, petitions, filings and other documents, and to obtain all necessary and
customary permits, consents, orders, approvals and authorizations of, or any
exemption by, all third parties and Governmental Entities, and expiration or
termination of any applicable waiting periods, (i) necessary or advisable to
consummate the transactions contemplated by this Agreement, and to perform the
covenants contemplated by this Agreement and (ii) with respect to the Investor,
to the extent typically provided by the Investor to such third parties or
Governmental Entities, as applicable, under the Investor’s policies consistently
applied and subject to such confidentiality requests as the Investor may
reasonably seek, but only to the extent that the Company may comply with such
requests under applicable laws, rules and regulations. Each party shall execute
and deliver both before and after the Closings such further certificates,
agreements and other documents and take such other actions as the other party
may reasonably request to consummate or implement such transactions or to
evidence such events or matters, subject, in each case, to clauses (i) and (ii)
of the first sentence of this Section 3.1(a). In particular, the Company will
use its commercially reasonable efforts to help the Investor promptly obtain or
submit, as the case may be, as promptly as practicable, the approvals and
authorizations of, filings and registrations with, and notifications to, or
expiration or termination of any applicable waiting period, all notices to and,
to the extent required by applicable law or regulation, consents, approvals or
exemptions from bank regulatory authorities, for the transactions contemplated
by this Agreement.  Notwithstanding anything herein to the contrary, the
Investor and its Affiliates are not subject to any covenant or agreement under
this Agreement to file any application or notice under the BHC Act in connection
with any of the transactions contemplated hereby, except with respect to the
terms set forth in Section 1.2(b)(vii). To the extent required by the Federal
Reserve, the Investor shall enter into one or more passivity agreements not more
restrictive in any material respect than in the form attached hereto as Exhibit
E. The Company shall use, and cause its Affiliates to use, commercially
reasonable efforts to obtain all approvals required to be obtained by the
Company in connection with the transactions contemplated by the Transaction
Documents, including responding fully to all requests for additional information
from the Federal Reserve, the FDIC and the WVDFI. The Investor and the Company
will each have the right to review in advance, and to the extent practicable,
each will consult with the other, in each case subject to applicable laws
relating to the exchange of information, all the information (other than
confidential information) relating to such other party, and any of their
respective Affiliates, which appears in any filing made with, or written
materials submitted to, any third party or any Governmental Entity in connection
with the transactions contemplated by this Agreement.  In exercising the
foregoing right, each of the parties hereto agrees to act reasonably and as
promptly as practicable. Each party hereto agrees to keep the other party
apprised of the status of matters relating to completion of the transactions
contemplated hereby. The Investor and the Company shall promptly furnish each
other to the extent permitted by applicable laws with copies of written
communications received by them or their subsidiaries from, or delivered by any
of the foregoing to, any Governmental Entity in respect of the transactions
contemplated by this Agreement. Notwithstanding anything in this Section 3.1 or
elsewhere in this Agreement to the contrary, the Investor shall not be required
to provide to the Company any of its, its Affiliates’, its investment advisor’s
or its or their control persons’ or equity holders’ nonpublic, proprietary,
personal or otherwise confidential information including the identities of
limited partners, shareholders or members of the Investor or its Affiliates or
their investment advisors (collectively, the “Investor Confidential
Information”).
 
 
Table of Contents  
31

--------------------------------------------------------------------------------

 
 
(b)           Each party agrees, upon request, to furnish the other party with
all information (other than Investor Confidential Information) concerning
itself, its subsidiaries, Affiliates, directors, officers, partners and
shareholders and such other matters as may be reasonably necessary or advisable
in connection with any statement, filing, notice or application made by or on
behalf of such other party or any of its subsidiaries to any Governmental Entity
in connection with this Agreement. Notwithstanding anything in this Section 3.1
or elsewhere in this Agreement to the contrary, (1) the Investor shall not be
required to provide any materials to the Company that it deems private or
confidential; and (2) the Investor shall provide information only to the extent
typically provided by the Investor to such Governmental Entities and subject to
such confidentiality requests as such Investor may reasonably seek.
 
(c)           From the date of this Agreement until the Second Closing, the
Company shall not, directly or indirectly, amend, modify or waive, and the Board
of Directors shall not recommend approval of any proposal to the Company’s
shareholders having the effect of amending, modifying or waiving any provision
in the Articles of Incorporation or bylaws of the Company in any manner adverse
to the Investor.
 
3.2           Use of Proceeds; Expenses.
 
(a)           The Company shall use the gross proceeds from the sale of the
Securities to the Investor to strengthen the financial position of the Company
and the Bank.
 
(b)           Each of the Company and the Investor will bear and pay all costs
and expenses incurred by it or on its behalf in connection with the transactions
contemplated under this Agreement.
 
3.3           Access, Information and Confidentiality.
 
(a)           In addition to any rights provided in the VCOC Letter Agreement,
from the date of this Agreement, until the date when the Investor and its
Affiliates no longer hold a Qualifying Ownership Interest, the Company will
ensure that upon reasonable notice, and in such a manner as not to interfere
unreasonably with the conduct of the business of the Company, the Company and
its subsidiaries will afford to the Investor and its representatives (including
employees of the Investor, and counsel, accountants, financial and investment
banking advisors and other professionals retained by the Investor) once per
calendar quarter (i) such access during normal business hours to its books,
records, properties and personnel and to such other information as the Investor
may reasonably request and (ii) reasonable opportunities to routinely consult
with the management of the Company and its subsidiaries on matters relating to
the operation of the Company. The Company agrees to consider, in good faith, the
recommendations of the Investor or its designated representative in connection
with the matters on which it is consulted as described above, recognizing that
the ultimate discretion with respect to all such matters shall be retained by
the Company.
 
 
Table of Contents  
32

--------------------------------------------------------------------------------

 
 
(b)           Each party to this Agreement will hold, and will cause its
respective subsidiaries and their directors, officers, employees, agents,
consultants and advisors to hold, in strict confidence, unless disclosure to a
Governmental Entity is necessary or appropriate in connection with any necessary
regulatory approval, or request for information or similar process, or unless
compelled to disclose by judicial or administrative process or, in the written
opinion of its counsel, by other requirement of law or the applicable
requirements of any Governmental Entity (in which case, the party permitted to
disclose such information shall, to the extent legally permissible and
reasonably practicable, provide the other party with prior written notice of
such permitted disclosure), all nonpublic records, books, contracts,
instruments, computer data and other data and information (collectively,
“Information”) concerning the other party hereto furnished to it by such other
party or its representatives pursuant to this Agreement (except to the extent
that such information can be shown to have been (1) previously known by such
party on a nonconfidential basis, (2) in the public domain through no fault of
such party or (3) later lawfully acquired from other sources by the party to
which it was furnished), and neither party hereto shall release or disclose such
Information to any other person, except its auditors, attorneys, financial
advisors, other consultants and advisors with the express understanding that
such parties will maintain the confidentiality of the Information and, to the
extent permitted above, to bank regulatory authorities.
 
3.4           Transfer.  The Company shall cooperate, in accordance with
reasonable and customary business practices with any and all transfers, whether
by direct or indirect sale, assignment, award, confirmation, distribution,
bequest, donation, trust, pledge, encumbrance, hypothecation or other transfer
or disposition, for consideration or otherwise, whether voluntarily or
involuntarily, by operation of law or otherwise, by the Investor or any of its
successors and assigns of the Securities and other shares of Common Stock such
party may beneficially own prior to or subsequent to the date hereof.
 
3.5           Reasonable Efforts.  Each of the Company and the Investor agrees
to use its commercially reasonable efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other party in doing, all commercially reasonable things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
commercially practicable, the transactions contemplated by this Agreement and
the Transaction Documents, including using commercially reasonable efforts to
accomplish the following: (a) the taking of all reasonable acts necessary to
cause the conditions to the Closings to be satisfied; (b) the obtaining of all
necessary actions or nonactions, waivers, consents and approvals from
Governmental Entities and the making of all necessary registrations and filings
and the taking of all reasonable steps necessary to obtain an approval or waiver
from, or to avoid an action or proceeding by, any Governmental Entity; (c) the
obtaining of all necessary consents, approvals or waivers from third parties;
and (d) the execution and delivery of any additional instruments necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Agreement and the Transaction Documents.
 
 
Table of Contents  
33

--------------------------------------------------------------------------------

 
 
3.6           Shareholder Litigation.  The Company shall promptly inform the
Investor of any claim, action, suit, arbitration, mediation, demand, hearing,
investigation or proceeding (“Shareholder Litigation”) against the Company, any
Company Subsidiary or any of the past or present executive officers or directors
of the Company or any Company Subsidiary that is threatened in writing or
initiated by or on behalf of any shareholder of the Company in connection with
or relating to the transactions contemplated hereby or by the Transaction
Documents.  The Company shall consult with the Investor and keep the Investor
informed of all material filings and developments relating to any such
Shareholder Litigation, except to the extent that any such disclosures would
violate or breach the Company’s attorney-client privilege.
 
3.7           Most Favored Nation.  During the period from the date hereof
through the Second Closing, neither the Company nor any of the Company
Subsidiaries shall enter into any additional, or modify any existing, agreements
with any existing or future investors in the Company or any of the Company
Subsidiaries including any of the Company’s Securities that have the effect of
establishing rights or otherwise benefitting such investor in a manner more
favorable in any respect to such investor than the rights and benefits
established in favor of the Investor by this Agreement, unless, in any such
case, the Investor has been offered such rights and benefits.
 
3.8           Notice of Certain Events.  Each party hereto shall promptly notify
the other party hereto of (a) any event, condition, fact, circumstance,
occurrence, transaction or other item of which such party becomes aware prior to
the applicable Closing that would constitute a violation or breach of the
Transaction Documents (or a breach of any representation or warranty contained
herein or therein) or, if the same were to continue to exist as of the
applicable Closing Date, would constitute the non-satisfaction of any of the
conditions set forth in Section 1.2 hereof, and (b) any event, condition, fact,
circumstance, occurrence, transaction or other item of which such party becomes
aware that would have been required to have been disclosed pursuant to the terms
of this Agreement had such event, condition, fact, circumstance, occurrence,
transaction or other item existed as of the date hereof; provided that delivery
of any notice pursuant to this Section 3.8 shall not modify the representations,
warranties, covenants, agreements or obligations of the parties (or remedies
with respect thereto) or the conditions to the obligations of the parties under
this Agreement. Notwithstanding the foregoing, neither party shall be required
to take any action that would jeopardize such party’s attorney-client privilege.
 
3.9           Conduct of the Business.  Prior to the earlier of the Second
Closing Date and the termination of this Agreement pursuant to Article IV, the
Company shall, and, shall cause each Company Subsidiary to: (a) use commercially
reasonable efforts to carry on its business in the ordinary course of business
and use commercially reasonable efforts to maintain and preserve its and such
Company Subsidiary’s business (including its organization, assets, properties,
goodwill and insurance coverage) and preserve business relationships with
customers, vendors, strategic partners and others having business dealings with
it; provided, that nothing in this clause (a) shall require any actions or
inaction that the Board of Directors may, in good faith, determine to be
inconsistent with their duties or the Company’s obligations under applicable law
or imposed by any Governmental Entity; (b) except as Previously Disclosed,
refrain from (1) declaring, setting aside or paying any distributions or
dividends on, or making any other distributions (whether in cash, securities or
other property) in respect of, any of its capital stock; (2) splitting,
combining or reclassifying any of its capital stock or issuing or authorizing
the issuance of any other
 
 
Table of Contents  
34

--------------------------------------------------------------------------------

 
 
securities in respect of, in lieu of or in substitution for capital stock or any
of its other securities; (3) purchasing, redeeming or otherwise acquiring any
capital stock or any of its other securities or any rights, warrants or options
to acquire any such capital stock or other securities; (4) issuing, delivering,
selling, granting, pledging or otherwise disposing of or encumbering any capital
stock, any other voting securities or any securities convertible into or
exchangeable for, or any rights, warrants or options to acquire, any such
capital stock, voting securities or convertible or exchangeable securities,
other than any issuance of Common Stock on exercise of any compensatory stock
options outstanding on the date of this Agreement; or (5) entering into any
contract with respect to, or otherwise agreeing or committing to do, any of the
foregoing; and (c) to the extent reasonably practicable, shall consult with the
Investor prior to taking any material actions outside of the ordinary course of
business.  Except as required pursuant to existing written, binding agreements
in effect prior to the date hereof, prior to the earlier of the Second Closing
Date and the termination of this Agreement pursuant to Article IV, the Company
shall and shall cause the Company Subsidiaries to not take any of the following
actions: (i) establish, adopt, amend or terminate any Benefit Plan or amend the
terms of any outstanding equity-based awards, except as may be required by
applicable law, regulatory authority or guidance; (ii) take any action to
accelerate the vesting or payment, or fund or in any other way secure the
payment, of compensation or benefits under any Benefit Plan, to the extent not
already provided in any such Benefit Plan and except with respect to any newly
hired or newly eligible or enrolled employee or participant in the ordinary
course of business; (iii) change any actuarial or other assumptions used to
calculate funding obligations with respect to any Benefit Plan or to change the
manner in which contributions to such plans are made or the basis on which such
contributions are determined, except as may be required by GAAP or any provision
of any law, rule or regulation; (iv) forgive any loans to directors, officers or
employees of the Company or any of the Company Subsidiaries in an individual
amount of $500 or more or, collectively, in an amount equal to or greater than
$5,000; or (v) enter into any contract with respect to, or otherwise agree or
commit to do, any of the foregoing.
 
ARTICLE IV
 
Termination
 
4.1           Termination.  This Agreement may be terminated prior to the Second
Closing:
 
(a)           by mutual written agreement of the Company and the Investor;
 
(b)           by any party, upon written notice to the other party, in the event
that the Second Closing does not occur on or before the date that is 240 days
after the date hereof (such date, the “Outside Date”); provided, however, that
the right to terminate this Agreement pursuant to this Section 4.1(b) shall not
be available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Second Closing to occur on or prior to the Outside Date;
 
(c)           by the Investor, upon written notice to the Company, if (i) there
has been a breach of any representation, warranty, covenant or agreement made by
the Company in this Agreement, or any such representation and warranty shall
have become untrue after the date of this Agreement, such that Section
1.2(b)(1)(ii) or Section 1.2(b)(1)(iv) would not be satisfied and (ii) such
breach or condition is not curable or, if curable, is not cured prior to the
date that would otherwise be the Closing Date in absence of such breach or
condition; provided that this Section 4.1(c) shall only apply if the Investor is
not in material breach of any of the terms of this Agreement;
 
 
Table of Contents  
35

--------------------------------------------------------------------------------

 
 
(d)           by the Company, upon written notice to the Investor, if (i) there
has been a breach of any representation, warranty, covenant or agreement made by
the Investor in this Agreement, or any such representation and warranty shall
have become untrue after the date of this Agreement, such that Section
1.2(b)(2)(i) or Section 1.2(b)(2)(iv) would not be satisfied and (ii) such
breach or condition is not curable or, if curable, is not cured prior to the
date that would otherwise be the Closing Date in absence of such breach or
condition; provided that this Section 4.1(d) shall only apply if the Company is
not in material breach of any of the terms of this Agreement;
 
(e)           by any party, upon written notice to the other parties, in the
event that any Governmental Entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable;
 
(f)           by the Investor, upon written notice to the Company, if the
Investor or any of its Affiliates receives written notice from or is otherwise
advised by the Federal Reserve or the WVDFI that the Federal Reserve or the
WVDFI, as applicable, will not grant (or intends to rescind if previously
granted) any of the confirmations or determinations referred to in Section
1.2(b)(1)(vii); or
 
(g)           by the Investor, if the Company directly or indirectly effects or
causes to be effected any transaction with a third party (1) with respect to a
transaction that would reasonably be expected to result in a Change in Control
and (2) such transaction has a purchase price per share of Common Stock that is
less than the Purchase Price.
 
4.2           Effects of Termination.  In the event of any termination of this
Agreement as provided in Section 4.1, this Agreement (other than Section 3.2(b),
Section 3.3(b) (except, in respect of any party, in connection with litigation
against it by the other party or its Affiliates), this Section 4.2, Section 5.5
and Article VI, which shall remain in full force and effect) shall forthwith
become wholly void and of no further force and effect; provided, that nothing
herein shall relieve any party from liability for willful breach of this
Agreement.
 
ARTICLE V
 
Additional Agreements
 
5.1           No Rights Agreement.  So long as the Investor, together with its
Affiliates, and, for purposes of this Section 5.1, persons who share a common
discretionary investment advisor with the Investor, in the aggregate own 50% or
more of all of the Purchased Shares (such ownership interest, the “Qualifying
Ownership Interest”), the Company shall not enter into any poison pill
agreement, shareholders’ rights plan or similar agreement that shall limit the
rights of the Investor and its Affiliates and associates to hold any shares of
Common Stock or acquire additional securities of the Company unless such poison
pill agreement, shareholders’ rights plan or similar agreement grants an
exemption or waiver to the Investor and its Affiliates and associates and any
group in which the Investor may become a member, immediately effective upon
execution of such plan or agreement, that would allow the Investor and its
Affiliates and associates to acquire such additional securities of the Company.
 
 
Table of Contents  
36

--------------------------------------------------------------------------------

 
 
5.2           Compliance with Laws.  Notwithstanding any other provision of this
Article V, the Investor covenants that the Securities will be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Purchased Shares other
than (i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144 promulgated under the Securities Act (provided that
the transferor provides the Company with reasonable assurances (in the form of a
customary seller representation letter and, if applicable a customary broker
representation letter) that such securities may be sold pursuant to such rule),
the Company may require the transferor thereof to provide to the Company and the
Company’s transfer agent, at the transferor’s expense, an opinion of counsel
selected by the transferor and reasonably acceptable to the Company and the
Company’s transfer agent, the form and substance of which opinion shall be
reasonably satisfactory to the Company and such transfer agent, to the effect
that such transfer does not require registration of such Securities under the
Securities Act. As a condition of transfer (other than pursuant to clauses (i),
(ii) or (iii) of the preceding sentence), any such transferee shall agree in
writing to be bound by the terms of this Agreement and, except as otherwise set
forth in this Agreement, shall have the rights of the Investor under this
Agreement with respect to such transferred Securities.
 
5.3           Legend.
 
(a)           The Investor agrees that all certificates or other instruments
representing the Securities (which, for purposes of this Section 5.3, shall
include the Purchased Shares) will bear a legend substantially to the following
effect:
 
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.”
 
(b)           The legend set forth in Section 5.3(a) above shall be removed and
the Company shall issue to the Investor a certificate without such legend or any
other legend, or by electronic delivery at the applicable balance account at the
Depository Trust Company (“DTC”), if (i) such Securities are registered for
resale under the Securities Act, (ii) such Securities are sold or transferred in
compliance with the requirements of Rule 144 (if the transferor is not an
Affiliate of the Company), or (iii) such Securities are eligible for sale under
Rule 144, without the requirement for the Company to be in compliance with the
current public information requirement under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable) as to such securities and
 
 
Table of Contents  
37

--------------------------------------------------------------------------------

 
 
without volume or manner-of-sale restrictions; provided, however, prior to the
Company being obligated to cause the legend to be removed as a result of the
occurrence of an event described in the preceding clauses (ii) or (iii), the
Company may require that the Investor deliver to the Company an opinion of legal
counsel, in form and substance reasonably satisfactory to the Company and issued
by a lawyer or law firm reasonably acceptable to the Company, that the legend
set forth on the certificate no longer is applicable to a re-sale of such
securities by the Investor.  Following Rule 144 becoming available for the
resale of Securities, without the requirement for the Company to be in
compliance with the current public information requirement under Rule 144(c)(1)
(or Rule 144(i)(2), if applicable) as to such Securities and without volume or
manner-of-sale restrictions, the Company shall deliver to its transfer agent
irrevocable instructions that such transfer agent shall reissue a certificate
representing the applicable Securities without legend upon receipt by such
transfer agent of the legended certificates for such Securities. Any fees (with
respect to the transfer agent or otherwise) associated with the removal of such
legend shall be borne by the Company. Following such time as a legend is no
longer required for any Securities, the Company will no later than five trading
days following the delivery by the Investor to the Company or its transfer agent
(with notice to the Company) of a legended certificate representing such
Securities (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to effect the reissuance and/or transfer) and a
representation letter to the extent required by Section 5.2 (such third trading
day, the “Legend Removal Date”), deliver or cause to be delivered to the
Investor a certificate representing such Securities that is free from all
restrictive and other legends.  Certificates for Securities subject to legend
removal hereunder may be transmitted by the transfer agent to the Investor by
crediting the account of the Investor’s prime broker with DTC as directed by the
Investor.
 
(c)           If the Company shall fail for any reason or for no reason to issue
to the Investor unlegended certificates by the Legend Removal Date, then, in
addition to all other remedies available to the Investor, if on or after the
trading day immediately following such five trading day period, the Investor
purchases, or a broker (a “Buy-In Broker”) purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of
such sale in lieu of shares of Common Stock the Investor anticipated receiving
from the Company without any restrictive legend (a “Buy-In”), then the Company
shall, within five business days after the Investor’s request, honor its
obligation to deliver to such Investor a certificate or certificates without
restrictive legends representing such shares of Common Stock and pay cash to the
Investor in an amount equal to the excess (if any) of the Investor’s or Buy-In
Broker’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased over the product of (i) such number of
shares of Common Stock, times (ii) the closing bid price on the Legend Removal
Date.
 
5.4           Certain Transactions.
 
(a)           Prior to the Second Closing, notwithstanding anything in this
Agreement to the contrary, the Company shall not directly or indirectly effect
or cause to be effected any transaction with a third party that would reasonably
be expected to result in a Change in Control unless such third party shall have
provided prior assurance in writing to the Company (in a form that is reasonably
satisfactory to the Company) that the terms of this Agreement shall be fully
performed (i) by the Company or (ii) by such third party if it is the successor
of the Company or if the Company is its direct or indirect subsidiary, and the
Company agrees to promptly provide copies of such assurances to the Investor.
For the avoidance of doubt, it is understood and agreed that, (i) in the event
that a Change in Control occurs on or prior to the Second Closing, the Investor
shall maintain the right under this Agreement to acquire, pursuant to the terms
and conditions of this Agreement, the Securities (or such other securities or
property (including cash) into which the Securities may have become exchangeable
as a result of such Change in Control), as if the Second Closing had occurred
immediately prior to such Change in Control, and (ii) nothing in this Section
5.4(a) is intended to or shall limit in any way the Investor closing conditions
contained in Section 1.2(b).
 
 
Table of Contents  
38

--------------------------------------------------------------------------------

 
 
(b)           In the event that, at or prior to the Second Closing, (1) except
with respect to the Preferred Stock Conversion, the number of shares of Common
Stock or securities convertible or exchangeable into or exercisable for shares
of Common Stock issued and outstanding is changed as a result of any
reclassification, stock split (including reverse split), stock dividend or
distribution (including any dividend or distribution of securities convertible
or exchangeable into or exercisable for shares of Common Stock), merger, tender
or exchange offer or other similar transaction, or (2) the Company fixes a
record date that is at or prior to the Second Closing Date for the payment of
any non-stock dividend or distribution on the Common Stock, then the number of
shares of Common Stock to be issued to the Investor at the Second Closing under
this Agreement, together with the applicable implied per share price of the
shares of Common Stock to be issued to Investor at the Second Closing under this
Agreement, shall be equitably substituted with shares of other stock or
securities or property (including cash), in each case, to provide Investor with
substantially the same economic benefit from this Agreement as the Investor had
prior to the applicable transaction. Notwithstanding anything in this Agreement
to the contrary, in no event shall the Purchase Price or any component thereof,
or the aggregate percentage of shares to be purchased by the Investor or any
other person, be changed by the foregoing.
 
(c)           Notwithstanding anything in the foregoing, the provisions of
Section 5.4(b) shall not be triggered by the transactions contemplated by the
Transaction Documents.
 
5.5           Indemnity.
 
(a)           The Company agrees to indemnify and hold harmless the Investor and
its Affiliates and each of their respective officers, directors, direct or
indirect partners or members, employees and agents and each person who controls
the Investor within the meaning of the Exchange Act and the rules and
regulations promulgated thereunder (collectively, the “Investor Indemnified
Parties”), to the fullest extent lawful, from and against any and all actions,
suits, claims, proceedings, costs, losses, liabilities, damages, expenses
(including reasonable attorneys’ fees and disbursements), amounts paid in
settlement and other costs (collectively, “Losses”) arising out of or resulting
from (1) any breach of the Company’s representations or warranties contained in
this Agreement, (2) the Company’s breach of agreements or covenants made by the
Company in this Agreement or (3) any legal, administrative or other proceedings
instituted by any Governmental Entity, shareholder of the Company or any other
person (other than the Investor Indemnified Parties and the Company and the
Company Subsidiaries) arising out of the transactions contemplated by this
Agreement and the terms of the Securities (other than any Losses to the extent
attributable to the Investor’s breach of any of the representations, warranties,
agreements or covenants in this Agreement, or the acts, errors or omissions on
the part of an Investor Indemnified Party) other than acts or omissions
contemplated by this Agreement.  Any indemnification payment made pursuant to
this Agreement shall be treated as an adjustment to the purchase price for Tax
purposes, except as otherwise required by Law.  Such payment shall not result in
an adjustment to the value of the original investment reported by the Company
under GAAP.
 
 
Table of Contents  
39

--------------------------------------------------------------------------------

 
 
(b)           The Investor agrees to indemnify and hold harmless each of the
Company and its subsidiaries and each of their officers, directors, members and
employees and each person who controls the Company within the meaning of the
Exchange Act and the rules and regulations promulgated thereunder (collectively,
the “Company Indemnified Parties”), to the fullest extent lawful, from and
against any and all Losses arising out of or resulting from (1) any inaccuracy
in or breach of the Investor’s representations and warranties in this Agreement
or in any certificate delivered pursuant hereto or (2) the Investor’s breach of
agreements or covenants made by the Investor set forth in this Agreement.
 
(c)           Any claim for indemnification pursuant to this Section 5.5 for
breach of any representation or warranty may only be brought in the applicable
time period set forth in Section 6.1.  For purposes of the indemnity contained
in Section 5.5(a)(1), all qualifications and limitations set forth in the
Company’s or the Investor’s representations and warranties as to “materiality”,
“Material Adverse Effect” and words of similar import shall be disregarded in
determining whether there shall have been any breach of any representations and
warranties in this Agreement; provided, however, that the foregoing shall not
apply to the fourth sentence of Section 2.2(f)(1), the first and second sentence
of Section 2.2(f)(2), the second sentence of Section 2.2(g), Section 2.2(i),
clauses (1) through (11) of Section 2.2(j), Section 2.2(l)(2), Section 2.2(m)(7)
and Section 2.2(o)(1).
 
(d)           A person entitled to indemnification hereunder (each, an
“Indemnified Party”) shall give written notice to the party indemnifying it (the
“Indemnifying Party”) of any claim with respect to which it seeks
indemnification promptly after the discovery by such Indemnified Party of any
matters giving rise to a claim for indemnification; provided that the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 5.5 unless and to the
extent that the Indemnifying Party shall have been actually prejudiced by the
failure of such Indemnified Party to so notify such party. Such notice shall
describe in reasonable detail such claim to the extent known by the Indemnified
Party. In case any such action, suit, claim or proceeding is brought against an
Indemnified Party, the Indemnified Party shall be entitled to hire, at the cost
and expense of the Indemnifying Party counsel and conduct the defense thereof;
provided, however, that the Indemnifying Party shall only be liable for the
legal fees and expenses of one law firm for all Indemnified Parties, taken
together with regard to any single action or group of related actions, upon
agreement by the Indemnified Parties and the Indemnifying Parties. If the
Indemnifying Party assumes the defense of any claim, all Indemnified Parties
shall thereafter deliver to the Indemnifying Party copies of all notices and
documents (including court papers) received by the Indemnified Party relating to
the claim, and any Indemnified Party shall cooperate in the defense or
prosecution of such claim. Such cooperation shall include the retention and
(upon the Indemnifying Party’s request) the provision to the Indemnifying Party
of records and information that are reasonably relevant to such claim, and
making employees available on a mutually
 
 
Table of Contents  
40

--------------------------------------------------------------------------------

 
 
convenient basis to provide additional information and explanation of any
material provided hereunder. The Indemnifying Party shall not be liable for any
settlement of any action, suit, claim or proceeding effected without its written
consent; provided, however, that the Indemnifying Party shall not unreasonably
withhold, delay or condition its consent. The Indemnifying Party further agrees
that it will not, without the Indemnified Party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
in any pending or threatened action, suit, claim or proceeding in respect of
which indemnification has been sought hereunder unless such settlement or
compromise (A) includes a release of such Indemnified Party from all liability
arising out of such action, suit, claim or proceeding, (B) provides solely for
the payment of money damages and not any injunctive or equitable relief or
criminal penalties applicable to the Indemnified Party and (C) does not create
any financial or other obligation on the part of an Indemnified Party that would
not be indemnified in full by the Indemnifying Party.
 
(e)           The Company shall not be required to indemnify the Investor
Indemnified Parties pursuant to Section 5.5(a)(1) and the Investor shall not be
required to indemnify the Company Indemnified Parties pursuant to Section
5.5(b)(1), (i) with respect to any claim for indemnification if the amount of
Losses with respect to such claim are less than $25,000 (any claim involving
Losses less than such amount being referred to as a “De Minimis Claim”), (ii)
unless and until the aggregate amount of all Losses incurred with respect to all
claims pursuant to Section 5.5(a)(1) exceed $200,000 (the “Threshold Amount”),
in which event the Company shall be responsible for the total amount of such
Losses incurred in excess of the Threshold Amount, and (iii) in no event will
(A) the Company be liable to any Investor Indemnified Parties in connection with
any claim for indemnification pursuant to this Section 5.5 for an amount in
excess of the Purchase Price plus reasonable attorneys’ fees associated with
claims giving rise to the Losses (which shall be excluded from the calculation
of Losses solely for the purposes of this subsection (iii)(A)) and (B) the
Investor be liable to the Company Indemnified Parties in connection with any
claim for indemnification pursuant to this Section 5.5 for an amout in excess of
the Purchase Price.
 
(f)           The indemnity provided for in this Section 5.5 shall be the sole
and exclusive monetary remedy of Indemnified Parties after the First Closing for
(1) any breach of any of the representations, warranties, covenants or
agreements contained in this Agreement and (2) any claim, suit, action,
proceeding or any other matter of whatsoever kind or nature arising out of,
resulting from or related to this Agreement, the other Transaction Documents or
the transactions contemplated herein or therein; provided that nothing herein
shall limit in any way any such parties’ remedies in respect of fraud,
intentional misrepresentation or omission or intentional misconduct by the other
party in connection with the transactions contemplated hereby. No party to this
Agreement (or any of its Affiliates) shall, in any event, be liable or otherwise
responsible to any other party (or any of its Affiliates) for any consequential
or punitive damages of such other party (or any of its Affiliates) arising out
of or relating to this Agreement or the performance or breach hereof. The
indemnification rights contained in this Section 5.5 are not limited or deemed
waived by any investigation or knowledge by the Indemnified Party prior to or
after the date hereof.  With respect to payment of any Losses for which the
Company is liable to the Investor, the Company shall have the option, subject to
Section 5.8(b), to make payment to the Investor for such Losses in cash or in
shares of Common Stock using a mutually agreed upon per share price to determine
the number of shares of Common Stock to be issued to the Investor.
 
 
Table of Contents  
41

--------------------------------------------------------------------------------

 
 
(g)           No investigation by the Investor, whether prior to or after the
date of this Agreement, shall limit any Indemnified Party’s exercise of any
right hereunder or be deemed to be a waiver of any such right.
 
5.6           Rule 144; Rule 144A Reporting.  With a view to making available to
the Investor the benefits of certain rules and regulations of the SEC that may
permit the sale of the Purchased Shares to the public without registration, the
Company agrees to use its commercially reasonable best efforts to:
 
(1)           make and keep adequate and current public information available,
as those terms are understood and defined in Rule 144(c)(1) or any similar or
analogous rule promulgated under the Securities Act, at all times after the
effective date of this Agreement;
 
(2)           file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Exchange Act, and if at any time the
Company is not required to file such reports, make available, upon the request
of the Investor, such information necessary to permit sales pursuant to Rule
144A (including the information required by Rule 144A(d)(4) and the Securities
Act);
 
(3)           so long as the Investor owns any Purchased Shares, furnish to the
Investor forthwith upon request: a written statement by the Company as to its
compliance with the reporting requirements under the Securities Act and of the
Exchange Act; a copy of the most recent annual or quarterly report of the
Company; and such other reports and documents as the Investor may reasonably
request in availing itself of any rule or regulation of the SEC allowing it to
sell any such securities without registration; and
 
(4)           take such further commercially reasonable action as the Investor
may reasonably request, all to the extent required from time to time to enable
the Investor to sell the Purchased Shares without registration under the
Securities Act.
 
5.7           Anti-Takeover Matters.  If any Takeover Law may become, or may
purport to be, applicable to the transactions contemplated or permitted by this
Agreement, the Company and the Board of Directors shall grant such approvals and
take such actions as are necessary so that the transactions contemplated or
permitted by this Agreement and the other Transaction Documents may be
consummated, as promptly as practicable, on the terms contemplated by this
Agreement and the other Transaction Documents, as the case may be, and otherwise
act to eliminate or minimize the effects of any Takeover Law on any of the
transactions contemplated or permitted by this Agreement and the other
Transaction Documents.
 
5.8           Additional Regulatory Matters.
 
(a)           Notwithstanding anything to the contrary in this Agreement,
neither the Company nor any Company Subsidiary shall take any action (including
any redemption, repurchase, or recapitalization of Common Stock, or securities
or rights, options or warrants to purchase Common Stock, or securities of any
type whatsoever that are, or may become, convertible into or exchangeable into
or exercisable for Common Stock in each case, where the Investor is not given
the right to participate in such redemption, repurchase or recapitalization to
the extent of the Investor’s pro rata proportion), that would reasonably be
expected to pose a substantial risk that the Investor’s ownership of any class
of Voting securities of the Company (together with the ownership by Investor’s
Affiliates (as such term is used under the BHC Act) of Voting securities of the
Company) would exceed 9.9% of such class after the First Closing Date or the
Second Closing Date, in each case without the prior written consent of Investor
or such person, or to increase to an amount that would constitute “control”
under the BHC Act, the Change of Bank Control Act of 1978, as amended (the
“CBCA”) or any rules or regulations promulgated thereunder (or any successor
provisions) or otherwise cause Investor to “control” the Company under and for
purposes of the BHC Act, the CBCA or any rules or regulations promulgated
thereunder (or any successor provisions). In the event the Company breaches its
obligations under this Section 5.8(a) or believes that it is reasonably likely
to breach such an obligation, it shall promptly notify the other parties hereto
and shall cooperate in good faith with such parties to modify ownership or make
other arrangements or take any other action, in each case, as is necessary to
cure or avoid such breach.
 
 
Table of Contents  
42

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything in this Agreement, in no event will the
Investor or any of its Affiliates be obligated to:
 
(1)           Without limiting clause (2) below, (A) propose or accept any
divestiture of any of the Investor’s or any of its Affiliates’ assets, or (B)
accept any operational restriction on the Investor’s or any of its Affiliates’
business, or agree to take any action that limits the Investor’s or its
Affiliates’ commercial practices in any way (except as they relate to the
Company and the Company Subsidiaries) including by requiring the modification of
governance, fee or carried interest arrangements with respect to, or otherwise
by imposing any capital or other requirements on, the Investor or any of its
Affiliates, (C) agree to provide capital to, or otherwise maintain or
contribute, directly or indirectly, to the capital of, the Company or any
Company Subsidiary (including the Bank) other than the payment of the Purchase
Price pursuant to this Agreement, or (D) register as a bank holding company, in
each case in order to obtain any consent, acceptance or approval of any
Governmental Entity to consummate the transactions contemplated by this
Agreement and the other Transaction Documents; or
 
(2)           Propose or agree to accept any term or condition or otherwise
modify the terms of this Agreement, including, for the avoidance of doubt, the
terms or the amount of the Purchased Shares to be delivered by the Company under
this Agreement, to obtain any consent, acceptance, approval of any Governmental
Entity to the consummation of the transactions contemplated by this Agreement if
such term, condition, modification or confirmation would (A) materially
adversely affect (with respect to the Investor or its Affiliates) any material
term of the transactions contemplated by this Agreement, or (B) reasonably be
expected to adversely affect (with respect to the Investor or its Affiliates)
any material financial term of the transactions contemplated by this Agreement
or the anticipated benefits to the Investor and its Affiliates hereunder.
 
(c)           So long as the Investor holds any Securities, the Company will
not, without the consent of the Investor, take any action, directly or
indirectly through any Company Subsidiary or otherwise, that the Board of
Directors believes in good faith would reasonably be expected to cause the
Investor to be subject to transfer restrictions or other covenants of the FDIC
Statement of Policy on Qualifications for Failed Bank Acquisitions as in effect
at the time of taking such action.
 
 
Table of Contents  
43

--------------------------------------------------------------------------------

 
 
5.9           Governance Matters.
 
(a)           Following the First Closing and upon the written request of the
Investor, the Company will promptly cause John Pietrzak (the “Board
Representative”) to be elected or appointed to the Board of Directors of the
Company (the “Board of Directors”), subject to satisfaction of all legal and
regulatory requirements regarding service and election or appointment as a
director of the Company, and the board of directors of the Bank (the “Bank
Board”), subject to all legal and regulatory requirements regarding service and
election or appointment as a director of the Bank, in each case for as long as
the Investor, together with its Affiliates, owns either a Qualifying Ownership
Interest or, in the aggregate, 5.0% of the Common Stock then outstanding
(“Minimum Ownership Interest”). So long as the Investor, together with its
Affiliates, has a Minimum Ownership Interest, the Company will recommend to its
shareholders the election of the Board Representative to the Board of Directors
at the Company’s annual meeting of shareholders, subject to satisfaction of all
legal requirements regarding service and election or appointment as a director
of the Company. If the Investor no longer has a Minimum Ownership Interest, the
Investor will have no further rights under Sections 5.9(a) through 5.9(b) and,
at the written request of the Board of Directors, shall use all reasonable best
efforts to cause its Board Representative to resign from the Board of Directors
and the Bank Board as promptly as possible thereafter. The Investor shall
promptly inform the Company if and when it ceases to hold a Minimum Ownership
Interest in the Company.
 
(b)           The Board Representative shall, subject to applicable law, be one
of the Company’s nominees to serve on the Board of Directors. The Company shall
use its reasonable best efforts to have the Board Representative elected as a
director of the Company by the shareholders of the Company, and the Company
shall solicit proxies for the Board Representative to the same extent as it does
for any of its other Company nominees to the Board of Directors. At the option
of the Board Representative, the Board of Directors shall cause such Board
Representative to be appointed to the Compensation Committee of the Board of
Directors, and any equivalent committee of the Bank, so long as the Board
Representative qualifies to serve on such committees under the Company’s or the
Bank’s committee charters currently in effect, as applicable, and applicable
rules of any exchange on which the Common Stock is then listed, and such service
is consistent with commitments that the Investor has provided to the Federal
Reserve in connection with the Transaction and would not result in the Investor
being deemed in control of the Company for purposes of the BHC Act.  The
Company shall ensure, and shall cause the Bank to ensure, that the Board of
Directors, the Bank Board, the Compensation Committee of the Board of
Directors and any equivalent committee of the Bank shall have at least four members for so long as
the Investor shall have the right to appoint a Board
Representative.  The Investor covenants and agrees to hold any information
obtained from its Board Representative in confidence pursuant to the
confidentiality and non-disclosure provisions of Section 3.3(b)
above.  Notwithstanding anything to the contrary contained herein, at all times
when the Investor maintains a Minimum Ownership Interest, it shall comply in all
respects with the Federal Reserve’s Policy Statement on equity investments in
banks and bank holding companies and any other guidance promulgated in
connection with the matters addressed therein.
 
 
Table of Contents  
44

--------------------------------------------------------------------------------

 
 
(c)           The Company hereby agrees that, from and after the Closing Date,
for so long as the Investor and its Affiliates in the aggregate have a Minimum
Ownership Interest, and do not have a Board Representative currently serving on
the Board of Directors and the Bank Board (or have a Board Representative whose
appointment is subject to receipt of regulatory approvals), the Company shall
invite a person designated by the Investor and reasonably acceptable to the
Company (the “Observer”) to attend meetings of the Board of Directors and the
Bank Board (including any meetings of committees thereof on which the Board
Representative would serve as contemplated by Section 5.9(b)) in a nonvoting,
nonparticipating observer capacity. The Observer shall be entitled to attend
such meetings only in the event the Investor does not have a Board
Representative on the Board of Directors and the Bank Board. The Observer shall
not have any right to vote on any matter presented to the Board of Directors or
the Bank Board or any committee thereof. If the Observer attends more than two
meetings of the Board of Directors or two meetings of the Bank Board in a given
calendar year, then the Observer will agree to accept a nomination to be
appointed to the Board of Directors and the Bank Board in accordance with the
terms of Section 5.9(a). The Company shall give the Observer written notice of
each meeting of the Board of Directors and the Bank Board at the same time and
in the same manner as the members of the Board of Directors or the Bank Board
(as the case may be), shall provide the Observer with all written materials and
other information given to members of the Board of Directors or the Bank Board
(as the case may be) at the same time such materials and information are given
to such members (provided, however, that the Observer shall not be provided any
confidential supervisory information) and shall permit the Observer to attend as
an observer at all meetings thereof, and in the event the Company proposes to
take any action by written consent in lieu of a meeting, the Company shall give
written notice thereof to the Observer prior to the effective date of such
consent describing the nature and substance of such action and including the
proposed text of such written consents; provided, however, that (1) the Observer
may be excluded from executive sessions comprised solely of independent
directors by the Chairman of the Board (or, if applicable, the lead or presiding
independent director) if, in the written advice of counsel, such exclusion is
necessary in order for the Company to comply with applicable law, regulation or
stock exchange listing standards (it being understood that it is not expected
that the Observer would be excluded from routine executive sessions), (2) the
Company, the Board of Directors, the Bank and the Bank Board shall have the
right to withhold any information and to exclude the Observer from any meeting
or portion thereof if doing so is, in the written advice of counsel, (A)
necessary to protect the attorney-client privilege between such party and
counsel, (B) necessary to avoid a violation of fiduciary requirements under
applicable law, or (C) necessary to avoid a violation of the Health Insurance
Portability & Accountability Act of 1996, as amended, or any similar law, and
(3) the Investor shall cause its Observer to agree to hold in confidence and
trust and to act in a fiduciary manner with respect to all information provided
to such Observer.  The Company also may exclude the Observer from portions of
meetings of the Board of Directors as well as the Bank Board to the extent that
the Board of Directors or the Bank Board, as the case may be, will, in any such
portion thereof be discussing any matters related to the Investor, the
Transaction Documents, or any of the Investor’s rights or obligations under any
of the Transaction Documents or any other matter that the Chairman of the Board
of Directors or the Chairman of the Bank Board determines in good faith is or
may be adverse to the interests of the Investor; provided, however, no matter
shall be deemed to be adverse to the interests of the Investor merely because
such matter may adversely impact the price of any of the Company’s
Securities.  The Investor covenants and agrees to hold all information obtained
from its Observer as provided in the prior sentence in confidence pursuant to
the confidentiality and non-disclosure provisions of Section 3.3(b) above and to
comply with all requirements and obligations applicable to members of the Board
of Directors under the Securities Act, the Exchange Act, the Sarbanes Oxley Act
of 2002 and all other Laws, in each case, only to the extent (if at all)
applicable to the Observer.  If the Investor and its Affiliates in the aggregate
no longer have a Minimum Ownership Interest, the Investor will have no further
rights under this Section 5.9(c).
 
 
Table of Contents  
45

--------------------------------------------------------------------------------

 
 
(d)           The Board Representative shall be entitled to compensation and
indemnification in connection with his or her role as a director to the same
extent as other directors on the Board of Directors or the Bank Board, and shall
be entitled to reimbursement for reasonable documented, out-of-pocket expenses
incurred in attending meetings of the Board of Directors and the Bank Board, or
any committee thereof in accordance with Company policy. The Company shall
notify the Board Representative or the Observer, as the case may be, of all
regular meetings and special meetings of the Board of Directors or the Bank
Board and of all regular and special meetings of any committee of the Board of
Directors or the Bank Board. The Company shall provide the Board Representative
or the Observer, as the case may be, with copies of all notices, minutes,
consents and other material that it provides to all members of the Board of
Directors or the Bank Board (as applicable) at the same time such materials are
provided to the other members.  Notwithstanding any provision in this Section
5.9 to the contrary, neither the Company nor the Bank shall provide the Observer
with any minutes, consents or other materials or information arising out of or
related in any way to any (1) meetings of the Board of Directors or the Bank
Board or portion of such meetings, or (2) business of the Board of Directors or
the Bank Board, in each case from which the Observer properly may be excluded
under and pursuant to the terms of Section 5.9(a).
 
5.10           Gross-Up Rights.
 
(a)           Sale of New Securities.  For so long as the Investor, together
with its Affiliates, have a Qualifying Ownership Interest and the Investor is a
non-objecting beneficial owner of the Qualifying Ownership Interest, if at any
time after the date hereof the Company makes any public or nonpublic offering or
sale of any equity (including Common Stock, preferred stock or restricted
stock), or any securities, options or debt that is convertible or exchangeable
into equity or that includes an equity component (such as, an “equity kicker”)
(including any hybrid security) (any such security, a “New Security”) (other
than (i) any Common Stock or other securities issuable upon the exercise or
conversion of any securities of the Company issued or agreed or contemplated
(and disclosed to the Investor in writing) to be issued as of the date hereof;
(ii) pursuant to the granting or exercise of employee stock options, restricted
stock or other stock incentives pursuant to the Company’s stock incentive plans
approved by the Board of Directors or the issuance of stock pursuant to the
Company’s employee stock purchase plan approved by the Board of Directors or
similar plan where stock is being issued or offered to a trust, other entity or
otherwise, for the benefit of any employees, officers or directors of the
Company, in each case in the ordinary course of providing incentive
compensation; (iii) issuances of capital stock as full or partial consideration
for a merger, acquisition, joint venture, strategic alliance, license agreement
or other similar nonfinancing transaction; (iv) issuance of Common Stock upon
exercise of warrants outstanding as of the date hereof; (v) issuances of any
securities issued as a result of a stock split, stock dividend, reclassification
or reorganization or
 
 
Table of Contents  
46

--------------------------------------------------------------------------------

 
 
similar event, but solely to the extent such issuance is made to all holders of
Common Stock; or (vi) in connection with the Rights Offering); then the Investor
shall be afforded the opportunity (provided, in the case of an offering that is
not a registered public offering, that Investor satisfied any applicable
“accredited investor,” “qualified institutional buyer” or other investor
criteria applicable to such offering) to acquire from the Company for the same
price (net of any underwriting discounts or sales commissions) and on the same
terms as such securities are proposed to be offered to others, up to the amount
of New Securities in the aggregate required to enable it to maintain its
proportionate Common Stock-equivalent interest in the Company immediately prior
to any such issuance of New Securities. The amount of New Securities that the
Investor shall be entitled to purchase in the aggregate shall be determined by
multiplying (x) the total number or principal amount of such offered New
Securities by (y) a fraction, the numerator of which is the total number of
shares of Common Stock then held by the Investor (counting for such purposes all
shares of Common Stock into or for which any securities owned by the Investor
are directly or indirectly convertible or exercisable, if any) and the
denominator of which is the total number of shares of Common Stock then
outstanding (counting for such purposes all shares of Common Stock into or for
which any securities are directly or indirectly convertible or exercisable).
Notwithstanding anything herein to the contrary, in no event shall the Investor
have the right to purchase New Securities hereunder to the extent such purchase
would result in such Investor, together with any other person whose Company
Securities would be aggregated with the Investor’s Company Securities for
purposes of any bank regulation or law, to collectively be deemed to own,
control or have the power to vote securities which (assuming, for this purpose
only, full conversion and/or exercise of such securities by the Investor) would
represent more than 9.9% of the Common Stock.  For the avoidance of doubt, to
the extent that the Company complies with its obligations pursuant to this
Section 5.10 with respect to any securities that are convertible or exchangeable
into (or exercisable for) Common Stock, Investor shall not have an additional
right to purchase pursuant to this Section 5.10 additional securities as a
result of the issuance of New Securities upon the conversion, exchange or
exercise of such earlier issued securities (whether or not Investor exercised
its right to purchase such earlier issued securities).
 
(b)           Notice.  In the event the Company proposes to offer or sell New
Securities (the “Offering”), it shall give the Investor written notice of its
intention, describing the price (or range of prices), anticipated amount of New
Securities, timing and other terms upon which the Company proposes to offer the
same (including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such offering), no later than ten business days, as the case may
be, after the initial filing of a registration statement with the SEC with
respect to an underwritten public Offering or after the commencement of
marketing with respect to a Rule 144A Offering or an Offering pursuant to
Section 4(2) of the Securities Act or Regulation D promulgated thereunder. If
the information contained in the notice constitutes material non-public
information (as defined under the applicable securities laws), the Company shall
deliver such notice only to the individuals identified (with respect to the
Investor) in Section 6.7 hereof, and shall not communicate the information to
anyone else acting on behalf of the Investor without the consent of one of the
designated individuals. The Investor shall have five business days from the date
of receipt of such a notice (the “Response Period”) to notify the Company in
writing that it intends to exercise its rights provided in this Section 5.10 and
as to the amount of New Securities the Investor desires to purchase, up to the
maximum amount calculated pursuant to Section 5.10. Such notice shall constitute
a nonbinding indication of interest of the Investor to purchase the amount of
New Securities so specified at the price and other terms set forth in the
Company’s notice to it. The failure of the Investor to respond within the
Response Period shall be deemed to be a waiver of such Investor’s rights under
this Section 5.10 with respect to the Offering described in the applicable
notice, which Offering shall, for purposes of this Section 5.10(b), still be
deemed to be the same Offering even if, following the date of delivery of the
notice to the Investor required under the terms of this Section, changes are
made to the terms of such Offering, so long as such changes do not (x) decrease
the purchase price of any of the New Securities, (y) increase the amount or
number of New Securities subject to the terms of the Offering, or (z) enlarge,
enhance or increase the rights or privileges to be granted to the holders of the
New Securities in any material or meaningful manner.
 
 
Table of Contents  
47

--------------------------------------------------------------------------------

 
 
(c)           Purchase Mechanism.  If the Investor exercises its rights provided
in this Section 5.10, the closing of the purchase of the New Securities in
connection with the closing of the Offering with respect to which such right has
been exercised shall take place within 90 calendar days after the giving of
notice of such exercise, which period of time shall be extended for a maximum of
180 days in order to comply with applicable laws and regulations (including
receipt of any applicable regulatory or shareholder approvals) and to satisfy
any third party consent and approval requirements, including those of any
securities exchange.  Notwithstanding anything to the contrary herein, the
closing of the purchase of the New Securities by the Investor will occur no
earlier than the closing of the Offering triggering the right being exercised by
the Investor. Each of the Company and the Investor agrees to use its
commercially reasonable efforts to secure any regulatory or shareholder
approvals or other consents, and to comply with any law or regulation necessary
in connection with the offer, sale and purchase of, such New Securities.
 
(d)           Failure of Purchase.  In the event the Investor fails to exercise
its rights provided in this Section 5.10 within the Response Period or, if so
exercised, the Investor is unable to consummate such purchase within the time
period specified in Section 5.10(c) above because of its failure to obtain any
required regulatory or shareholder consent or approval, the Company shall
thereafter be entitled (during the period of 90 days following the conclusion of
the applicable period in Section 5.10(c)) to sell or enter into an agreement
(pursuant to which the sale of the New Securities covered thereby shall be
consummated, if at all, within 90 days from the date of said agreement) to sell
the New Securities not purchased pursuant to this Section 5.10 by the Investor
or which the Investor is unable to purchase because of such failure to obtain
any such consent or approval, at a price and upon terms no more favorable in the
aggregate to the purchasers of such New Securities than were specified in the
Company’s notice to the Investor. Notwithstanding the foregoing, if such sale is
subject to the receipt of any regulatory or shareholder approval or consent or
the expiration of any waiting period, the time period during which such sale may
be consummated shall be extended until the expiration of five business days
after all such approvals or consents have been obtained or waiting periods
expired, but in no event shall such time period exceed 180 days from the date of
the applicable agreement with respect to such sale. In the event the Company has
not sold the New Securities or entered into an agreement to sell the New
Securities within said 90-day period (or sold and issued New Securities in
accordance with the foregoing within 90 days from the date of said agreement (as
such period may be extended in the manner described above for a period not to
exceed 180 days from the date of said agreement)), the Company shall not
thereafter offer, issue or sell such New Securities without first offering such
New Securities to the Investor in the manner provided above.
 
 
Table of Contents  
48

--------------------------------------------------------------------------------

 
 
(e)           Expedited Issuance; Regulatory Directive.  Notwithstanding the
foregoing provisions of this Section 5.10, if a majority of the directors of the
Board of Directors determines that the Company must issue equity or debt
securities on an expedited basis, then the Company may consummate the proposed
issuance or sale of such securities (“Expedited Issuance”) and then comply with
the provisions of this Section 5.10 provided that (i) the purchaser(s) of such
New Securities has consented in writing to the issuance of additional New
Securities in accordance with the provisions of this Section 5.10, and (ii) the
sale of any such additional New Securities under this Section 5.10(e) to the
Investor shall be consummated as promptly as is practicable but in any event no
later than 90 days subsequent to the date on which the Company consummates the
Expedited Issuance under this Section 5.10(e). Notwithstanding anything to the
contrary herein, the provisions of this Section 5.10(e) (other than as provided
in subclause (ii) of this Section 5.10(e)) shall not be applicable and the
consent of the purchasers of such New Securities shall not be required in
connection with any Expedited Issuance undertaken at the written direction of
the applicable federal regulator of the Company or the Bank. Notwithstanding
anything to the contrary in this Agreement, no rights of the Investor under this
Agreement will be adversely affected solely as the result of the temporary
dilution of its percentage ownership of Common Stock due to an Expedited
Issuance under this Section 5.10(e); provided, however, that such rights may be
adversely affected from and after such time, if any, that the Investor declines
to purchase Common Stock offered to the Investor under this Section 5.10.
 
(f)           Non-Cash Consideration.  In the case of the offering of securities
for a consideration in whole or in part other than cash, including securities
acquired in exchange therefor (other than securities by their terms so
exchangeable), the consideration other than cash shall be deemed to be the fair
value thereof as determined by the Board of Directors.
 
(g)           Cooperation.  The Company and the Investor shall cooperate in good
faith to facilitate the exercise of the Investor’s rights under this Section
5.10, including to secure any required approvals or consents.
 
(h)           Termination.  The Investor’s rights under this Section 5.10 shall
expire on the earlier of the following: (i) five years from the date of the
Second Closing; or (ii) at such time that the Investor, together with its
Affiliates, owns less than a Qualifying Ownership Interest (counting for such
purposes as shares of Common Stock into or for which any securities are directly
or indirectly convertible or exercisable) (before giving effect to any issuances
triggering provisions of Section 5.10).
 
(i)           No Assignment of Rights.  The rights of Investor described in this
Section 5.10 shall be personal to Investor and the transfer, assignment and/or
conveyance of said rights from Investor to any other person and/or entity is
prohibited and shall be void and of no force or effect.
 
5.11           Form D and Blue Sky.  The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D. The Company, on
or before the Closing Dates, shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Securities for sale to the Investor pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification). The Company shall make all
filings and reports relating to the offer and sale of the Purchased Shares
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Dates.
 
 
Table of Contents  
49

--------------------------------------------------------------------------------

 
 
5.12           Securities Laws Disclosure; Publicity.  By 10:00 a.m., New York
City time, on the first business day after the date of this Agreement, the
Company shall issue one or more press releases or Current Reports on Form 8-K
(collectively, the “Press Release”) reasonably acceptable to the Investor
disclosing a summary of the material terms of the transactions contemplated
hereby and by the other Transaction Documents.  On or before 9:00 a.m., New York
City time, on the fourth trading day immediately following the execution of this
Agreement, the Company will file a Current Report on Form 8-K with the SEC
describing the material terms of the Transaction Documents (and including as
exhibits to such Current Report on Form 8-K the material Transaction Documents
or forms thereof). If this Agreement terminates prior to any Closing, by the end
of the second business day following the date of such termination, the Company
shall issue a press release disclosing such termination. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of the Investor or
any Affiliate or investment adviser of the Investor, or include the name of the
Investor or any Affiliate or investment adviser of the Investor in any press
release or in any filing with the SEC (other than a registration statement) or
any regulatory agency or trading market, without the prior written consent of
the Investor, except (i) as required by the federal securities laws in
connection with (A) any registration statement contemplated by Section 5.19 and
(B) the filing of final Transaction Documents with the SEC and (ii) to the
extent such disclosure is required by law, at the request of the staff of the
SEC or regulatory agency or under trading market regulations, in which case the
Company shall provide the Investor with prior written notice of such disclosure
permitted under this subclause (ii). Whenever any party determines, based upon
the advice of such party’s counsel, that a public announcement or other
disclosure is required by or advisable with respect to any applicable law or
regulation, the parties shall discuss such disclosure with each other in good
faith prior to the making of such public announcement or other disclosure.
 
5.13           No Additional Issuances.  Between the date of this Agreement and
the Second Closing Date, except for the issuance of shares of Common Stock
issuable as of the date hereof as set forth in Section 2.2(c) of the Disclosure
Schedule and the Securities being issued pursuant to this Agreement and the
other Transaction Documents, the Company shall not issue and agree to issue any
additional shares of Common Stock or other securities that provide the holder
thereof the right to convert such securities into shares of Common Stock.
 
5.14           Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock. The Company further acknowledges that its obligations under the
Transaction Documents, including its obligation to issue the Securities pursuant
to the Transaction Documents, are not subject to any right of set off,
counterclaim, delay or reduction, regardless of the effect of any such dilution
or any claim the Company may have against the Investor and regardless of the
dilutive effect that such issuance may have on the ownership of the other
shareholders of the Company.
 
 
Table of Contents  
50

--------------------------------------------------------------------------------

 
 
5.15           Rights Offering.(a)           As promptly as practicable
following the Second Closing, and subject to compliance with all applicable laws
and regulations, including the Securities Act, the Company shall distribute to
each holder of record of Common Stock as of the close of business on a record
date, as determined by the Company, other than for the Investor (each, a “Legacy
Shareholder”), non-transferable rights (the “Rights”) to purchase from the
Company a number of shares of Common Stock calculated pursuant to Section
5.15(b) at the Per Share Rights Purchase Price. The transactions described in
this Section 5.15, including the purchase and sale of Common Stock upon the
exercise of Rights, shall be referred to in this Agreement as the “Rights
Offering.” The Company registration statement under the Securities Act with
respect to the Rights Offering shall be filed as a prospectus supplement under
the Company’s Form S-3 within 30 business days after the Second Closing Date.
The Company shall use commercially reasonable efforts to cause the registration
statement relating to the Rights Offering to be declared effective as promptly
as practicable following the Second Closing, but in no event shall effectiveness
of the registration statement and distribution of the Rights be delayed more
than ten days following the later of (i) three months after the Second Closing
and (ii) the date the Company is notified (orally or in writing, whichever is
earlier) by the SEC that the registration statement relating to the Rights
Offering will not be “reviewed” or will not be subject to further review.
 
(b)           Each Right shall entitle a Legacy Shareholder to purchase that
whole number of shares of Common Stock equal to such Legacy Shareholder’s pro
rata ownership of the Common Stock outstanding as of the close of business on
the business day immediately preceding the record date; provided that the
aggregate purchase price of all shares of Common Stock purchased in the Rights
Offering shall not exceed $2,500,000.
 
(c)           If the Rights Offering is undersubscribed, then no party shall
have the right to acquire such undersubscribed Rights.
 
5.16           Certain Adjustments.  If the representations and warranties set
forth in Section 2.2(c) shall not be true and correct as of the applicable
Closing Date, the number of Purchased Shares shall be, at the Investor’s option,
proportionally adjusted to provide the Investor with the same economic effect as
contemplated by this Agreement in the absence of such failure to be true and
correct.
 
5.17           Corporate Opportunities.  Each of the parties hereto acknowledges
that the Investor and its Affiliates and related investment funds may review the
business plans and related proprietary information of any enterprise, including
enterprises that may have products or services that compete directly or
indirectly with those of the Company and the Company Subsidiaries, and may trade
in the securities of such enterprise. None of the Investor and its Affiliates,
any of their respective Affiliates or related investment funds shall be
precluded or in any way restricted from investing or participating in any
particular enterprise, or trading in the securities thereof whether or not such
enterprise has products or services that compete with those of the Company and
the Company Subsidiaries.  The parties expressly acknowledge and agree that: (a)
the Investor, the Observer, the Affiliates of the Investor and their respective
Affiliates have the right to, and shall have no duty (contractual or otherwise)
not to, directly or indirectly, engage in the same or similar business
activities or lines of business as the Company and the Company Subsidiaries; and
(b) in the event that the Investor, the Observer, any Affiliate of the Investor
or any of their respective Affiliates acquires knowledge of a potential
transaction or matter that may be a corporate opportunity for the Company or any
of the Company Subsidiaries, the Investor, the Observer, Affiliates of the
Investor or any of their respective Affiliates shall have no duty (contractual
or otherwise) to communicate or present such corporate opportunity to the
Company or any of the Company Subsidiaries, and, notwithstanding any provision
of this Agreement to the contrary, shall not be liable to the Company or any of
the Company Subsidiaries or shareholders of the Company for breach of any duty
(contractual or otherwise) by reason of the fact that the Investor, any
Affiliate thereof, any related investment fund thereof or any of their
respective Affiliates, directly or indirectly, pursues or acquires such
opportunity for itself, directs such opportunity to another person, or does not
present such opportunity to the Company.
 
 
Table of Contents  
51

--------------------------------------------------------------------------------

 
 
5.18           Exchange Listing.  The Company shall use its reasonable best
efforts to cause the shares of Common Stock to be issued pursuant to this
Agreement to be approved for listing on NASDAQ as promptly as practicable after
such shares are eligible for listing, including by submitting supplemental
listing materials with NASDAQ with respect to the shares of Common Stock to be
issued pursuant to this Agreement.
 
5.19           Registration Rights.
 
(a)           Registration Rights.
 
(1)           Demand Registration.
 
(A)           At any time after the second anniversary of the Second Closing
Date, the Investor may request from time to time one or more registrations under
the Securities Act covering the registration of all or such lesser amount of its
Registrable Securities if the anticipated aggregate offering price, net of
underwriting discounts and commissions, would exceed $5,000,000 (the “Demand
Registration”).  The Demand Registration shall be on such form as the Company
shall select; provided that the Company shall not be obligated to file a
registration statement on Form S-1.  Each Demand Registration shall specify the
number of Registrable Securities to be registered.  The Company shall use
commercially reasonable efforts to cause a registration statement to be filed by
the Registration Deadline, and shall use its commercially reasonable efforts to
cause such registration statement to be declared effective by the SEC not later
than the Effectiveness Deadline (as defined in Section 5.19(j)(i)).  The Company
shall use commercially reasonable efforts to keep such Demand Registration
current and effective until the earlier of (i) two years from the effective date
of the registration statement; or (ii) the Registrable Securities registered
thereby cease to be Registrable Securities.  It is anticipated that a
registration pursuant to this Section 5.19(a) shall be effected by means of a
shelf registration under the Securities Act on Form S-3 (a “Shelf Registration
Statement”) in accordance with the methods and distribution set forth in the
Shelf Registration Statement and Rule 415. If the Investor or any other Holder
of Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with this Agreement intends to
distribute any Registrable Securities by means of an underwritten offering it
shall promptly so advise the Company and the Company shall take all reasonable
steps to facilitate such distribution, including the actions required pursuant
to Section 5.19(c); provided, that the Company shall not be required to
facilitate an underwritten offering of Registrable Securities unless the
expected gross proceeds from such offering exceed $5,000,000 and the right of
the Investor or any other Holder of Registrable Securities to whom the
registration rights conferred by this Agreement have been transferred in
compliance with this Agreement to include their Registrable Securities in such
registration shall be conditioned upon their participation in such underwriting
and the inclusion of their Registrable Securities in the underwriting to the
extent provided herein. The lead underwriters in any such distribution shall be
selected by the holders of a majority of the Registrable Securities to be
distributed and be reasonably acceptable to the Company.
 
 
Table of Contents  
52

--------------------------------------------------------------------------------

 
 
(B)           Notwithstanding the registration obligations set forth in Section
5.19(a)(1)(A), in the event that all of the Registrable Securities cannot, as a
result of the application of Rule 415, be registered for resale as a secondary
offering on a single registration statement, the Company agrees to promptly (i)
inform each of the Holders (as defined in Section 5.19(k)(2)) thereof and use
its commercially reasonable efforts to file amendments to the initial Shelf
Registration Statement as required by the SEC and/or (ii) withdraw the initial
Shelf Registration Statement and file a new Shelf Registration Statement, in
either case covering the maximum number of Registrable Securities permitted to
be registered by the SEC, on such form available to the Company to register for
resale the Registrable Securities as a secondary offering; provided, however,
that prior to filing such amendment or new Shelf Registration Statement, the
Company shall be obligated to use its commercially reasonable efforts to
advocate with the SEC for the registration of all of the Registrable Securities
in accordance with SEC Guidance (as defined in Section 5.19(j)(10)), including
Compliance and Disclosure Interpretation 612.09.
 
(C)           Notwithstanding any other provision of this Agreement, if any SEC
Guidance sets forth a limitation of the number of Registrable Securities or
other securities permitted to be registered on a particular Shelf Registration
Statement as a secondary offering (and notwithstanding that the Company used
commercially reasonable efforts to advocate with the SEC for the registration of
all or a greater number of Registrable Securities), the number of Registrable
Securities or securities to be registered on such Shelf Registration Statement
will be reduced as follows: first, the Company shall reduce or eliminate the
securities to be included by any person other than a Holder; second, the Company
shall reduce or eliminate any securities to be included by any Affiliate (which
shall not include Investor or its Affiliates) of the Company; and third, the
Company shall reduce the number of Registrable Securities to be included by all
Holders on a pro rata basis based on the total number of unregistered
Registrable Securities held by such Holders, subject to a determination by the
SEC that certain Holders must be reduced before other Holders based on the
number of Registrable Securities held by such Holders. In the event the Company
amends the initial Shelf Registration Statement or files a new Shelf
Registration Statement, as the case may be, under clauses (i) or (ii) above, the
Company will use its commercially reasonable efforts to file with the SEC, as
promptly as allowed by the SEC or SEC Guidance provided to the Company or to
registrants of securities in general, one or more registration statements on
such form available to the Company to register for resale those Registrable
Securities that were not registered for resale on the initial Shelf Registration
Statement, as amended, or the new Shelf Registration Statement. No Holder shall
be named as an “underwriter” in any Registration Statement without such Holder’s
prior written consent.
 
 
Table of Contents  
53

--------------------------------------------------------------------------------

 
 
(D)           The Company shall not be required to effect a registration
(including a resale of Registrable Securities from an effective Shelf
Registration Statement) or an underwritten offering pursuant to this Section
5.19(a): (i) with respect to securities that are not Registrable Securities;
(ii) during any Scheduled Black-out Period (as defined in Section 5.19(j)(9));
or (iii) if the Company has notified the Investor and all other Holders that in
the good faith judgment of the Board of Directors, it would be seriously
detrimental to the Company or its security holders for such registration or
underwritten offering to be effected at such time, in which event the Company
shall have the right to defer such registration or underwritten offering for a
period of not more than 90 days after receipt of the request of the Investor or
any other Holder; provided that such right to delay a registration or
underwritten offering shall be exercised by the Company (A) only if the Company
has generally exercised (or is concurrently exercising) similar black-out rights
against all holders of similar securities that have registration rights, (B) not
more than once in any 12-month period and (C) so long as the total number of
days of any delays hereunder and the total number of days of any suspension
under Section 5.19(d) do not exceed, in the aggregate, 120 days in any 12-month
period. The Company shall provide the Investor written notice of any Scheduled
Black-out Period, if applicable to such Investor, no later than seven business
days prior to the commencement of such Scheduled Black-out Period.
 
(2)           Piggyback Registration.
 
(A)           After the Closing Date, whenever the Company proposes to register
any of its equity securities, other than a registration pursuant to Section
5.19(a)(1) or a Special Registration, and the registration form to be filed may
be used for the registration or qualification for distribution of Registrable
Securities, the Company will give prompt written notice to the Investor and all
other Holders of its intention to effect such a registration (but in no event
less than 15 days prior to the anticipated filing date) and (subject to clause
(2)(B) below) will include in such registration all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within ten business days after the date of the Company’s notice (a “Piggyback
Registration”). Any such person that has made such a written request may
withdraw its Registrable Securities from such Piggyback Registration by giving
written notice to the Company and the managing underwriter, if any, on or before
the fifth day prior to the planned effective date of such Piggyback
Registration. The Company may terminate or withdraw any registration under this
Section 5.19(a)(2)(A) prior to the effectiveness of such registration, whether
or not the Investor or any other Holders have elected to include Registrable
Securities in such registration. “Special Registration” means the registration
of (i) equity securities and/or options or other rights in respect thereof
solely registered on Form S-4 or Form S-8 (or successor form) or (ii) shares of
equity securities and/or options or other rights in respect thereof to be
offered to directors, members of management, employees, consultants, customers,
lenders or vendors of the Company or Company Subsidiaries or in connection with
dividend reinvestment plans.
 
 
Table of Contents  
54

--------------------------------------------------------------------------------

 
 
(B)           If the registration referred to in Section 5.19(a)(2)(A) is
proposed to be underwritten, the Company will so advise the Investor and all
other Holders as a part of the written notice given pursuant to Section
5.19(a)(2)(A). In such event, the right of the Investor and all other Holders to
registration pursuant to this Section 5.19(a)(2) will be conditioned upon such
persons’ participation in such underwriting and the inclusion of such persons’
Registrable Securities in the underwriting, and each such person will (together
with the Company and the other persons distributing their securities through
such underwriting) enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting by the Company.
If any participating person disapproves of the terms of the underwriting, such
person may elect to withdraw therefrom by written notice to the Company, the
managing underwriter and the Investor.
 
(C)           The Company represents and warrants that it has not granted to any
holder of its securities and agrees that it shall not grant “piggyback”
registration rights to one or more third parties to include their securities in
the Shelf Registration Statement or in an underwritten offering under the Shelf
Registration Statement pursuant to Section 5.19(a)(1)(A). If a Piggyback
Registration under Section 5.9(a)(2)(A) relates to an underwritten primary
offering on behalf of the Company, and in either case the managing underwriters
advise the Company that in their reasonable opinion the number of securities
requested to be included in such offering exceeds the number which can be sold
without adversely affecting the marketability of such offering (including an
adverse effect on the per share offering price), the Company will include in
such registration or prospectus only such number of securities that in the
reasonable opinion of such underwriters can be sold without adversely affecting
the marketability of the offering (including an adverse effect on the per share
offering price), which securities will be so included in the following order of
priority: (i) first, in the case of a Piggyback Registration under Section
5.19(a)(2)(A), the securities the Company proposes to sell, (ii) second,
Registrable Securities of the Investor and all other Holders who have requested
registration of Registrable Securities pursuant to Section 5.19(a)(1)(A) or
5.19(a)(2)(A), as applicable, pro rata on the basis of the aggregate number of
such securities or shares owned by each such person and (iii) third, any other
securities of the Company that have been requested to be so included, subject to
the terms of this Agreement.
 
(D)           The Company shall have the right to terminate or withdraw any
registration initiated by it under Section 5.19(a)(2)(A) prior to the
effectiveness of such registration whether or not Holder or the Investor has
elected to include securities in such registration.  The Registration Expenses
of such withdrawn registration shall be borne by the Company in accordance with
Section 5.19(b).
 
(b)           Expenses of Registration.  All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company. Without limiting the foregoing, the Company shall bear its
internal expenses (including all salaries and expenses of their officers and
employees performing legal, accounting or other duties) and expenses of any
person, including special experts, retained by the Company.  The Company shall
not, however, be required to pay for expenses of any registration proceeding
begun pursuant to Section 5.19(a), the request of which has been subsequently
withdrawn by the Investor or Holder(s) unless the withdrawal is based upon
material adverse information concerning the Company that the Company had not
publicly revealed at least 48 hours prior to the request or that the Company had
not otherwise notified the Investor or requesting Holders of at the time of such
request.  All Selling Expenses incurred in connection with any registrations
hereunder shall be borne by the holders of the securities so registered
pro rata on the basis of the aggregate offering or sale price of the securities
so registered.
 
 
Table of Contents  
55

--------------------------------------------------------------------------------

 
 
(c)           Obligations of the Company.  The Company shall use its
commercially reasonable efforts, for so long as there are Registrable Securities
outstanding, to take such actions as are under its control to remain a
well-known seasoned issuer (as defined in Rule 405 under the Securities Act) if
it becomes eligible for such status in the future (and not become an ineligible
issuer (as defined in Rule 405 under the Securities Act)). In addition, whenever
required to effect the registration of any Registrable Securities or facilitate
the distribution of Registrable Securities pursuant to an effective Shelf
Registration Statement, the Company shall, as expeditiously as reasonably
practicable:
 
(1)           By 9:30 a.m., New York City time on the first business day after
the Effective Date of a Shelf Registration Statement, file a final prospectus
with the SEC as required by Rule 424(b) under the Securities Act.
 
(2)           Provide to each Holder a copy of any disclosure regarding the plan
of distribution or the selling Holder, in each case, with respect to such
Holder, at least three business days in advance of any filing with the SEC of
any Shelf Registration Statement or any amendment or supplement thereto that
amends such information.
 
(3)           Prepare and file with the SEC a prospectus supplement with respect
to a proposed offering of Registrable Securities pursuant to an effective Shelf
Registration Statement, subject to this Section 5.19(c), and keep such Shelf
Registration Statement effective or such prospectus supplement current until the
earlier of (i) two years from the effective date of the registration statement
or (ii) the securities described therein are no longer Registrable Securities.
 
(4)           Prepare and file with the SEC such amendments and supplements to
the applicable Shelf Registration Statement and the prospectus or prospectus
supplement used in connection with such Shelf Registration Statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Shelf Registration Statement.
 
(5)           Furnish to the Holders and any underwriters such number of copies
of the applicable Shelf Registration Statement and each such amendment and
supplement thereto (including in each case all exhibits) and of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Securities owned or to be
distributed by them.
 
(6)           Use its commercially reasonable efforts to register and qualify
the securities covered by such registration statement under such other
securities or blue sky laws of such jurisdictions as shall be reasonably
requested by the Holders or any managing underwriter(s), to keep such
registration or qualification in effect for so long as such registration
statement remains in effect, and to take any other action which may be
reasonably necessary to enable such Holder to consummate the disposition in such
jurisdictions of the securities owned by such Holder; provided that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions.
 
 
Table of Contents  
56

--------------------------------------------------------------------------------

 
 
(7)           Notify each Holder of Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the applicable prospectus, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading (which notice shall not contain any material non-public
information).
 
(8)           Within one business day after such event, give written notice to
the Holders (which notice shall not contain any material non-public
information):
 
(i)           when any Shelf Registration Statement filed pursuant to Section
5.19(a) or any amendment thereto has been filed with the SEC (except for any
amendment effected by the filing of a document with the SEC pursuant to the
Exchange Act) and when such Shelf Registration Statement or any post-effective
amendment thereto has become effective;
 
(ii)           of any request by the SEC for amendments or supplements to any
Shelf Registration Statement or the prospectus included therein or for
additional information;
 
(iii)           of the issuance by the SEC of any stop order suspending the
effectiveness of any Shelf Registration Statement or the initiation of any
proceedings for that purpose;
 
(iv)           of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the Common
Stock for sale in any jurisdiction or the initiation or, to the knowledge of the
Company, threatening of any proceeding for such purpose;
 
(v)           of the happening of any event that requires the Company to make
changes in any effective Shelf Registration Statement or the prospectus related
to such Shelf Registration Statement in order to make the statements therein not
misleading (which notice shall be accompanied by an instruction to suspend the
use of the prospectus until the requisite changes have been made); and
 
(vi)           if at any time the representations and warranties of the Company
contained in any underwriting agreement contemplated by Section 5.19(c)(12)
cease to be true and correct.
 
 
Table of Contents  
57

--------------------------------------------------------------------------------

 
 
(9)           Use its commercially reasonable efforts to prevent the issuance or
obtain the withdrawal of any order suspending the effectiveness of any Shelf
Registration Statement referred to in Section 5.19(c)(8)(iii) at the earliest
practicable time.
 
(10)           Upon the occurrence of any event contemplated by Section
5.19(c)(7) or 5.19(c)(8)(v), promptly prepare a post-effective amendment to such
Shelf Registration Statement or a supplement to the related prospectus or file
any other required document so that, as thereafter delivered to the Holders and
any underwriters, the prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
(11)           Use commercially reasonable efforts to procure the cooperation of
the Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Holders or any managing underwriter(s).
 
(12)           If an underwritten offering is requested pursuant to Section
5.19(a)(1), enter into an underwriting agreement in customary form, scope and
substance and take all such other actions reasonably requested by the Holders of
a majority of the Registrable Securities being sold in connection therewith or
by the managing underwriter(s), if any, to expedite or facilitate the
underwritten disposition of such Registrable Securities (including making
members of management and executives of the Company available to participate in
“road shows,” similar sales events and other marketing activities), and in
connection therewith in any underwritten offering (i) make such representations
and warranties to the Holders that are selling shareholders and the managing
underwriter(s), if any, with respect to the business of the Company and its
subsidiaries, and the Shelf Registration Statement, prospectus and documents, if
any, incorporated or deemed to be incorporated by reference therein, in each
case, in customary form, substance and scope, and, if true, confirm the same if
and when requested, (ii) furnish the underwriters with opinions of counsel to
the Company, addressed to the managing underwriter(s), if any, covering the
matters customarily covered in such opinions requested in underwritten
offerings, (iii) obtain “comfort” letters from the independent certified public
accountants of the Company (and, if necessary, any other independent certified
public accountants of any business acquired by the Company for which financial
statements and financial data are included in the Shelf Registration Statement)
who have certified the financial statements included in such Shelf Registration
Statement, addressed to each of the managing underwriter(s), if any, such
letters to be in customary form and covering matters of the type customarily
covered in “comfort” letters, (iv) if an underwriting agreement is entered into,
the same shall contain indemnification provisions and procedures customary in
underwritten offerings, and (v) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company.
 
 
Table of Contents  
58

--------------------------------------------------------------------------------

 
 
(13)           Make available for inspection by a representative of Holders that
are selling shareholders, the managing underwriter(s), if any, and any attorneys
or accountants retained by such Holders or managing underwriter(s), at the
offices where normally kept, during reasonable business hours, financial and
other records, pertinent corporate documents and properties of the Company, and
cause the officers, directors and employees of the Company to supply all
information in each case reasonably requested (and of the type customarily
provided in connection with due diligence conducted in connection with a
registered public offering of securities) by any such representative, managing
underwriter(s), attorney or accountant in connection with such Shelf
Registration Statement.
 
(14)           With respect to Registrable Securities that are shares of Common
Stock, cause all such Registrable Securities to be listed on each securities
exchange on which the Company’s Common Stock is then listed.
 
(15)           If requested by Holders of a majority of the Registrable
Securities being registered and/or sold in connection therewith, or the managing
underwriter(s), if any, promptly include in a prospectus supplement or amendment
such information as the Holders of a majority of the Registrable Securities
being registered and/or sold in connection therewith or managing underwriter(s),
if any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.
 
(16)           Timely provide to its security holders earning statements
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.
 
(d)           Suspension of Sales.  During any Scheduled Black-out Period and
upon receipt of written notice from the Company that a Shelf Registration
Statement, prospectus or prospectus supplement contains or may contain an untrue
statement of a material fact or omits or may omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading or that
circumstances exist that make inadvisable use of such Shelf Registration
Statement, prospectus or prospectus supplement, each Holder of Registrable
Securities shall forthwith discontinue disposition of Registrable Securities
until termination of such Scheduled Black-out Period or until such Holder has
received copies of a supplemented or amended prospectus or prospectus
supplement, or until such Holder is advised in writing by the Company that the
use of the prospectus and, if applicable, prospectus supplement may be resumed,
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus and, if applicable, prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice. Excluding Scheduled Black-out Periods, the total number of days of any
delays under Section 5.19(a)(3) and the total number of days of any suspensions
under this Section 5.19(d) shall not exceed, in the aggregate, 120 days in any
12-month period (an “Allowable Suspension Period”).
 
 
Table of Contents  
59

--------------------------------------------------------------------------------

 
 
(e)           Termination of Registration Rights.  A Holder’s registration
rights as to any securities held by such Holder shall not be available unless
such securities are Registrable Securities.
 
(f)           Free Writing Prospectuses; Furnishing Information.
 
(1)           The Investor shall not use any “free writing prospectus” (as
defined in Rule 405) in connection with the sale of Registrable Securities
without the prior written consent of the Company.
 
(2)           It shall be a condition precedent to the obligations of the
Company with respect to the Investor and/or the selling Holders to take any
action pursuant to Sections 5.19(a) or 5.19(c) that the Investor and/or the
selling Holders and the underwriters, if any, shall furnish to the Company such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
effect the registered offering of their Registrable Securities.
 
(g)           Indemnification.
 
(1)           The Company agrees to indemnify each Holder and, if a Holder is a
person other than an individual, such Holder’s officers, directors, employees,
agents, representatives and Affiliates, and each person, if any, that controls a
Holder within the meaning of the Securities Act (each, a “Holder Indemnitee”),
against any and all Losses, joint or several, arising out of or based upon any
untrue statement or alleged untrue statement of, material fact contained in any
Shelf Registration Statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto or any
documents incorporated therein by reference or contained in any “free writing
prospectus” (as such term is defined in Rule 405) prepared by the Company or
authorized by it in writing for use by such Holder (or any amendment or
supplement thereto); or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
in any Shelf Registration Statement or any amendments thereto not misleading or
the statements in any preliminary prospectus or final prospectus contained
therein or any supplements thereto, in light of the circumstances under which
they were made, not misleading; provided, that the Company shall not be liable
to such Holder Indemnitee in any such case to the extent that any such Loss
arises out of or is based upon (i) an untrue statement or omission of material
fact made in such Shelf Registration Statement, including any such preliminary
prospectus or final prospectus contained therein or any such amendments or
supplements thereto or contained in any “free writing prospectus” (as such term
is defined in Rule 405) prepared by the Company or authorized by it in writing
for use by such Holder Indemnitee (or any amendment or supplement thereto), in
reliance upon and in conformity with information regarding such Holder
Indemnitee or its plan of distribution or ownership interests that was furnished
in writing to the Company by such Holder Indemnitee expressly for use in
connection with such Shelf Registration Statement, including any such
preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto, or (ii) offers or sales effected by or on
behalf such Holder Indemnitee “by means of” (as defined in Rule 159A) a “free
writing prospectus” (as defined in Rule 405) that was not authorized in writing
by the Company.
 
 
Table of Contents  
60

--------------------------------------------------------------------------------

 
 
(2)           In connection with any registration statement in which the
Investor (or a Holder who assumes the obligations of the Investor in accordance
with Section 5.19(h) is participating, the Investor (or such Holder) agrees to
indemnify the Company and its officers, directors, employees, agents,
representatives and Affiliates (each, a “Company Indemnitee”), against any and
all Losses, joint or several, arising out of or based upon (i) an untrue
statement or omission of a material fact made in any Shelf Registration
Statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto or contained in
any free writing prospectus (as such term is defined in Rule 405) prepared by
the Company or authorized by it in writing for use by the Investor or such
Holder (or any amendment or supplement thereto), in reliance upon and in
conformity with information regarding the Investor or such Holder or its plan of
distribution or ownership interests that was furnished in writing to the Company
by the Investor or such Holder expressly for use in connection with such Shelf
Registration Statement, including any such preliminary prospectus or final
prospectus contained therein or any such amendments or supplements thereto, or
(ii) offers or sales effected by or on behalf of the Investor or such Holder “by
means of” (as defined in Rule 159A) a “free writing prospectus” (as defined in
Rule 405) that was not authorized in writing by the Company; provided that the
obligation to indemnify shall be individual, not joint and several, for the
Investor and each such Holder and shall be limited to the net amount of proceeds
received by the Investor or such Holder from the sale of Registrable Securities
pursuant to such Shelf Registration Statement.
 
(3)           If the indemnification provided for in Section 5.19(g)(1) or
5.19(g)(2) is unavailable to a Holder Indemnitee or Company Indemnitee (each, an
“Indemnitee”), respectively, with respect to any Losses or is insufficient to
hold the Indemnitee harmless as contemplated therein, then the indemnifying
party, in lieu of indemnifying such Indemnitee, shall contribute to the amount
paid or payable by such Indemnitee as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the Indemnitee, on the one
hand, and the indemnifying party, on the other hand, in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. The relative fault of the indemnifying party,
on the one hand, and of the Indemnitee, on the other hand, shall be determined
by reference to, among other factors, whether the untrue statement of a material
fact or omission to state a material fact relates to information supplied by the
indemnifying party or by the Indemnitee and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; the Company and each Holder agree that it would not be
just and equitable if contribution pursuant to this Section 5.19(g)(3) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in Section
5.19(g)(1) and 5.19(g)(2). Notwithstanding the provisions of this Section
5.19(g), no Holder shall be required to contribute, in the aggregate, any amount
in excess of the amount by which the net proceeds actually received by such
Holder from the sale of Registrable Securities exceeds the amount of any damages
that such Holder has otherwise been required to pay to a Company Indemnitee by
reason of such omission or alleged omission or untrue or allegedly untrue
statement. No Indemnitee guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from the indemnifying party if the indemnifying party was not
guilty of such fraudulent misrepresentation.
 
 
Table of Contents  
61

--------------------------------------------------------------------------------

 
 
(4)           The indemnity and contribution agreements contained in this
Section 5.19(g) are in addition to any liability that the Company may have to
the Indemnitees and are not in diminution or limitation of the indemnification
provisions under Section 5.6 of this Agreement.
 
(h)           Assignment of Registration Rights.  The rights of the Investor to
registration of Registrable Securities pursuant to Section 5.19(a) may be
assigned by the Investor to a transferee or assignee of Registrable Securities
to which (i) there is transferred to such transferee no less than the lesser of
(A) $5.0 million in Registrable Securities and (B) all Registrable Securities
held by the Investor, and (ii) such transfer or assignment is permitted under
the terms hereof, including Section 6.8; provided, however, that the transferee
shall have agreed in writing for the benefit of the Company to be bound by all
of the obligations of the Investor under Section 5.19 of this Agreement with
respect to the transferred or assigned Registrable Securities.
 
(i)           Holdback.  With respect to any underwritten offering of
Registrable Securities by the Investor or other Holders pursuant to Section
5.19, the Company agrees not to effect (other than in connection with the Rights
Offering, pursuant to such registration or pursuant to a Special Registration)
any public sale or distribution, or to file any Shelf Registration Statement
(other than such registration or a Special Registration) covering any of its
equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the period not to exceed ten days prior
and 60 days following the effective date of such offering or such longer period
up to 90 days as may be requested by the managing underwriter. The Company also
agrees to cause each of its directors and senior executive officers to execute
and deliver customary lockup agreements in such form and for such time period up
to 90 days as may be requested by the managing underwriter.
 
(j)           As used in this Section 5.19, the following terms shall have the
following respective meanings:
 
(1)           “Effectiveness Deadline” means, with respect to the Shelf
Registration Statement required to be filed pursuant to Section 5.19(a), the
earlier of (i) the 90th calendar day following the demand for registration by
the Investor and (ii) the 5th business day after the date the Company is
notified (orally or in writing, whichever is earlier) by the SEC that such Shelf
Registration Statement will not be “reviewed” or will not be subject to further
review; provided, in any case that if the Effectiveness Deadline falls on a
Saturday, Sunday or other day that the SEC is closed for business, the
Effectiveness Deadline shall be extended to the next business day on which the
SEC is open for business.
 
(2)           “Holder” means the Investor and any other holder of Registrable
Securities to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 5.19(h) hereof.
 
 
Table of Contents  
62

--------------------------------------------------------------------------------

 
 
(3)           “Holders’ Counsel” means one counsel for the selling Holders
chosen by Holders holding a majority interest in the Registrable Securities
being registered.
 
(4)           “Register,” “registered,” and “registration” shall refer to a
registration effected by preparing and (a) filing a Shelf Registration Statement
in compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such Shelf
Registration Statement or (b) filing a prospectus and/or prospectus supplement
in respect of an appropriate effective Shelf Registration Statement pursuant to
Rule 415 under the Securities Act.
 
(5)           “Registrable Securities” means (A) all Securities acquired by the
Investor hereunder and (B) any equity securities issued or issuable directly or
indirectly with respect to the securities referred to in the foregoing clause
(A) by way of conversion, exercise or exchange thereof or stock dividend or
stock split or in connection with a combination of shares, recapitalization,
reclassification, merger, amalgamation, arrangement, consolidation or other
reorganization, provided that, once issued, such securities will not be
Registrable Securities when (i) they are sold pursuant to an effective
registration statement under the Securities Act, (ii) they are sold in a
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act (including transactions under Rule 144 or a successor
thereto), (iii) they shall have ceased to be outstanding; (iv) they are held by
the Investor if all such shares held by the Investor can be sold by the Investor
without volume limitations under Rule 144 during any 90-day period, (v) with
respect to any transferee of the Registrable Securities who is not an Affiliate
of the Investor or a Holder, they shall be freely transferrable pursuant to Rule
144 under the Securities Act in the hand of such transferee without any volume,
holding period or other limitations; (including no requirement for the Company
to be in compliance with the current public information requirements under Rule
144(c)(1) (or Rule 144(i)(2), if applicable) or (vi) they have been sold in a
private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of the securities. No Registrable Securities may
be registered under more than one Shelf Registration Statement at one time.
 
(6)           “Registration Deadline” means, with respect to the Shelf
Registration Statement required to be filed pursuant to Section 5.19(a), the
forty-fifth (45th) calendar day following the demand for registration by the
Investor.
 
(7)           “Registration Expenses” means all expenses incurred by the Company
in effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 5.19, including all registration, filing
and listing fees (including filings made with the Financial Industry Regulatory
Authority), printing expenses (including printing of prospectuses and
certificates for the Registrable Securities), the Company’s expenses for
messenger and delivery services and telephone, fees and disbursements of counsel
for the Company, blue sky fees and expenses, expenses incurred by the Company in
connection with any “road show,” and expenses of the Company’s independent
accountants in connection with any regular or special reviews or audits incident
to or required by any such registration, but shall not include the compensation
of regular employees of the Company, which shall be paid in any event by the
Company, or Selling Expenses (other than those borne by a party other than the
Company pursuant to this Agreement).
 
 
Table of Contents  
63

--------------------------------------------------------------------------------

 
 
(8)           “Rule 144,” “Rule 144A,” “Rule 158,” “Rule 159A,” “Rule 405” and
“Rule 415” mean, in each case, such rule promulgated under the Securities Act
(or any successor provision), as the same shall be amended from time to time.
 
(9)           “Scheduled Black-out Period” means the period from and including
the last day of a fiscal quarter of the Company to and including the business
day after the day on which the Company publicly releases its earnings for such
fiscal quarter.
 
(10)           “SEC Guidance” means (i) any publicly-available written or oral
guidance, comments, requirements or requests of the SEC staff and (ii) the
Securities Act.
 
(11)           “Selling Expenses” means all discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder.
 
(k)           At any time, any holder of Securities (including any Holder) may
elect to forfeit its rights, in whole or in part, set forth in this Section 5.19
from that date forward; provided, that no such forfeiture shall terminate a
Holder’s rights or obligations under Section 5.19 with respect to any prior
registration or Pending Underwritten Offering. “Pending Underwritten Offering”
means, with respect to any Holder forfeiting its rights pursuant to this Section
5.19(k), any underwritten offering of Registrable Securities in which such
Holder has advised the Company of its intent to register its Registrable
Securities pursuant to Section 5.19(a)(1) or Section 5.19(a)(2) prior to the
date of such Holder’s forfeiture.
 
(l)           If: (1) a Shelf Registration Statement is not filed with the SEC
on or prior to its applicable Registration Deadline, or (2) a Shelf Registration
Statement or any new Shelf Registration Statement required under Section
5.19(a)(1) is not declared effective by the SEC (or otherwise does not become
effective) for any reason on or prior to its applicable Effectiveness Deadline,
(3) after its Effective Date, (A) such Shelf Registration Statement ceases for
any reason (including by reason of a stop order, or the Company’s failure to
update the Shelf Registration Statement), to remain continuously effective as to
all Registrable Securities for which it is required to be effective or (B) the
Holders are not permitted to utilize the Prospectus therein to resell such
Registrable Securities (in each case of (A) and (B), other than during an
Allowable Suspension Period), (4) a suspension period exceeds the length of an
Allowable Suspension Period, or (5) after the date six months following the
Closing Date, and only in the event a Shelf Registration Statement is not
effective or available to sell all Registrable Securities, the Company fails to
file with the SEC any required reports under Section 13 or 15(d) of the Exchange
Act such that it is not in compliance with Rule 144(c)(1) (or Rule 144(i)(2), if
applicable), as a result of which the Holders who are not affiliates are unable
to sell Registrable Securities without restriction under Rule 144 (any such
failure or breach in clauses (1) through (5) above being referred to as an
“Event”, and, for purposes of clauses (1), (2), (3) or (5) the date on which
such Event occurs, or for purposes of clause (4) the date on which such
Allowable Suspension Period is exceeded, being referred to as an “Event Date”
for purposes of this Section 5.19(l)), then in addition to any other rights the
Investor or any other Holder may have hereunder
 
 
Table of Contents  
64

--------------------------------------------------------------------------------

 
 
or under applicable law, on each such Event Date and on each monthly anniversary
of each such Event Date (if the applicable Event shall not have been cured by
such date) until the applicable Event is cured, the Company shall pay to the
Investor and each other Holder an amount in cash, as partial liquidated damages
and not as a penalty (“Liquidated Damages”), equal to 1.0% of the purchase price
paid (in cash or by conversion) for any Registrable Securities held by the
Investor or such other Holder on the Event Date. The parties hereto agree that
notwithstanding anything to the contrary in this Agreement, no Liquidated
Damages shall be payable to the Investor if as of the relevant Event Date (i)
the Registrable Securities may be sold by the Investor without volume or manner
of sale restrictions under Rule 144 under the Securities Act and (ii) the
Company is in compliance with the current public information requirements under
Rule 144(c)(1) (or Rule 144(i)(2), if applicable), as reasonably determined by
counsel to the Company. The Liquidated Damages pursuant to the terms hereof
shall apply on a daily pro-rata basis for any portion of a month prior to the
cure of an Event, except in the case of the first Event Date. With respect to a
Holder, the Effectiveness Deadline for a Shelf Registration Statement shall be
extended without default or Liquidated Damages hereunder in the event that the
Company’s failure to obtain the effectiveness of the Shelf Registration
Statement on a timely basis results from the failure of such Holder to timely
provide the Company with information requested by the Company and necessary to
complete the Shelf Registration Statement in accordance with the requirements of
the Securities Act (in which case the Effectiveness Deadline would be extended
with respect to Registrable Securities held by such Holder only).
 
5.20           Priority of Indemnification.  The Company acknowledges that the
Board Representative has certain rights to indemnification, advancement of
expenses and/or insurance provided by certain affiliates of the Board
Representative (collectively, the “Third Party Indemnitors”). The Company agrees
that (i) it is the indemnitor of first resort (i.e., its indemnification
obligations to the Board Representative are primary and any obligation of the
Third Party Indemnitors to advance expenses or to provide indemnification for
the same expenses or liabilities incurred by the Board Representative are
secondary), (ii) to the extent legally permitted and required by the terms of
this Agreement and the Articles of Incorporation or bylaws of the Company, as
may be amended from time to time (or any other agreement between the Company and
the Board Representative), it shall be required to advance the full amount of
expenses incurred by the Board Representative and shall be liable for the full
amount of all expenses, judgments, penalties, fines and amounts paid in
settlement without regard to any rights the Board Representative may have
against the Third Party Indemnitors and, (iii) it irrevocably waives,
relinquishes and releases the Third Party Indemnitors from any and all claims
against the Third Party Indemnitors for contribution, subrogation or any other
recovery of any kind in respect thereof. The Company further agrees that no
advancement or payment by the Third Party Indemnitors on behalf of the Board
Representative with respect to any claim for which the Board Representative has
sought indemnification from the Company shall affect the foregoing and the Third
Party Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of the
Board Representative against the Company.
 
ARTICLE VI
 
Miscellaneous
 
 
Table of Contents  
65

--------------------------------------------------------------------------------

 
 
6.1           Survival.  Each of the representations and warranties set forth in
this Agreement shall survive the Second Closing under this Agreement but only
for a period of 15 months following the Second Closing Date (or until final
resolution of any claim or action arising from the breach of any such
representation and warranty, if notice of such breach was provided prior to the
end of such period) and thereafter shall expire and have no further force and
effect; provided that the representations and warranties in Sections 2.2(a),
2.2(b), 2.2(c), 2.2(d)(1), 2.2(d)(2)(i)(A), 2.2(d)(3), 2.2(e), 2.2(v), 2.3(a)
and 2.3(b) shall survive indefinitely and the representations and warranties in
Section 2.2(h) and Section 2.2(o) shall survive until the expiration of the
applicable statutory periods of limitations.  Except as otherwise provided
herein, all covenants and agreements contained herein shall survive for the
duration of any statutes of limitations applicable thereto or until, by their
respective terms, they are no longer operative.
 
6.2           Amendment.  No amendment or waiver of this Agreement will be
effective with respect to any party unless made in writing and signed by an
officer of a duly authorized representative of such party.
 
6.3           Waivers.  No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The conditions
to each party’s obligation to consummate each Closing are for the sole benefit
of such party and may be waived by such party in whole or in part to the extent
permitted by applicable law. No waiver of any party to this Agreement will be
effective unless it is in a writing signed by a duly authorized officer of the
waiving party that makes express reference to the provision or provisions
subject to such waiver. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.
 
6.4           Counterparts and Facsimile.  For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Agreement may be delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file and such signatures will be deemed as
sufficient as if actual signature pages had been delivered.
 
6.5           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of Delaware applicable to contracts
made and to be performed entirely within such State. The parties hereto
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the state and federal courts located in the State of Delaware for any
actions, suits or proceedings arising out of or relating to this Agreement and
the transactions contemplated hereby.
 
6.6           Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
6.7           Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy, facsimile or e-mail, upon confirmation of receipt, (b) on the first
business day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third business day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.
 
 
Table of Contents  
66

--------------------------------------------------------------------------------

 
 
(1) If to the Investor:
 
Castle Creek Capital Partners V, LP
6051 El Tordo, P.O. Box 1329
Rancho Santa Fe, California 92067
Attn: John Pietrzak, Managing Principal
Fax: 858-756-8301
Email: jpietrzak@castlecreek.com
 
with a copy to (which copy alone shall not constitute notice):
 
Vijay S. Sekhon, Esq.
Klee, Tuchin, Bogdanoff & Stern LLP
1999 Avenue of the Stars, 39th Floor
Los Angeles, California 90067
Fax: (310) 407-9090
Email: vsekhon@ktbslaw.com
 
(2) If to the Company:
 
Summit Financial Group, Inc.
300 N. Main Street
Moorefield, West Virginia 26836
Attn: H. Charles Maddy, III
Facsimile: (304) 530-2188
Email: cmaddy@summitfgi.com
 
with a copy to (which copy alone shall not constitute notice):
 
Bowles Rice LLP
600 Quarrier Street
Charleston, West Virginia 25301
Attn: Sandra M. Murphy, Esq.
Facsimile: (304) 343-3058
Email: smurphy@bowlesrice.com
 
6.8           Entire Agreement, etc.  This Agreement (including the Exhibits,
Schedules and Disclosure Schedule hereto), together with the other Transaction
Documents constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, between the parties, with respect to the subject matter hereof; the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors, and with respect to the
Investor, its permitted assigns, and this Agreement will not be assignable by
operation of law or otherwise (any attempted assignment in contravention hereof
being null and void), except that the Investor shall be permitted to assign its
rights or obligations hereunder (i) to any Affiliate entity or person that
shares a common discretionary investment advisor, but only if the transferee
agrees in writing for the benefit of the Company to be bound by the terms of
this Agreement to the same extent as the Investor (with a copy thereof to be
furnished to the Company (any such transferee shall be included in the term
“Investor”)); provided, further, that no such assignment shall relieve the
Investor of any of its obligations under this Agreement and (ii) to any
transferee of the Purchased Shares, subject to Section 5.19(h).
 
 
Table of Contents  
67

--------------------------------------------------------------------------------

 
 
6.9           Other Definitions.  Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. All article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit, annex and schedule references not attributed to a
particular document shall be references to such exhibits, annexes and schedules
to this Agreement. When used herein:
 
(1)           the term “subsidiary” means those corporations, banks, savings
banks, associations and other persons of which such person owns or controls
50.1% or more of the outstanding equity securities either directly or indirectly
through an unbroken chain of entities as to each of which 50.1% or more of the
outstanding equity securities is owned directly or indirectly by its parent;
provided, however, that there shall not be included any such entity to the
extent that the equity securities of such entity were acquired in satisfaction
of a debt previously contracted in good faith or are owned or controlled in a
bona fide fiduciary capacity;
 
(2)           the term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person, including as such term is defined in Section 2(k) of the BHC
Act. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) when used
with respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities by contract or otherwise;
 
(3)           the word “or” is not exclusive;
 
(4)           the words “including,” “includes,” “included” and “include” are
deemed to be followed by the words “without limitation”;
 
 
Table of Contents  
68

--------------------------------------------------------------------------------

 
 
(5)           the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision;
 
(6)           “business day” means any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in the
State of New York or the State of West Virginia generally are authorized or
required by law or other governmental actions to close;
 
(7)           “person” has the meaning given to it in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act;
 
(8)           “Beneficially Own,” “Beneficial Owner” and “Beneficial Ownership”
are defined in Rules 13d-3 and 13d-5 of the Exchange Act;
 
(9)           “knowledge of the Company” or “Company’s knowledge” means the
actual knowledge of the officers of the Company listed in Section 6.9(9) of the
Disclosure Schedule; and
 
(10)           “knowledge of the Investor” or “Investor’s knowledge” means the
actual knowledge of the executive officers or, to the extent an Investor does
not have executive officers, persons performing substantially similar functions.
 
(11)           “Change in Control” means, with respect to the Company, the
occurrence of any one of the following events:
 
(1)           any person is or becomes a Beneficial Owner (other than the
Investor and its Affiliates), directly or indirectly, of 50% or more of the
aggregate number of the voting securities; provided, however, that the event
described in this clause (1) will not be deemed a Change in Control by virtue of
any holdings or acquisitions: (i) by the Company or any of its Subsidiaries,
(ii) by any employee benefit plan (or related trust) sponsored or maintained by
the Company or any of its subsidiaries; provided that such holdings or
acquisitions by any such plan (other than any plan maintained under 401(k) of
the Code) do not exceed 50% of the then outstanding voting securities, (iii) by
any underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) pursuant to a Non-Qualifying Transaction;
 
(2)           the event described in clause (1) above in this definition of
“Change in Control” (substituting all references to “50%” in such clause with
“24.9%”), and in connection with such event, individuals who, on the date of
this Agreement, constitute the Board of Directors (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board of
Directors; provided, that any person becoming a director subsequent to the date
of this Agreement whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board of
Directors (either by a specific vote or by approval of the proxy statement of
the relevant party in which such person is named as a nominee for director,
without written objection to such nomination) shall be an Incumbent Director
(except that no individuals who were not directors at the time any agreement or
understanding with respect to any Business Combination or contested election is
reached shall be treated as Incumbent Directors for the purposes of clause (3)
below with respect to such Business Combination or this paragraph in the case of
a contested election);
 
 
Table of Contents  
69

--------------------------------------------------------------------------------

 
 
(3)           the consummation of a merger, consolidation, statutory share
exchange or similar transaction that requires adoption by the Company’s
shareholders (a “Business Combination”), unless immediately following such
Business Combination: (x) more than 50% of the total voting power of the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or, if applicable, the ultimate parent corporation that directly
or indirectly has Beneficial Ownership of 100% of the voting securities eligible
to elect directors of the Surviving Corporation (the “Parent Corporation”), is
represented by voting securities that were outstanding immediately before such
Business Combination (or, if applicable, is represented by shares into which
such voting securities were converted pursuant to such Business Combination),
and (y) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time the Company’s Board of Directors approved the
execution of the initial agreement providing for such Business Combination (any
Business Combination which satisfies all of the criteria specified in (x) and
(y) above will be deemed a “Non-Qualifying Transaction”);
 
(4)           the shareholders of the Company approve a plan of liquidation or
dissolution of the Company or a sale of all or substantially all of the
Company’s assets; or
 
(5)           the Company has entered into a definitive agreement, the
consummation of which would result in the occurrence of any of the events
described in clauses (1) through (4) of this definition above.
 
6.10           Captions.  The article, section, paragraph and clause captions
herein are for convenience of reference only, do not constitute part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.
 
6.11           Severability.  If any provision of this Agreement or the
application thereof to any person (including the officers and directors of the
Investor and the Company) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.
 
6.12           No Third-Party Beneficiaries.  Nothing contained in this
Agreement, expressed or implied, is intended to confer or shall confer upon any
person other than the express parties hereto, any benefit right or remedies,
except that the provisions of Sections 3.4, 5.3, 5.5, 5.15, 5.17, 5.19 and 5.20
shall inure to the benefit of the persons referred to in those Sections. The
representations and warranties set forth in Article II and the covenants set
forth in Articles III and V have been made solely for the benefit of the parties
to this Agreement and (a) may be intended not as statements of fact, but rather
as a way of allocating the risk to one of the parties if those statements prove
to be inaccurate, (b) have been qualified by reference to the Disclosure
Schedule, each of which contains certain disclosures that are not reflected in
the text of this Agreement, and (c) may apply standards of materiality in a way
that is different from what may be viewed as material by shareholders of the
Company.
 
 
Table of Contents  
70

--------------------------------------------------------------------------------

 
 
6.13           Time of Essence.  Time is of the essence in the performance of
each and every term of this Agreement.
 
6.14           Public Announcements.  Subject to each party’s disclosure
obligations imposed by law or regulation, each of the parties hereto will
cooperate with each other in the development and distribution of all news
releases and other public information disclosures with respect to this Agreement
and any of the transactions contemplated by this Agreement or the other
Transaction Documents, and no party hereto will make any such news release or
public disclosure without first consulting with the other party hereto and
receiving its consent (which shall not be unreasonably withheld, conditioned or
delayed), and each party shall coordinate with the other with respect to any
such news release or public disclosure.
 
6.15           Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.
 
 
*           *           *

Table of Contents  
71

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.
 
                                              SUMMIT FINANCIAL GROUP, INC.






                                             /s/ H. Charles Maddy, III
                                              Name: H. Charles Maddy, III
                                              Title: President and Chief
Executive Officer
 
 
 
 

                               [Signature Page to Securities Purchase Agreement]


Table of Contents  
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the patties hereto as of the date first herein above
written.




                                    Castle Creek Capital Partners V, LP




                                    /s/ John T. Pietrzak
                                    Name: John T. Pietrzak
                                    Title: Managing Principal




                                    Number of Purchased Shares at First Closing:


                                    819,384                                                                          
 


                                    Number of Purchased Shares at Second
Closing:


                                    237,753                                                                          




                                    Number of shares of (i) Common Stock, (ii)
securities convertible into
                                     or exchangeable for Common Stock or (iii)
any other equity or equity-linked
                                     security of the Company or any Company
Subsidiary Beneficially Owned by
                                    the Investor as of the date first herein
above written:


                                    0                                                                                 
 
 
 
                                                 

[Signature Page to Officer’s Certificate of Investor]


Table of Contents  
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF OPINION OF COMPANY COUNSEL
 
[__________], 2014
 
Castle Creek Capital Partners V, LP
6051 El Tordo, P.O. Box 1329
Rancho Santa Fe, California 92067
 
Securities Purchase Agreement, dated August 22, 2014, by and between Summit
Financial Group, Inc. and Castle Creek Capital Partners V, LP
 
Ladies and Gentlemen:
 
We refer to the Securities Purchase Agreement, dated August 22, 2014 (the
“Agreement”), by and between Summit Financial Group, Inc., a West Virginia
corporation (the “Company”) and Castle Creek Capital Partners V, LP (the
“Investor”), which provides for the purchase by the Investor of [______________]
shares of the Company’s common stock, $2.50 par value per share (the “Common
Stock”).
 
The Agreement and the other documents contemplated thereby are collectively
referred to as the “Transaction Documents.”
 
This letter is rendered by us at the Company’s request pursuant to Section
1.2(b)(v) of the Agreement, as counsel to the Company in connection with the
Company’s issuance and sale of the Common Stock. Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to them in the
Agreement.
 
In rendering the opinions set forth herein, we have reviewed the documents set
forth below and made such examination of law as we have deemed appropriate to
give the opinions expressed below.  The documents described below either were
executed originals, or photocopies, facsimiles or PDF electronic versions of
executed originals.
 
 
(a)
the Agreement, including all exhibits, schedules and appendices thereto;

 
 
(b)
a certificate of the Secretary of the Company, dated the date hereof, to which
are attached the Articles of Incorporation of the Company, as supplemented and
amended (the “Articles of Incorporation”), as certified on [_____________] by
the Secretary of State of the State of West Virginia (the “WVSOS”);

 
 
(c)
a certificate of the WVSOS, dated [____________], to the effect that the Company
is existing under the laws of the State of West Virginia (the “Company
Certificate of Existence”);

 
 
(d)
a certificate of the WVSOS, dated [____________], to the effect that the Bank is
existing under the laws of the State of West Virginia (the “Bank Certificate of
Existence”);

 
 
Table of Contents  
A-1 

--------------------------------------------------------------------------------

 
 
 
(e)
a certificate of the Federal Reserve Bank of Richmond, dated [________], to the
effect that the Company is a registered bank holding company under the Bank
Holding Company Act of 1956, as amended (the “Bank Holding Company Act
Certificate”) and has elected to be treated as a financial holding company
thereunder;

 
 
(f)
a certificate of the Federal Deposit Insurance Corporation (the “FDIC”), dated
[___________], to the effect that the deposit accounts of the Bank are insured
by the FDIC under the provisions of the Federal Deposit Insurance Act (the
“Federal Deposit Insurance Certificate”).

 
 
(g)
the certificate of an officer of the Company, dated the date hereof, with
respect to the performance of the Company’s obligations under the Transaction
Documents and the representations and warranties of the Company contained in the
Transaction Documents;

 
 
(h)
specimen certificates representing the Common Stock; and

 
 
(i)
copies of other certificates and documents delivered in connection with the
transactions contemplated by the Transaction Documents, including the
certificates executed by officers of the Company, dated the date hereof, that
have been delivered to us.

 
In connection with this opinion, we have examined and relied upon the
representations and warranties as to factual matters, made and given by the
Company, the Bank, the other Company Subsidiaries, and the Investor contained in
and made pursuant to the foregoing. Except as expressly set forth in this
letter, we have not undertaken any independent investigation, examination or
inquiry to confirm or determine the existence or absence of any facts or
examined or reviewed any communication, instrument, agreement, document, public
record or other item, nor have we made any inquiries or investigations or any
search of the public docket records of any court, governmental agency or body or
administrative agency.
 
In rendering this letter, we have assumed (i) the genuineness and authenticity
of all signatures, (ii) the legal capacity of all natural persons executing
documents, (iii) the authenticity of all documents submitted to us as originals,
(iv) the accuracy, completeness and authenticity of certificates of public
officials, (v) the conformity to authentic original documents of all documents
submitted to us as copies, (vi) the due authorization, execution and delivery of
all documents by all parties and the validity and binding effect thereof (other
than the authorization, execution and delivery of documents by the Company, and
the validity and binding effect thereof upon the Company), (vii) that all
parties (other than the Company) to the Transaction Documents (x) are duly
organized, validly existing under the laws of their respective jurisdictions of
organization; and (y) have the requisite power and authority to execute and
deliver the documents and agreements discussed herein and to perform their
respective obligations under the documents and agreements discussed herein to
which they are a party; (viii) there has been no mutual mistake of fact,
misunderstanding, fraud, duress or undue influence in connection with the
Transaction Documents; (ix) the conduct of the parties to the Transaction
Documents has complied with any requirement of good faith, fair dealing and
conscionability; (x) the
 
 
Table of Contents  
A-2 

--------------------------------------------------------------------------------

 
 
consideration giving rise to the obligations set forth in the Transaction
Documents has been paid, delivered or incurred, as the case may be; (xi) there
are no agreements or understandings, or any usage of trade or course of prior
dealing, among the parties that would, in either case, define, supplement or
qualify the terms of any of the Transaction Documents, and all conditions set
forth in the Transaction Documents have been satisfied; (xii) no party nor any
other person has acted in a manner, and no other event has occurred, since the
date of the execution, adoption, effectiveness or delivery of the Transaction
Documents, the certificates referred to herein, or any other document reviewed
by us having a date prior to the date hereof, as the case may be, that would
effect an amendment, modify the interpretation thereof of cause any statement
made therein not to be true and complete; and (xiii) the Common Stock has not
been offered by means of any general solicitation or publication of any
advertisement therefrom.
 
The attorneys within our firm involved in the preparation of this opinion are
admitted to practice law in only the State of West Virginia and the opinions
expressed herein are limited to the federal laws of the United States of America
and the laws of the State of West Virginia. We express no opinion as to the
effect of the laws of any other jurisdiction or as to the securities laws of any
state (including, without limitation, West Virginia), municipal law or the laws
of any local agencies within any state (including, without limitation, West
Virginia).  The Transaction Documents provide that they are governed by, and to
be interpreted, construed and enforced under and in accordance with the terms
of, the internal laws of the State of Delaware, without regard to any choice of
law provisions thereof.  Accordingly, in rendering the opinions expressed
herein, we have, with the permission of all parties, including the Investor,
assumed that the laws of the State of Delaware are identical to the laws of the
State of West Virginia.  This opinion letter is limited to the matters stated
herein, and no opinion is implied or may be inferred beyond the matters
expressly stated herein. Our opinion in paragraph 1 below as to the valid
existence of the Company in West Virginia is based solely upon our review of the
Company Certificate of Existence. Our opinion in paragraph 1 below as to the
valid existence of the Bank in West Virginia is based solely upon our review of
the Bank Certificate of Existence.  Our opinion in paragraph 3 below as to the
status of the Company as a registered bank holding company under the Bank
Holding Company Act of 1956, as amended, is based solely upon our review of the
Bank Holding Company Act Certificate.  Our opinion in paragraph 4 as to the
deposit accounts of the Bank being insured by the FDIC under the provisions of
the Federal Deposit Insurance Act is based solely upon our review of the Federal
Deposit Insurance Certificate.
 
Where reference is made in this opinion to matters within our knowledge, or to
facts and circumstances known to us, such reference means the actual knowledge
of those attorneys within our firm who have devoted substantive attention to the
Transaction Documents and the transactions contemplated thereby (and expressly
excludes the knowledge of any other person in this firm or any constructive or
imputed knowledge of any information, whether by reason of our representation of
the Company or otherwise).  By actual knowledge, we mean the conscious awareness
of information about a fact by any such lawyer without undertaking any
investigation to determine the existence or absence of any facts, either within
our firm or otherwise, recognizing that what is “known” at one time may not be
in the mind or may be forgotten altogether at another time.  Without limiting
the generality of the foregoing, we have not performed any mathematic
calculations or made any financial or accounting determinations and express no
opinion with respect to the ability of any party to perform under any documents
(other than, with respect to the Company, under the Transaction Documents).  All
assumptions made by us herein have been made, with your approval, without any
investigation or verification by us.
 
 
Table of Contents  
A-3 

--------------------------------------------------------------------------------

 
 
We are not rendering any opinion as to any statute, rule, regulation, ordinance,
decree or decisional law relating to antitrust (including, without limitation,
the Hart-Scott-Rodino Antitrust Improvement Act of 1976) and unfair competition
laws, patent, trademark, intellectual property, banking, land use, zoning,
environmental, labor, law concerning national or local emergency, hazardous
waste, occupational health and safety, consumer protection, product safety or
regulation, healthcare, food and drugs, pension, employee benefit, tax,
fraudulent conveyance, fraudulent transfer, bulk transfer, racketeering,
criminal statutes of general application, usury, laws governing the legality of
investments for regulated entities, regulations T, U or X of the Board of
Governors of the Federal Reserve System or local law.  Furthermore, we express
no opinion with respect to compliance with antifraud laws, rules or regulations
relating to securities or the offer and sale thereof; compliance with fiduciary
duties by the Company’s Board of Directors or shareholders; compliance with safe
harbors for disinterested Board of Director or shareholder approvals; compliance
with state securities or “blue sky” laws; compliance with laws that place
limitations on corporate distributions; or the enforceability of provisions in
the Transaction Documents, if any, concerning the voting of the Company’s
capital stock (other than solely administrative obligations of the Company).
 
We have not conducted a docket search or otherwise conducted an independent
review or investigation of any official records of any court or governmental
agency.  In rendering our opinions set forth below, we have, with your approval,
assumed without independent verification that the Investor and the Company have
complied and will comply with their respective representations, warranties and
agreements in the Agreement and that the offer, issuance and sale of the Common
Stock will be carried out in the manner described in the Transaction Documents.
 
On the basis of the foregoing, and in reliance thereon, and subject to the
limitations, qualifications, assumptions, exceptions and other matters set forth
herein, we are of the opinion that, as of the date hereof:
 
1.           The Company is a corporation validly existing under the laws of the
State of West Virginia. The Bank is a corporation validly existing under the
laws of the State of West Virginia.
 
2.           The Company has the requisite corporate power and authority to
execute, deliver and perform its obligations under the Transaction Documents.
 
3.           The Company is a registered bank holding company under the Bank
Holding Company Act of 1956, as amended.
 
4.           The deposit accounts of the Bank are insured by the FDIC under the
provisions of the Federal Deposit Insurance Act.
 
5.           All corporate action on the part of the Company necessary for the
authorization, execution, delivery and performance of the obligations under the
Agreement by the Company has been taken and the Company has authorized, executed
and delivered the Agreement, and such Agreement constitutes a valid and binding
obligation enforceable against the Company in accordance with its terms, except
to the extent that the enforcement thereof may be limited by bankruptcy,
insolvency, moratorium, reorganizations, fraudulent conveyance, fraudulent
transfer or similar laws relating to or affecting creditors generally or by
general equitable principles (whether applied in equity or at law)
 
 
Table of Contents  
A-4 

--------------------------------------------------------------------------------

 
 
6.           Each of the shares of Common Stock to be issued pursuant to the
Agreement have been duly authorized and, when issued pursuant to the Agreement
upon receipt by the Company of the consideration provided for therein, will be
validly issued, fully paid and non-assessable.
 
7.           The execution and delivery by the Company of the Agreement and the
performance by the Company of its obligations under the Agreement, including the
issuance and sale of the shares of Common Stock, do not and will not, as of the
[First / Second] Closing, result in a (i) material violation of any statute,
rule or regulation of United States federal or West Virginia law applicable to
the Company, (ii) violation of any court order, judgment or decree, if any,
applicable to the Company of which we have knowledge, (iii) violation of the
Articles of Incorporation or Bylaws or (iv) breach of or default under any
contract or agreement which is filed (or incorporated by reference) as an
exhibit to the Company’s Annual Report on Form 10-K for the year ended December
31, 2013, the Company’s Quarterly Report on Form 10-Q for the quarter ended
March 31, 2014, or any of the Company’s current reports on Form 8-K filed since
March 31, 2014, known by us to be required to be filed under Item 601(b)(10) of
Regulation S-K under the Exchange Act (“Material Contracts”).
 
8.           No consent, approval, authorization or order of, or filing with,
any federal or state governmental authority or regulatory body is required to be
obtained or made by the Company for the consummation by the Company of the
transactions contemplated by the Agreement except for (i) the filing of Current
Reports on Forms 8-K with the Securities and Exchange Commission (the “SEC”),
(ii) appropriate filings with the SEC under the Securities Act, (iii)
appropriate filings under applicable state securities or blue sky laws, and (iv)
such other consents, approvals, authorizations, orders and filings as are
referenced in the Agreement or have been previously obtained or made.
 
9.           Based on, and assuming the accuracy of, the representations of the
Investor in the Transaction Documents, the offer, sale and issuance of the
Common Stock in conformity with the terms of the Agreement constitutes a
transaction exempt from the registration requirements under the Securities Act.
 
Notwithstanding anything to the contrary set forth in this opinion, this opinion
is subject to the following assumptions, understandings and limitations:
 
A.           We express no opinion respecting the Transaction Documents, or any
right, power, privilege, remedy or interest intended to be created thereunder,
insofar as: (a) any of the rights, powers, privileges, remedies and interests of
a party thereunder, or the enforcement thereof, may be limited (i) by applicable
bankruptcy, insolvency, receivership, reorganization, liquidation, voidable
preference, fraudulent conveyance, fraudulent transfer, reorganization,
moratorium or other similar laws affecting any rights, powers, privileges,
remedies and interests of creditors generally, (ii) by rules or principles of
equity affecting the enforcement of obligations generally, whether at law, in
equity or otherwise, (iii) by the exercise of the discretionary powers of any
court or other authority before which may be brought any proceeding seeking
equitable or other remedies, including (without limitation) specific
performance, injunctive relief and indemnification and contribution; (iv) by
statutes, federal laws, judicial decisions or equitable principles providing
that a court may refuse to enforce, or may limit the application of, a contract
or any clause thereof that the court finds to have been unconscionable at the
time it was made or impermissible under or otherwise inconsistent with
applicable laws or public policy from time to time in effect, and (v) by
violations of securities laws; (b) the rights, powers, privileges, remedies and
interests of any party under the Transaction Documents or applicable law may be
exercised or otherwise enforced in bad faith or a commercially unreasonable
manner; and (c) any indemnification and contribution provisions may be limited
under state law, federal and state securities laws or public policy.
 
 
Table of Contents  
A-5 

--------------------------------------------------------------------------------

 
 
B.           Our opinion is subject to and limited by the assumption that the
Investor will enforce any rights and remedies it has under the Transaction
Documents, if applicable, and all exhibits thereto in good faith and in a
commercially reasonable manner.
 
C.           Our opinion is subject to and limited by the possible
unenforceability of (a) waivers or advance consents that have the effect of
waiving statutes of limitation, marshaling of assets or similar requirements, or
as to the jurisdiction of courts, trial by jury, agreements for acceptance of
process by mail, the venue of actions, choice of law or notice; (b) provisions
that waivers or consents by a party may not be given effect unless in writing or
in compliance with particular requirements or that a person’s course of dealing,
course of performance, or the like or failure or delay in taking actions may not
constitute a waiver of related rights or provisions or that one or more waivers
may not under certain circumstances constitute a waiver of other matters of the
same kind; (c) provisions that enumerated remedies are not exclusive or that a
party has the right to pursue multiple remedies without regard to other remedies
elected or that all remedies are cumulative; (d) provisions that determinations
by a party or a party’s designee are conclusive; (e) provisions permitting
modifications of an agreement only in writing; (f) provisions that the
provisions of an agreement are severable; (g) provisions permitting the
exercise, under certain circumstances, of rights without notice or without
providing opportunity to cure failures to perform; (h) agreements as to rights
of setoff otherwise than in accordance with applicable law; (i) any appointment
of an attorney in fact; (j) any provision whereby any person purports to waive
any procedural, substantive, constitutional or statutory right or defense that
may not be waived as a matter of law; (k) any provision that injunctive relief
or other equitable remedies will be available to any party; (l) any provision
that any action or omission by one party will be conclusive against any other
party; (m) any provision whereby a party agrees to indemnify another party for
punitive damages; and (n) provisions awarding attorney fees to an opposing
party.
 
D.           We express no opinion, and none should be inferred, as to (i) the
compliance of the Investor with any local, state, federal or foreign law or
regulation that may, because of the nature of its business, be applicable to the
transactions contemplated by the Transaction Documents, (ii) the enforceability
of any noncompete, noncompetition, covenant not to compete, nonsolicitation of
customers, employees or others, or nondisclosure or confidentiality provisions,
restrictions, limitations or obligations contained in any of the Transaction
Documents, or (iii) the existence, creation, enforceability, perfection or
priority of any lien, security interest or other encumbrance in or on any real
or personal property.
 
E.           Our opinion is subject to and limited by the effect of laws
requiring mitigation of damages.
 
 
Table of Contents  
A-6 

--------------------------------------------------------------------------------

 
 
F.           No opinion is expressed as to whether a court would limit the
exercise or enforcement of rights or remedies against the Company under the
Transaction Documents in the event of any default if it is determined that such
default is not material or if such exercise or enforcement is not reasonably
necessary for a non-defaulting party’s protection.
 
G.           With respect to our opinion in Section 6 above that the shares of
Common Stock will be validly issued, we have assumed that the certificates
evidencing such shares will be prepared in accordance with the West Virginia
Code and will be duly delivered.
 
H.           For purposes of our opinions in Section 9 above, we express no
opinion with regard to whether the Common Stock has been offered by means of any
general solicitation or publication of any advertisement therefor.
 
I.           We express no opinion as to the effect of subsequent issuances of
securities of the Company, to the extent that further issuances take place that
may be deemed to be integrated with the sale of the Common Stock for purposes of
federal and/or state securities laws.
 
J.           We express no opinion concerning the past, present or future value
of any securities.
 
K.           Our opinions expressed herein represent the judgment of this law
firm as to certain legal matters, but they are not guarantees or warranties and
should not be construed as such.
 
We have not been asked to, and do not, render any opinion with respect to any
matters except as expressly set forth above.  This opinion is solely for the
Investor’s benefit, to be used solely in connection with the transactions
contemplated by the Agreement and may not be used for any other purpose,
distributed to or relied upon by any other person, quoted in whole or in part or
otherwise reproduced in any other document, in each case without our prior
written consent.  The opinions expressed in this letter are rendered as of the
date hereof and we neither express any opinion as to circumstances or events
that may occur subsequent to such date nor undertake to advise you of any
changes in the opinions expressed herein resulting from matters that might
hereafter be brought to our attention.
 
                                                    Very truly yours,
 
                                                    Bowles Rice LLP
 


 

Table of Contents  
A-7 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF OFFICER’S CERTIFICATE OF THE COMPANY


The undersigned, the President and Chief Executive Officer of Summit Financial
Group, Inc., a West Virginia corporation (the “Company”), pursuant to Section
1.2(b)(1)(ix) of the Securities Purchase Agreement, dated as of August 22, 2014
(the “Agreement”), between the Company and Castle Creek Capital Partners V, LP
(the “Investor”), hereby certifies to the Investor that:


1. The Company has performed in all material respects all obligations required
to be performed by it at or prior to or contemporaneously with the [First /
Second] Closing under the Agreement (except that with respect to obligations
that are qualified by materiality, the Company has performed such obligations,
as so qualified, in all respects).


2. The representations and warranties of the Company set forth in Section 2.2 of
the Agreement are or were, as applicable, true and correct in all respects as of
the date of the Agreement and as of the [First / Second] Closing (except (A) to
the extent such representations and warranties are made as of a specified date,
in which case, subject to clause (B) below, such representations and warranties
were true and correct in all respects as of such date, and (B) with respect to
each of the representations and warranties of the Company in the Agreement
(other than Section 2.2(a), Section 2.2(b), Section 2.2(c) (which are true and
correct in all respects except to a de minimis extent that is addressed to the
Investor’s reasonable satisfaction at the applicable Closing pursuant to Section
5.16), Section 2.2(d)(1), Section 2.2(d)(2)(i)(A), Section 2.2(d)(3), Section
2.2(e), Section 2.2(h) (tenth sentence only), Section 2.2(i)(i) (which are true
and correct in all respects), Section 2.2(k), Section 2.2(t), Section 2.2(v),
Section 2.2(aa) and Section 2.2(dd) (which all are true and correct in all
material respects except as set forth above)) where the failure to be true and
correct (without regard to any materiality or Material Adverse Effect
qualifications contained therein), individually or in the aggregate, would not
be reasonably likely to have a Material Adverse Effect with respect to the
Company);


3. Since the date of the Agreement, there has not occurred any circumstance,
event, change, development or effect that, individually or in the aggregate, has
had or could reasonably be expected to have a Material Adverse Effect on the
Company or the Bank.


4. Capitalized terms used but not defined herein shall have the meanings given
to such terms in the Agreement.


[Signature Page Follows]

Table of Contents  
B-1 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate
solely in the capacity indicated and not in an individual capacity as of this
[__] day of [____________], 2014.




                                             By:                                            
                                             Name: H. Charles Maddy, III
                                             Title: President and Chief
Executive Officer
                                                    
 
 
 

 
[Signature Page to Officer’s Certificate of the Company]


Table of Contents  
 

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF SECRETARY’S CERTIFICATE OF THE COMPANY


[_______], 2014


I, Phoebe Fisher Heishman, Corporate Secretary of Summit Financial Group, Inc.,
a West Virginia corporation (the “Company”), do hereby certify as follows:


1.           I am the duly elected Corporate Secretary of the Company.


2.           Attached hereto as Exhibit A, are true, correct and complete copies
of resolutions duly adopted by the Board of Directors of the Company on
[______], 2014. Such resolutions have not been rescinded, amended or modified,
are in full force and effect in the form adopted, and are the only resolutions
adopted by the Board of Directors relating to the transactions contemplated by
the Securities Purchase Agreement, dated as of August 22, 2014 (the
“Agreement”), between the Company and Castle Creek Capital Partners V, LP, a
Delaware limited partnership, and the other Transaction Documents.


3.           Attached hereto as Exhibit B is a true, correct and complete copy
of the Company’s Articles of Incorporation, as amended, certified by the West
Virginia Secretary of State on [_______________] (the “Articles of
Incorporation”), and such Articles of Incorporation have not since been altered,
amended or repealed, no such alteration, amendment or repeal has been authorized
by the Board of Directors or shareholders of the Company, and the Articles of
Incorporation are in full force and effect on the date hereof.


4.           Attached hereto as Exhibit C is a true, correct and complete copy
of the Bylaws of the Company, as amended, and such Bylaws have not been altered,
amended or repealed, no such alteration, amendment or repeal has been authorized
by the Board of Directors or shareholders of the Company, and the Bylaws are in
full force and effect on the date hereof.


5.           Each person who, as an officer of the Company, signed the
Transaction Documents or any other document delivered in connection with the
transactions contemplated by the Agreement was duly elected or appointed,
qualified and acting as such officer at the respective times of the signing and
delivery thereof and was duly authorized to sign such document on behalf of the
Company, and the signature of each such person appearing on each such document
is the genuine signature of such officer.


6.           Bowles Rice LLP is entitled to rely on this certificate in
connection with the opinions it is rendering pursuant to the Agreement.


All capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Agreement.
 
[Signature Page Follows]

Table of Contents  
C-1 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have executed this certificate in my capacity as Corporate
Secretary of the Company as of the date first written above.


                      
                                                                     
                                                                    By:                                               
                                                                     Name:
Phoebe Fisher Heishman
                                                                    Title:
Corporate Secretary
                                                                    
 
                                             


I, H. Charles Maddy, President and Chief Executive Officer of the Company,
hereby certify that Phoebe Fisher Heishman has been duly elected or appointed,
has been duly qualified, and is the Secretary of the Company and that the
signature above is his genuine signature.


IN WITNESS WHEREOF, I have hereunto set my hand by and on behalf of the Company
on [_________________], 2014.




                                                 SUMMIT FINANCIAL GROUP, INC.


 
                                                                                                                                                                                                                                                                                                                                           
By:                                            
                                                 Name: H. Charles Maddy, III
                                                 Title:   President and Chief
Executive Officer
 
 

 
[Signature Page to Corporate Secretary’s Certificate]


Table of Contents  
 

--------------------------------------------------------------------------------

 



 
EXHIBIT D
 


 
FORM OF VCOC LETTER AGREEMENT
 


 
Summit Financial Group, Inc.
 
300 N. Main Street
 
Moorefield, West Virginia 26836
 


 
[___________], 2014


 
Castle Creek Capital Partners V, LP
6051 El Tordo
Rancho Santa Fe, CA 92091
 
 
Dear Sir/Madam:
 
 
Reference is made to the Securities Purchase Agreement by and between Summit
Financial Group, Inc., a West Virginia corporation (the “Corporation”), and
Castle Creek Capital Partners V, LP, a Delaware limited partnership (the “VCOC
Investor”), dated as of August 22 2014 (the “Securities Purchase Agreement”),
pursuant to which the VCOC Investor agreed to purchase from the Corporation
shares of its voting common stock, $2.50 par value per share (the “Common
Stock”). Capitalized terms used herein without definition shall have the
respective meanings in the Securities Purchase Agreement.
 


 
For good and valuable consideration acknowledged to have been received, the
Corporation hereby agrees that it shall:
 


 
●           For so long as the VCOC Investor, directly or through one or more
Affiliates, holds a Qualifying Ownership Interest, provide the VCOC Investor or
its designated representative with the governance rights set forth in Section
5.9 of the Securities Purchase Agreement;
 


 
●           For so long as the VCOC Investor, directly or through one or more
Affiliates, continues to hold any Common Stock (or any securities into which
such Common Stock may be converted or exchanged), without limitation or
prejudice of any of the rights provided to the VCOC Investor under the
Securities Purchase Agreement or any other agreement or otherwise, provide the
VCOC Investor or its designated representative with:
 


 
(i)           the right to visit and inspect any of the offices and properties
of the Corporation and its subsidiaries and inspect the books and records of the
Corporation and its subsidiaries at such times as the VCOC Investor shall
reasonably request upon three (3) business days’ notice but not more frequently
than once per calendar quarter, provided, however, that such rights shall not
extend to confidential bank supervisory communications, customer financial
records or other “exempt records” as defined by 12 C.F.R. Part 309, or reports
of examination of any national bank under 12 C.F.R. 7.4000(d), which information
may only be disclosed by the Corporation or any subsidiary of the Corporation in
accordance with the provisions and subject to the limitations of applicable law
or regulation;
 
 
Table of Contents  
D-1 

--------------------------------------------------------------------------------

 


 
(ii)           consolidated balance sheets and statements of income and cash
flows of the Corporation and its subsidiaries prepared in conformity with
generally accepted accounting principles in the United States applied on a
consistent basis (A) as of the end of each quarter of each fiscal year of the
Corporation as soon as practicable after preparation thereof but in no event
later than ninety (90) days after the end of such quarter, and (B) with respect
to each fiscal year end statement, as soon as practicable after preparation
thereof but in no event later than one hundred and twenty (120) days after the
end of such fiscal year together with an auditor’s report thereon of a firm of
established national reputation; and
 


 
(iii)           to the extent the Corporation or any of its subsidiaries is
required by law or pursuant to the terms of any outstanding indebtedness of the
Corporation or any subsidiary to prepare such reports, any annual reports,
quarterly reports and other periodic reports pursuant to Section 13 or 15(d) of
the Securities Exchange Act of 1934 or otherwise, actually prepared by the
Corporation or any of its subsidiaries as soon as available;
 


 
provided that, in each case, if the Corporation makes the information described
in clauses (ii) and (iii) of this bullet point available through public filings
on the EDGAR system or any successor or replacement system of the U.S.
Securities and Exchange Commission, the delivery of the information shall be
deemed satisfied by such public filings.
 


 
●           Make appropriate officers and directors of the Corporation, and its
subsidiaries, available periodically and at such times as reasonably requested
by the VCOC Investor for consultation with the VCOC Investor or its designated
representative, but not more frequently than once per calendar quarter, with
respect to matters relating to the business and affairs of the Corporation and
its subsidiaries; and
 


 
●           If the VCOC Investor’s regular outside counsel determines in writing
that other rights of consultation are reasonably necessary under applicable
legal authorities promulgated after the date of this agreement to preserve the
qualification of VCOC Investor’s investment in the Corporation as a “venture
capital investment” for purposes of the United States Department of Labor
Regulation published at 29 C.F.R. Section 2510.3-101(d)(3)(i) (the “Plan Asset
Regulation”), the Corporation agrees to cooperate in good faith with the VCOC
Investor to amend to this letter agreement to reflect such other rights that are
mutually satisfactory to the Corporation and the VCOC Investor and consistent
with the Federal Reserve Policy Statement on Equity Investments in Banks and
Bank Holding Companies; provided that such consultation rights shall be limited
to once per calendar quarter.

 
 
The Corporation agrees to consider, in good faith, the recommendations of the
VCOC Investor or its designated representative in connection with the matters on
which it is consulted as described above, recognizing that the ultimate
discretion with respect to all such matters shall be retained by the
Corporation.
 
 
Table of Contents  
D-2 

--------------------------------------------------------------------------------

 


 
The VCOC Investor agrees, and will require each designated representative of the
VCOC Investor to agree, to hold in confidence and not use or disclose to any
third party (other than its legal counsel and accountants) any confidential
information provided to or learned by such party in connection with the VCOC
Investor’s rights under this letter agreement except as may otherwise be
required by law or legal, judicial or regulatory process, provided that the VCOC
Investor takes reasonable steps to minimize the extent of any such required
disclosure.
 


 
In the event the VCOC Investor transfers all or any portion of its investment in
the Corporation to an affiliated entity (or to a direct or indirect wholly-owned
conduit subsidiary of any such affiliated entity) that is intended to qualify as
a venture capital operating company under the Plan Asset Regulation, such
affiliated entity shall be afforded the same rights that the Corporation has
afforded to the VCOC Investor hereunder and shall be treated, for such purposes,
as a third party beneficiary hereunder.
 


 
This letter agreement and the rights and the duties of the parties hereto shall
be governed by, and construed in accordance with, the laws of the State of
Delaware and may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Table of Contents  
D-3 

--------------------------------------------------------------------------------

 

                                               SUMMIT FINANCIAL GROUP, INC.






                                              By:                                                         
                                               Name:
                                               Title:




Agreed and acknowledged as of the date first above written:


CASTLE CREEK CAPITAL PARTNERS V, LP






By:                                                                            
Name:
Title:
 
 

 

[Signature Page to VCOC Letter Agreement]


Table of Contents  
 

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF PASSIVITY AGREEMENT


Castle Creek Capital Partners V, LP, Castle Creek Capital V LLC, Castle Creek
Advisors V LLC, Castle Creek Capital LLC and any affiliate and subsidiary of the
foregoing, and Messrs. John Eggemeyer, Mark Merlo, J. Mikesell Thomas and John
Pietrzak and any entity they individually or collectively control (each a “Fund
V Acquirer” and, collectively, the “Fund V Acquirer Group”), will not, without
the prior approval of the Board or its staff, directly or indirectly:


1.
Exercise or attempt to exercise a controlling influence over the management or
policies of Summit Financial Group, Inc. (“Target”), Moorefield, West Virginia,
or any of its subsidiaries;



2.
Have or seek to have more than one representative of the Fund V Acquirer Group
serve on the board of directors of Target or any of its subsidiaries;



3.
Permit any representative of the Fund V Acquirer Group who serves on the board
of directors of Target or any of its subsidiaries to serve:



i.  as the chairman of the board of directors of Target or any of its
subsidiaries;


ii.  as the chairman of any committee of the board of directors of Target or any
of its subsidiaries;


iii. as a member of any committee of the board of directors of Target or any of
its subsidiaries if the Fund V Acquirer Group representative occupies more than
25 percent of the seats on the committee;


iv. as a member of any committee that has the authority or practical ability to
unilaterally make (or block the making of) policy or other decisions that bind
the board or management of the Target or any of its subsidiaries;


4.
Have or seek to have any employee or representative of the Fund V Acquirer Group
serve as an officer, agent or employee of Target or any of its subsidiaries;



5.
Take any action that would cause Target or any of its subsidiaries to become a
subsidiary of the Fund V Acquirer Group;



6.
Own, control, or hold with power to vote securities that (when aggregated with
securities that the officers and directors of the Fund V Acquirer Group own,
control, or hold with power to vote) represent 25 percent or more of any class
of voting securities of Target or any of its subsidiaries;

 
 
Table of Contents  
E-1 

--------------------------------------------------------------------------------

 

 
7.
Own or control equity interests of Target or any of its subsidiaries that would
result in the combined voting and nonvoting equity interests of the Fund V
Acquirer Group and its officers and directors to equal or exceed 25 percent of
the total equity capital of Target or any of its subsidiaries,-except that, if
the Fund V Acquirer Group and its officers and directors own, hold, or have the
power to vote less than 15 percent of the outstanding shares of any classes of
voting securities of Target, the Fund V Acquirer Group and its officers and
directors may own or control equity interests greater than 25 percent, but in no
case more than 33.3 percent, of the total equity capital of Target or any of its
subsidiaries;



8.
Propose a director or slate of directors in opposition to a nominee or slate of
nominees proposed by the management or board of directors of Target or any of
its subsidiaries;



9.
Enter into any agreement with Target or any of its subsidiaries that
substantially limits the discretion of Target’s management over major policies
and decisions, including, but not limited to, policies or decisions about
employing and compensating executive officers; engaging in new business lines;
raising additional debt or equity capital; merging or consolidating with another
firm; or acquiring, selling, leasing, transferring, or disposing of material
assets, subsidiaries, or other entities;



10.
Solicit or participate in soliciting proxies with respect to any matter
presented to the shareholders of Target or any of its subsidiaries;



11.
Dispose or threaten to dispose (explicitly or implicitly) of equity interests of
Target or any of its subsidiaries in any manner as a condition or inducement of
specific action or

non-action by Target or any of its subsidiaries; or


12.
Enter into any other banking or nonbanking transactions with Target or any of
its subsidiaries, except that the Fund V Acquirer Group may establish and
maintain deposit accounts with Target, provided that the aggregate balance of
all such deposit accounts does not exceed $500,000 and that the accounts are
maintained on substantially the same terms as those prevailing for comparable
accounts of persons unaffiliated with Target.



Each Fund V Acquirer also certifies that:


13.
The Fund V Acquirer is not an affiliate of any other investor (excluding other
Fund V Acquirers) in the proposed transaction (individually, each an “Investor,”
and, collectively, the “Investors”);



14.
The Fund V Acquirer Group has reached its decision to invest in Target
independently from any other investor.



15.
The Fund V Acquirer is not managed or advised by an investment manager or
investment advisor who performs the same services for any other investor
(excluding other Fund V Acquirers);

 
 
Table of Contents  
E-2 

--------------------------------------------------------------------------------

 

 
16.
The Fund V Acquirer (including any subsidiary or affiliate of a Fund V Acquirer)
has not engaged and will not engage as part of a group consisting of
substantially the same entities as the Investors, in substantially the same
combination of interests, in any additional banking or nonbanking activities or
business ventures in the United States without prior consultation with the
Board;



17.
The Fund V Acquirer has not and will not enter into any agreements or
understandings with any other investor to act in concert for the purpose of
exercising a controlling influence over Target or any of its subsidiaries,
including, but not limited to, any agreements or understandings regarding the
voting or transfer of shares of Target; and



18.
Any director representing the Fund V Acquirer Group will not collude or conspire
with any other directors or shareholders of Target with respect to the exercise
of any director’s voting rights. Nothing in this commitment shall limit a
director’s ability to exercise its legitimate duties/rights as a director of
Target, including the ability to consult with other directors and shareholders
as appropriate.



The terms used in these commitments have the same meanings as set forth in the
Bank Holding Company Act of 1956, as amended (“BHC Act”), and the Board’s
Regulation Y. For purposes of these commitments, “Investor” includes any
subsidiary or affiliate of the Investor.
Nothing in these commitments releases the Fund V Acquirer Group from compliance
with the Change in Bank Control Act of 1978, as amended, and any regulations
thereunder for any subsequent acquisition or increase in the percentage
ownership of any class of voting shares of Target.


Each Fund V Acquirer understands that these commitments constitute conditions
imposed in writing in connection with the Board’s findings and decisions related
to Fund V Acquirer Group’s acquisition of up to 9.9 percent of voting shares of
Target and up to 33.3 percent of Target’s total equity capital, and, as such,
may be enforced in proceedings under applicable law.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Table of Contents  
E-3 

--------------------------------------------------------------------------------

 

                                               CASTLE CREEK CAPITAL PARTNERS V,
LP




                                              By:                                                                                                                                                      
                                               Name:
                                               Title:




                                               CASTLE CREEK CAPITAL V LLC




                                              By:                                                         
                                                                           
                                               Name:
                                               Title:




                                               CASTLE CREEK ADVISORS IV LLC




                                              By:                                                       
                                                                             
                                               Name:
                                               Title:




                                               CASTLE CREEK CAPITAL LLC




                                              By:                                                         
                                                                           
                                               Name:
                                               Title:
 

 

--------------------------------------------------------------------------------

                                              JOHN M. EGGEMEYER III

 

--------------------------------------------------------------------------------

                                               MARK G. MERLO





--------------------------------------------------------------------------------

                                               J. MIKESELL THOMAS
 



--------------------------------------------------------------------------------

                                               JOHN T. PIETRZAK
 
 

[Signature Page to Form of Passivity Agreement]


Table of Contents  
 

--------------------------------------------------------------------------------

 

EXHIBIT F


FORM OF OFFICER’S CERTIFICATE OF THE INVESTOR


The undersigned, the [_________________] of Castle Creek Capital Partners V, LP
(the “Investor”), pursuant to Section 1.2(b)(2)(v) of the Securities Purchase
Agreement, dated as of August 22, 2014 (the “Agreement”), between the Investor
and Summit Financial Group, Inc., a West Virginia corporation (the “Company”),
hereby certifies to the Company that:


1.           The Investor has performed in all material respects all obligations
required to be performed by it at or prior to or contemporaneously with the
[First / Second] Closing under the Agreement (except that with respect to
obligations that are qualified by materiality, the Investor has performed such
obligations, as so qualified, in all respects).


2.           The representations and warranties of the Investor set forth in the
Agreement are or were, as applicable, true and correct in all material respects
(except to the extent such representations and warranties are qualified by
materiality, in which case they were true and correct in all respects) as of the
date of the Agreement and as of the [First / Second] Closing (except to the
extent such representations and warranties are made as of a specific date, in
which case such representations and warranties were true and correct in all
material respects as of such date), in each case except as would not have a
Material Adverse Effect with respect to the Investor.


3.           Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Agreement.


[Signature Page Follows]

Table of Contents  
F-1 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate
solely in the capacity indicated and not in an individual capacity as of this
[__] day
of [__________________].




 
By:                                                        

 
Name:

 
Title:



 

